Exhibit 10.2

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this 4 day of August, 2017, between
ARE-SAN FRANCISCO NO. 19, LLC, a Delaware limited liability company
(“Landlord”), and NEKTAR THERAPEUTICS, a Delaware corporation (“Tenant”).

BASIC LEASE PROVISIONS

Address:

455 Mission Bay Boulevard South, San Francisco, California

Premises:

A total of 128,793 rentable square feet, as shown on Exhibit A, consisting of
(i) approximately 102,283 rentable square feet being the first through fifth
floors of the west wing (also known as building 2) of the Project (the “West
Wing Portion”), (ii) approximately 2,508 rentable square feet being on a portion
of the fifth floor of the east wing of the Building (the “East Wing Fifth Floor
Portion”), and (iii) approximately 24,002 rentable square feet being the entire
second floor of the east wing of the Building (the “East Wing Second Floor
Portion”; collectively with the East Wing Fifth Floor Portion being the “East
Wing Portion”).  The rentable square footage of the Premises is subject to
adjustment as provided for in Section 5 hereof.

Project:

The real property on which the building (the “Building”) in which the Premises
are located, together with all improvements thereon and appurtenances thereto as
described on Exhibit B.

Base Rent:

$4.75 per rentable square foot of the Premises per month, subject to adjustment
pursuant to Section 4 hereof.

Rentable Area of Premises:  128,793 sq. ft.

Rentable Area of Project:  210,000 sq. ft.

Tenant’s Share of Operating Expenses:  61.33%

Security Deposit:  $1,835,300.25 pursuant to Section 6 below.

Commencement Date:  February 1, 2020

Rent Adjustment Percentage:  3%

Base Term:

Beginning on the Commencement Date and ending on January 31, 2030.

Permitted Use:

Medical research and biotechnical research and development facility, related
laboratory, office and other related uses consistent with the character of the
Project (including a commercial kitchen and gymnasium for the benefit of
Tenant’s employees and invitees) and otherwise in compliance with the provisions
of Section 7 hereof including, without limitation, a cafeteria, gymnasium locker
room and pantry.

Address for Rent Payment:Landlord’s Notice Address:

ARE-San Francisco No. 19, LLC385 E. Colorado Boulevard, Suite 299

Alexandria Real Estate Equities, Inc.Pasadena, CA 91101

P. O. Box 31001-2384Attention: Corporate Secretary

Pasadena, CA 91101-2384

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 2

Tenant’s Notice Address:

455 Mission Bay Boulevard South

San Francisco, CA 94158

Attention:  General Counsel

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

[ X ]  EXHIBIT A - PREMISES DESCRIPTION

[ X ] EXHIBIT B - DESCRIPTION OF PROJECT

[ X ]  EXHIBIT C - WORK LETTER

[ X ]  EXHIBIT D - COMMENCEMENT DATE

[ X ]  EXHIBIT E - RULES AND REGULATIONS

[ X ]  EXHIBIT F - TENANT’S PERSONAL PROPERTY

[ X ]  EXHIBIT G - PARKING

[ X ]  EXHIBIT H - MISSION BAY REQUIREMENTS

[ X ]  EXHIBIT I -

SUCCESSOR PROJECT LABOR

AGREEMENT[ X ]  EXHIBIT J - ROOF EQUIPMENT

[ X ]  EXHIBIT K - CFD NOTICES

[ X ]  EXHIBIT L - MUST TAKE SPACE

[ X ]  EXHIBIT M - ROFO SPACE

[ X ]  EXHIBIT N - PARKING DIAGRAM

1.Lease of Premises.  Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord.  The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.”  Landlord reserves the right to modify Common Areas,
provided that such modifications do not materially adversely affect Tenant’s use
of the Premises for the Permitted Use.  

2.Delivery; Acceptance of Premises; Commencement Date.  The Term of this Lease
for the Premises shall commence on February 1, 2020 (the “Commencement
Date”).  Tenant is currently in possession of the West Wing Portion of the
Premises as a subtenant of Pfizer, Inc. (“Pfizer”) pursuant to a sublease
agreement (the “Pfizer Sublease”) currently scheduled to expire on January 30,
2020; provided, however, that Tenant has advised Landlord that the Pfizer
Sublease provides that if Tenant and Landlord enter into a direct lease for the
Premises, then the sublease expiration date will be extended to January 31,
2020.  In addition, Tenant is currently in possession of the East Wing Portion
of the Premises pursuant to a Lease Agreement between Landlord and Tenant dated
September 30, 2009 (as the same has been and may in the future be amended, the
“Existing Lease Agreement”).  Concurrently with the mutual execution of this
Lease, Landlord and Pfizer are negotiating to enter into an amendment (the
“Pfizer Amendment”) to Pfizer’s direct lease with Landlord (the “Pfizer Lease”)
pursuant to which the Pfizer Lease will terminate effective as of January 31,
2020.  Notwithstanding anything to the contrary contained in this Lease, the
effectiveness of this Lease and the obligations of the parties hereunder are
conditioned on the full execution of the Pfizer Amendment on or before the date
which is thirty (30) days following the full execution of this Lease by Landlord
and Tenant (the “Condition Precedent”).  Landlord shall provide Tenant with
prompt written notice if the Condition Precedent is satisfied.  Landlord shall
have no liability to Tenant if the Condition Precedent is not satisfied;
provided, however, in such event this Lease shall be void and of no further
force or effect. Notwithstanding anything to the contrary in the Existing Lease
Agreement or Consent to Sublease dated September 30, 2009, between Landlord,
Pfizer and Tenant relating to the Pfizer Sublease, in no event shall the Pfizer
Amendment affect the enforceability of the Existing Lease Agreement as it
relates to the West Wing Portion. The Existing Lease Agreement shall continue to
govern with respect to the East Wing Portion of the Premises through January 31,
2020.  Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Commencement Date in the form of the “Acknowledgement of
Commencement Date” attached to this Lease as Exhibit D; provided, however,
Tenant’s failure to execute and deliver such acknowledgment shall not affect
Landlord’s rights hereunder.  The “Term” of this Lease shall be the Base Term,
as defined above, and shall include any Extension Term(s) pursuant to Section 41
below.

Notwithstanding anything to the contrary contained in this Section 2, Landlord
and Tenant acknowledge and agree that the Term of this Lease may commence with
respect to any Must Take Space (as such term is defined in Section 39 below)
prior to the Commencement Date subject to the terms of Section 39 below.  If any
increment of Must Take Space is added to the Premises prior to the Commencement
Date, then with respect to such increment of Must Take Space, references in this
Lease

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 3

to the Commencement Date shall be deemed to mean the subject Commencement Date
of such increment of Must Take Space as more fully set forth in Section 39
below.

Except as otherwise set forth below, Tenant shall accept the Premises in their
as is condition as of the Commencement Date. Tenant agrees and acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of all or any portion of the Premises or
the Project, and/or the suitability of the Premises or the Project for the
conduct of Tenant’s business, and Tenant waives any implied warranty that the
Premises or the Project are suitable for the Permitted Use.  This Lease
constitutes the complete agreement of Landlord and Tenant with respect to the
subject matter hereof and supersedes any and all prior representations,
inducements, promises, agreements, understandings and negotiations which are not
contained herein.  Landlord in executing this Lease does so in reliance upon
Tenant’s representations, warranties, acknowledgments and agreements contained
herein.

For the period of 90 days after the Commencement Date and 90 days after each
Must Take Delivery Date, Landlord shall be responsible to perform any repairs
that are required to be made to those Building Systems (as defined in Section
13) serving the applicable increment of Premises just delivered to Tenant, and
Tenant shall not be required to pay its pro rata share of the cost of such
repairs attributable to the applicable increment of the Premises unless Tenant
or any Tenant Party was responsible for the cause of such repair, in which case
Tenant shall pay the cost.  For example, if Landlord is required to perform any
repairs to Building Systems serving Space #1 (as defined in Section 39(a)(i)
hereof (for which neither Tenant nor any Tenant Party is responsible) within 90
days after the Space #1 Commencement Date, Tenant would be required to pay
Tenant’s Share of Operating Expenses with respect to the cost of such repairs
attributable to the original Premises (i.e., 61.33%), but not be required to pay
Tenant’s Share of Operating Expenses with respect to the cost of such repairs
attributable to Space #1 (i.e., 2.20%). For the avoidance of any doubt, the
90-day period provided for in the preceding sentence applies separately to each
increment of the Premises then being delivered so that in no event shall any new
90-day period (or any extension of any then applicable 90 day period) apply to
any previously delivered increment of the Premises.  Upon Tenant’s request,
within 5 business days following the Commencement Date and each Must Take
Delivery Date or ROFO Delivery Date, as the case may be, Landlord and Tenant
shall conduct a joint walk-through of the subject increment of the Premises and
identify any Building Systems serving only such subject increment of the
Premises which are in need of repair, and Landlord shall use reasonable efforts
to promptly repair any items so identified as in need of repair at Landlord’s
sole cost and expense, and such costs shall be excluded from Operating Expenses.

3.Rent.

(a)Base Rent.  Except as expressly provided for in this Lease, Tenant shall pay
to Landlord in advance, without demand, abatement, deduction or set-off, monthly
installments of Base Rent on or before the first day of each calendar month
during the Term hereof, in lawful money of the United States of America, at the
office of Landlord for payment of Rent set forth above, or to such other person
or at such other place as Landlord may from time to time designate in
writing.  Payments of Base Rent for any fractional calendar month shall be
prorated.  Tenant shall have no right at any time to abate, reduce, or set-off
any Rent (as defined in Section 5) due hereunder except for any abatement as may
be expressly provided in this Lease.  Tenant shall be permitted to pay to
Landlord all amounts due hereunder by electronic funds transfer.

Notwithstanding the foregoing to the contrary, provided that Tenant is not in
Default under this Lease during the Abatement Period, Landlord agrees to abate
the Base Rent due for the Premises for the time period from February 1, 2020,
through May 31, 2020 (the “Abatement Period”).  The total Base Rent abated
during the Abatement Period is hereby stipulated to be $2,447,067.00 (i.e.,
equal to 4 months of abatement for the Premises) (the “Abated Rent”).  During
the Abatement Period Tenant shall pay Operating Expenses and any and all other
sums due under this Lease without abatement.  For the avoidance of any doubt, to
the extent Tenant leases additional space either pursuant to the Must Take
Provision set forth in

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 4

Section 39 below or the Right of First Offer set forth in Section 40 below, the
abatement of Base Rent for the Abatement Period shall not apply with respect to
any such additional space leased by Tenant.  

(b)Additional Rent.  In addition to Base Rent, commencing on the Commencement
Date, Tenant agrees to pay to Landlord as additional rent (“Additional
Rent”):  (i) Tenant’s Share of “Operating Expenses” (as defined in Section 5),
and (ii) any and all other amounts Tenant assumes or agrees to pay under the
provisions of this Lease, including, without limitation, any and all other sums
that may become due by reason of any default of Tenant or failure to comply with
the agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.

4.Base Rent Adjustments.  Base Rent shall be increased on each anniversary of
the Commencement Date (each an “Adjustment Date”) by multiplying the Base Rent
payable immediately before such Adjustment Date by the Rent Adjustment
Percentage and adding the resulting amount to the Base Rent payable immediately
before such Adjustment Date.  Base Rent, as so adjusted, shall thereafter be due
as provided herein.  Base Rent adjustments for any fractional calendar month
shall be prorated based on the number of days in the subject calendar month.

5.Operating Expense Payments.  Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time but in no
event more than twice during such calendar year.  During each month of the Term,
on the same date that Base Rent is due, Tenant shall pay Landlord an amount
equal to 1/12th of Tenant’s Share of the Annual Estimate.  Payments for any
fractional calendar month shall be prorated based on the number of days in the
subject calendar month.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Project (including, without duplication, Taxes (as defined in
Section 9), capital repairs and improvements to the Project amortized over the
useful life of such capital items (as reasonably determined by Landlord taking
into account all relevant factors), and the costs of Landlord’s third party
property manager not to exceed 1.0% of Base Rent, if there is no third party
property manager, administration rent not to exceed 1.0% of Base Rent, excluding
only:  

(a)the original construction costs of the Project and renovation prior to the
date of the Lease and costs of correcting defects in such original construction
or renovation;

(b)capital expenditures for expansion of the Project;

(c)interest, points, fees, principal payments of Mortgage (as defined in Section
27) debts of Landlord, financing costs and amortization of funds borrowed by
Landlord, whether secured or unsecured;

(d)depreciation of the Project (except for capital improvements, the cost of
which are includable in Operating Expenses on an amortized basis);

(e)advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to tenants for
the Project, including any leasing office maintained in the Project or outside
of the Project, free rent and construction allowances for tenants and dues paid
to trade associations and similar expenses if there is no resulting benefit to
the Building;

(f)legal and other expenses incurred in the negotiation or enforcement of leases
or the securing or defense of Landlord’s title to the Building or the Project;

(g)completing, fixturing, improving, renovating, painting, redecorating or other
work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 5

(h)costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(i)salaries, wages, benefits and other compensation paid to officers and
employees of Landlord who are not assigned in whole or in part to the operation,
management, maintenance or repair of the Project;  

(j)general organizational, administrative and overhead costs relating to
creating or maintaining Landlord’s existence, either as a corporation,
partnership, or other entity, including general corporate, legal and accounting
expenses and all general corporate overhead and general administrative expenses
not related to the operation of Building or the Project;

(k)costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(l)costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(m)penalties, fines or interest incurred as a result of Landlord’s inability or
failure to make payment of Taxes and/or to file any tax or informational returns
when due, or from Landlord’s failure to make any payment of Taxes required to be
made by Landlord hereunder before delinquency;

(n)overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(o)costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(p)costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant or any other tenant in the Building without specific charges
therefor, but which are provided to another tenant or occupant of the Project,
whether or not such other tenant or occupant is specifically charged therefor by
Landlord;

(q)costs incurred in the sale, financing or refinancing of the Project
(including, without limitation, transfer taxes);

(r)net income taxes of Landlord or the owner of any interest in the Project,
franchise, transfer, capital stock, gift, estate or inheritance taxes or any
federal, state or local documentary taxes imposed against the Project or any
portion thereof or interest therein; and

(s)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project

(t)salaries and benefits and other compensation to executives, officers or
partners of Landlord above the grade of building manager or to any other person
above the grade of building manager;

(u)Landlord’s costs of electricity and other services sold or provided to
tenants in the Building (including Tenant) and for which Landlord is entitled to
be reimbursed by such tenants as a separate additional charge or rental over and
above the Base Rent or Operating Expenses payable under the lease with such
tenant;

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 6

(v)costs incurred in connection with environmental clean up, response action or
remediation on, in or under or about the Project, except to the extent caused or
contributed to by Tenant or any Tenant Parties (as defined in Section 13) in
which case Tenant shall be solely responsible for its share of the cost thereof;

(w)any increase in insurance premiums to the extent that such increase is caused
or attributable to the use, occupancy or act of another tenant;

(x)ground rent payments to a ground lessor and the cost of consummating any
ground lease;

(y)the cost of installing, operating and maintaining any commercial concessions
operated by Landlord (and not Tenant) in the Building or of installing,
operating and maintaining any specialty services such as a Building cafeteria or
dining facility, or an athletic luncheon or recreational club, or any theater or
garage;

(z)reserves for bad debts and rent loss reserves and reserves for future repairs
and replacements and maintenance or repair costs related to the parking
structure for the Project;

(aa)the cost of providing any bookkeeping and accounting services customarily
provided by a managing agent and the cost of which is customarily included in
management fees, except as otherwise provided in this Lease;

(bb)the cost of any separate electrical meter Landlord may provide to any of the
other tenants in the Building;

(cc)expenses allocable directly and solely to the retail space in the Building
and to the garage in the Building, if any;

(dd)the initial cost of tools and small equipment used in the operation and
maintenance of the Building and the Project purchased in connection with the
initial construction of the Building;

(ee)the initial cost of any permanent landscaping being installed in connection
with the initial construction of the Building;

(ff)the cost of Tenant’s Share of any deductible amount (except for flood and/or
earthquake deductibles which this clause (ff) shall not apply to) under
Landlord’s insurance policies to the extent that Tenant’s Share exceeds $50,000
per occurrence;

(gg)lease concessions, including rental abatements and construction allowances,
granted to specific tenants;

(hh)the cost of repairs or other work to the extent Landlord is actually
reimbursed by insurance or condemnation proceeds;

(ii)rentals for equipment ordinarily considered to be of a capital nature (such
as elevators and HVAC systems) except if such equipment is reasonably and
customarily leased in the operation of first-class laboratory / office buildings
in San Francisco or South San Francisco;

(jj)all additions to Building reserves including bad debts and rent loss
reserves and reserves for future repairs and replacements and, in addition,
costs related to the parking structure for the Project;

(kk)repair costs resulting from the gross negligence or willful misconduct of
Landlord or its agents; and

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 7

(ll)flood and earthquake insurance deductibles in excess of deductibles that
Tenant can demonstrate are in excess of customary deductible amounts carried by
institutional owners of comparable Class A laboratory and/or office buildings in
San Francisco.

Landlord shall, upon written request from Tenant, promptly notify Tenant of the
insurance deductible amounts (as the same may be adjusted from time to time)
with respect to the Project.

Notwithstanding the foregoing, Landlord shall obtain Tenant’s prior consent,
which shall not be unreasonably withheld, conditioned or delayed, for any
capital improvement which would materially alter the aesthetic appearance of the
Building and result in an aesthetic appearance which is meaningfully inferior to
that of other first-class laboratory/office buildings in San Francisco.  Tenant
shall not have any consent rights with respect to any other capital repairs or
improvements.  The preceding consent right is intended solely to grant Tenant
the right of reasonable approval as to capital improvements which may materially
alter the appearance of the Building, and Tenant shall not have the right to
attempt to negotiate the portion of the cost for which Tenant shall be
responsible.  Any disputes between Landlord and Tenant regarding the matters
provided for in this paragraph shall be decided by the chief executive officers
of Landlord and Tenant, provided that Landlord’s or its affiliate’s chief
executive officer shall make the final decision regarding the dispute.  The
provisions of this paragraph shall apply as long as Nektar Therapeutics is
directly leasing from Landlord the Premises and shall not apply to any assignee
or sublessee other than a transferee pursuant to a Permitted Assignment or with
respect to any space leased by Tenant pursuant to Section 39 hereof.

Upon Tenant’s written request, Landlord shall make available a representative of
Landlord on a quarterly basis to meet with a representative of Tenant to discuss
any unbudgeted capital repairs, improvements or replacements to the Project then
anticipated by Landlord to be incurred during such calendar quarter and the
anticipated cost of such capital repairs, improvements and replacements;
provided, however, that Landlord shall, subject to the terms of this Lease, make
all final decisions regarding any capital repairs, improvements or replacements
to the Project.  

Any earthquake insurance deductible payable by Tenant to Landlord as part of
Operating Expenses under this Lease shall be amortized over 10 years (without
interest) and paid by Tenant to Landlord in equal monthly installments until the
earlier to occur of 10 years and the expiration or termination of the Term
(other than a termination as a result of a Default in which case Tenant shall
nonetheless be required to pay the then-unamortized amount (without interest) to
Landlord that would have been due for the balance of the Term).  For the
avoidance of any doubt, if this Lease is terminated pursuant to Section 18 as a
result of an earthquake, Tenant shall not be required to pay the earthquake
deductible to Landlord in connection with such earthquake.

Tenant shall have the right to pay in full at the time the expense is incurred
by Landlord or elect to amortize (without interest) with equal monthly payments
Tenant’s Share of any (i) flood insurance deductibles over the then remaining
number of months in the Term of the Lease and such payments shall be due on the
first day of each month and (ii) earthquake deductibles as provided for in the
immediately preceding paragraph.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required but not to exceed 150 days), Landlord shall furnish to
Tenant a statement (an “Annual Statement”) showing in reasonable detail:  (a)
the total and Tenant’s Share of actual Operating Expenses for the previous
calendar year, and (b) the total of Tenant’s payments in respect of Operating
Expenses for such year.  If Tenant’s Share of actual Operating Expenses for such
year exceeds Tenant’s payments of Operating Expenses for such year, the excess
shall be due and payable by Tenant as Rent within 30 days after delivery of such
Annual Statement to Tenant.  If Tenant’s payments of Operating Expenses for such
year exceed Tenant’s Share of actual Operating Expenses for such year Landlord
shall pay the excess to Tenant within 30 days after delivery of such Annual
Statement, except that after the expiration, or earlier termination of the Term
or if Tenant is delinquent in its obligation to pay Rent, Landlord shall pay the
excess to Tenant after deducting all other amounts due Landlord.  Landlord shall
have the right to amend the

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 8

Annual Statement for any Operating Expenses information which becomes available
after the date that Landlord furnishes the Annual Statement to Tenant in which
case Landlord shall promptly provide such amended Annual Statement to
Tenant.  Landlord’s and Tenant’s obligations to pay any overpayment or
deficiencies due pursuant to this paragraph shall survive the expiration or
earlier termination of this Lease.

Notwithstanding anything provided for herein with regard to the finality of
Operating Expenses, Tenant shall have the right to request an audit of the
calculation of the Annual Statement within 120 days of the receipt by Tenant
thereof, and Tenant’s Operating Expenses shall be reduced by any amount such
audit reveals the amount stated in the Annual Statement exceeds the amount
determined by the audit, Landlord shall credit the excess amount to the next
succeeding installments of estimated Operating Expenses, and if such audit
reveals the amount stated in the Annual Statement is less than the amount
determined by the audit, Tenant shall pay Landlord such underpayment within 30
days of such audit; provided, however, that if the Term has expired and no
amounts are owed by Tenant to Landlord, Landlord shall refund such amount to
Tenant in cash within 30 days of Landlord’s receipt of the audit
results.  Should the amount stated in the Annual Statement exceed the amount
determined by the audit by 5% or more, then Landlord shall, in addition to the
adjustment to the amount of the Tenant’s Operating Expenses, pay to the Tenant
the reasonable costs associated with the audit. Operating Expenses for the
calendar years in which Tenant’s obligation to share therein begins and ends
shall be prorated.  Tenant’s audit shall be conducted by a nationally or
regionally recognized independent public accounting firm reasonably acceptable
to Landlord and Tenant and such firm shall be required by Tenant to work
pursuant to a fee arrangement other than a contingent fee.  Tenant shall keep
the results of the audit confidential (unless required by law to be disclosed or
in connection with a dispute between the parties as to Operating Expenses) and
not disclose any information regarding the same to any other tenants.  

To the extent that any cost or expense is appropriately included in Operating
Expenses pursuant hereto, it shall only be included in Operating Expenses once,
notwithstanding that such cost or expense may fall under more than one category
or be referenced in more than one Section of this Lease.  Operating Expenses
shall be calculated on the accrual basis of accounting.

“Tenant’s Share” shall be the percentage set forth in the Basic Lease Provisions
above as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises, the Building or the Project occurring thereafter.

Since the Project contains a common lobby and a separate east and west wing, the
costs of the common lobby shall be split between the east and west wing on a
50/50 basis but because from time to time certain Operating Expenses costs may
only benefit one wing or a portion thereof, Landlord may equitably increase
Tenant’s Share for any item of expense or cost reimbursable by Tenant that
relates to a repair, replacement, or service that benefits only the Premises or
only a portion of the Project that includes the Premises or that varies with
occupancy or use; provided, however, Tenant shall not be responsible for any
item of expense or cost reimbursable by any other tenant in the Project for any
item of expense or cost reimbursable by such tenant that relates to a repair,
replacement, or service that benefits only that tenant’s premises or only a
portion of the Project that includes that tenant’s premises and not any portion
of the Premises.  Upon request from Tenant, Landlord shall provide information
supporting the decision to make any such equitable adjustment.  Base Rent,
Tenant’s Share of Operating Expenses and all other amounts payable by Tenant to
Landlord hereunder are collectively referred to herein as “Rent.”

6.Security Deposit.  Within five (5) business days prior to the payment of any
portion of the TI Allowance, Tenant shall deposit with Landlord a security
deposit (the “Security Deposit”) for the performance of all of Tenant’s
obligations hereunder in the amount equal to the amount of the TI Allowance
disbursement request until the amount of the Security Deposit equals the amount
set forth on page 1 of this Lease; provided, however, that (x) notwithstanding
the foregoing, Landlord shall have received the full amount of the  Security
Deposit as set forth on page 1 no later than the Commencement Date and (y) any
unapplied cash security deposit then being held by Landlord pursuant to the
terms of the Existing Lease (originally in the amount of $82,330.80) shall be
refunded to Tenant within thirty (30) days after the Commencement Date.  The
Security Deposit shall be in the form of an unconditional and irrevocable letter

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 9

of credit (the “Letter of Credit”): (i) in form and substance satisfactory to
Landlord, (ii) naming Landlord as beneficiary, (iii) expressly allowing Landlord
to draw upon it at any time from time to time by delivering to the issuer notice
that Landlord is entitled to draw thereunder, (iv) issued by an FDIC-insured
financial institution reasonably satisfactory to Landlord, and (v) redeemable by
presentation of a sight draft in the state of California.  If Tenant does not
provide Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 10 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold the funds drawn in cash without
obligation for interest thereon as the Security Deposit.  The Security Deposit
shall be held by Landlord as security for the performance of Tenant’s
obligations under this Lease.  The Security Deposit is not an advance rental
deposit or a measure of Landlord’s damages in case of Tenant’s default.  Upon
each occurrence of a Default (as defined in Section 20), Landlord may use all or
any part of the Security Deposit to pay delinquent payments due under this
Lease, future rent damages under California Civil Code Section 1951.2, and the
cost of any damage, injury, expense or liability caused by such Default, without
prejudice to any other remedy provided herein or provided by law.  Landlord’s
right to use the Security Deposit under this Section 6 includes the right to use
the Security Deposit to pay future rent damages following the termination of
this Lease pursuant to Section 21(c) below.  Upon any use of all or any portion
of the Security Deposit, Tenant shall pay Landlord within 10 business days after
written demand the amount that will restore the Security Deposit to the amount
set forth on Page 1 of this Lease.  Tenant hereby waives the provisions of any
law, now or hereafter in force, including, without limitation, California Civil
Code Section 1950.7, which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of Rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums reasonably necessary to
compensate Landlord for any other loss or damage, foreseeable or unforeseeable,
caused by the act or omission of Tenant or any officer, employee, agent or
invitee of Tenant.  Upon bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for periods prior to the filing of such
proceedings.  Upon any such use of all or any portion of the Security Deposit,
Tenant shall, within 10 business days after written demand from Landlord,
restore the Security Deposit to its original amount.  If Tenant shall fully
perform every provision of this Lease to be performed by Tenant, the Security
Deposit, or any balance thereof (i.e., after deducting therefrom all amounts to
which Landlord is entitled under the provisions of this Lease), shall be
returned to Tenant (or, at Landlord’s option, to the last assignee of Tenant’s
interest hereunder) within 90 days after the expiration or earlier termination
of this Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein.  Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant’s right to the
return of the Security Deposit shall apply solely against Landlord’s
transferee.  The Security Deposit is not an advance rental deposit or a measure
of Landlord’s damages in case of Tenant’s default.  Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee, and no
interest shall accrue thereon.

Provided that (i) no Default by Tenant is then outstanding under this Lease and
(ii) Tenant maintains a market cap in excess of $2,000,000,000 as of the 5th
annual anniversary of the Commencement Date (as measured by the 90-day trading
average for the 90-day period preceding such 5th annual anniversary) (the
“Reduction Requirements”), the Security Deposit shall be reduced by 50% to
$917,650.12 (the “Reduced Security Deposit”).  If Tenant delivers a written
request to Landlord for such reduction of the Security Deposit along with
evidence reasonably satisfactory to Landlord that the Reduction Requirements
have been satisfied, then, so long as all of the Reduction Requirements have
been met, Landlord shall cooperate with Tenant, at no cost, expense or liability
to Landlord, to reduce the Letter of Credit then held by Landlord to the amount
of the Reduced Security Deposit.  If the Security Deposit is reduced as provided
herein, then from and after the date of such reduction, the “Security Deposit”
shall be deemed to be the Reduced Security Deposit, for all purposes of this
Lease.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 10

7.Use.  The Premises shall be used solely for the Permitted Use set forth in the
Basic Lease Provisions above.  Tenant shall comply with all laws, orders,
judgments, ordinances, regulations, codes, directives, permits, licenses,
covenants and restrictions now or hereafter applicable to the Premises, and to
the use and occupancy thereof, including, without limitation, the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq. (together with the regulations
promulgated pursuant thereto, “ADA”) (collectively, “Legal Requirements” and
each, a “Legal Requirement”).  Tenant shall promptly discontinue any use of the
Premises which is declared by any Governmental Authority (as defined in Section
9) having jurisdiction to be a violation of a Legal Requirement unless Tenant
contests such violation (and diligently prosecutes such contest to resolution)
in which case Landlord shall not require Tenant to discontinue such use provided
that the continuance of such use does not adversely affect the use and occupancy
of the Project by any other tenant.  Tenant will not use or permit the Premises
to be used for any purpose or in any manner (other than as allowed by the
Permitted Use) that would void Tenant’s or Landlord’s insurance, materially
increase the insurance risk, or cause the disallowance of any sprinkler or other
credits.  Tenant shall not permit any part of the Premises to be used as a
“place of public accommodation” (other than as allowed by the Permitted Use), as
defined in the ADA or any similar legal requirement.  Tenant shall reimburse
Landlord within 10 business days after written  demand for any additional
premium charged for any such insurance policy by reason of Tenant’s failure to
comply with the provisions of this Section or otherwise caused by Tenant’s use
and/or occupancy of the Premises.  Tenant will not commit or permit waste,
overload the floor or structure of the Premises, subject the Premises to use
that would damage the Premises or unreasonably obstruct or interfere with the
rights of Landlord or other tenants or occupants of the Project, including
conducting or giving notice of any auction, liquidation, or going out of
business sale on the Premises, or using or allowing the Premises to be used for
any unlawful purpose.  Tenant shall cause any equipment or machinery to be
installed in the Premises so as to reasonably prevent sounds or vibrations from
the Premises from extending into Common Areas, or other space in the
Project.  Except to the extent that Tenant has obtained Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed, Tenant shall not place any machinery or equipment weighing 500 pounds
or more in or upon the Premises or transport or move such items through the
Common Areas of the Project or in the Project elevators without the prior
written consent of Landlord.  Tenant shall not, without the prior written
consent of Landlord, use the Premises in any manner which will require
ventilation, air exchange, heating, gas, steam, electricity or water beyond the
existing capacity of the Project as proportionately allocated to the Premises
based upon Tenant’s Share as usually furnished for the Permitted Use.

Landlord shall be responsible, at Landlord’s expense and not as part of
Operating Expenses, for the compliance of the Common Areas of the Building with
the ADA as of the Commencement Date for the original Premises.  If it is
determined following the Commencement Date for the original Premises (e.g.
because Alterations or tenant improvements are constructed in any of the Must
Take Space) that the Common Areas of the Building were not in compliance with
the ADA as of the Commencement Date for the original Premises, Landlord shall be
responsible, at Landlord’s expense and not as part of Operating Expenses, for
the cost of the compliance of the Common Areas of the Building with the ADA as
of the Commencement Date for the original Premises.  Except as provided for in
the preceding two sentences, Tenant, at its sole expense, shall make any
alterations or modifications to the interior of the Premises and/or the Common
Areas that are required by Legal Requirements (including, without limitation,
compliance of the Premises with the ADA) related to Tenant’s use or occupancy of
the Premises or Alterations made by Tenant.  Notwithstanding any other provision
herein to the contrary, Tenant shall be responsible for any and all demands,
claims, liabilities, losses, costs, expenses, actions, causes of action, damages
or judgments, and all reasonable expenses incurred in investigating or resisting
the same (including, without limitation, reasonable attorneys’ fees, charges and
disbursements and costs of suit) (collectively, “Claims”) arising out of or in
connection with the failure of the Premises to comply with Legal Requirements,
and Tenant shall indemnify, defend, hold and save Landlord harmless from and
against any and all Claims arising out of or in connection with any failure of
the Premises to comply with any Legal Requirement.

8.Holding Over.  If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 11

hereof) shall remain in full force and effect (excluding any expansion or
renewal option or other similar right or option) during such holdover period,
(iii) Tenant shall continue to pay Base Rent in the amount payable upon the date
of the expiration or earlier termination of this Lease or such other amount as
Landlord may indicate, in Landlord’s sole and absolute discretion, in such
written consent, and (iv) all other payments shall continue under the terms of
this Lease.  If Tenant remains in possession of the Premises after the
expiration or earlier termination of the Term without the express written
consent of Landlord, (A) Tenant shall become a tenant at sufferance upon the
terms of this Lease except that (x) during the first 30 days, the monthly rental
shall be equal to 125% of Rent in effect during the last 30 days of the Term,
(y) during the next 30 days, the monthly rental shall be equal to 150% of Rent
in effect during the last 30 days of the Term, and (z) thereafter, the monthly
rental shall be equal to 175% of Rent in effect during the last 30 days of the
Term, and (B) in addition, if Tenant holds over for more than 60 days, Tenant
shall be responsible for all damages suffered by Landlord resulting from or
occasioned by Tenant’s holding over, including consequential damages; provided,
however, that if Tenant delivers a written inquiry to Landlord within 30 days
prior to the expiration or earlier termination of the Term, Landlord will notify
Tenant whether the potential exists for consequential damages.  No holding over
by Tenant, whether with or without consent of Landlord, shall operate to extend
this Lease except as otherwise expressly provided, and this Section 8 shall not
be construed as consent for Tenant to retain possession of the
Premises.  Acceptance by Landlord of Rent after the expiration of the Term or
earlier termination of this Lease shall not result in a renewal or reinstatement
of this Lease.

9.Taxes.  Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, community facilities district fees and/or bonds, assessments and
governmental charges of any kind, existing as of the Commencement Date or
thereafter enacted (collectively referred to as “Taxes”) imposed by any federal,
state, regional, municipal, local or other governmental authority or agency,
including, without limitation, quasi-public agencies (collectively,
“Governmental Authority”) during the Term, including, without limitation, all
Taxes:  (i) imposed on or measured by or based, in whole or in part, on rent
payable to (or gross receipts received by) Landlord under this Lease and/or from
the rental by Landlord of the Project or any portion thereof, or (ii) based on
the square footage, assessed value or other measure or evaluation of any kind of
the Premises or the Project, or (iii) assessed or imposed by or on the operation
or maintenance of any portion of the Premises or the Project, including parking,
or (iv) assessed or imposed by, or at the direction of, or resulting from Legal
Requirements or interpretations thereof, promulgated by, any Governmental
Authority, or (v) imposed as a license or other fee, charge, tax, or assessment
on Landlord’s business or occupation of leasing space in the Project.  Landlord
may contest by appropriate legal proceedings the amount, validity, or
application of any Taxes or liens securing Taxes.  Taxes shall not include any
net income taxes imposed on Landlord except to the extent such net income taxes
are in substitution for any Taxes payable hereunder.  If any such Tax is levied
or assessed directly against Tenant, then Tenant shall be responsible for and
shall pay the same at such times and in such manner as the taxing authority
shall require.  Tenant shall pay, prior to delinquency, any and all Taxes levied
or assessed against any personal property or trade fixtures placed by Tenant in
the Premises, whether levied or assessed against Landlord or Tenant.  If any
Taxes on Tenant’s personal property or trade fixtures are levied against
Landlord or Landlord’s property, or if the assessed valuation of the Project is
increased by a value attributable to improvements in or alterations to the
Premises, whether owned by Landlord or Tenant and whether or not affixed to the
real property so as to become a part thereof, higher than the base valuation on
which Landlord from time-to-time allocates Taxes to all tenants in the Project,
Landlord shall have the right, but not the obligation, to pay such
Taxes.  Landlord’s reasonable determination of any excess assessed valuation
shall be binding and conclusive, absent manifest error.  The amount of any such
payment by Landlord shall constitute Additional Rent due from Tenant to Landlord
within 10 business days after written demand therefor.

Unless Landlord elects to contest any Taxes, Tenant may, upon prior written
notice to Landlord contest Taxes against the Project and attempt to obtain a
reduction in the assessed valuation of the Project for the purpose of reducing
any such tax assessment.  Upon the request of Tenant, but without expense or
liability to Landlord (and at Tenant’s sole cost and expense), Landlord shall
reasonably cooperate with Tenant in connection with the tax reduction
proceeding.  Tenant may not enter into any agreement with the taxing authorities
which would be binding on Landlord or the Project without Landlord’s prior
written consent

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 12

which shall not be unreasonably withheld or delayed.  If a tax reduction is
obtained, there shall be a subsequent reduction in Tenant’s Taxes for such year,
and any excess payments paid by Tenant to Landlord (if any) shall be refunded by
Landlord when all refunds to which Landlord is entitled from the taxing
authority with respect to such year have been received by Landlord.

10.Parking.  Subject to all matters of record, Force Majeure, a Taking (as
defined in Section 19 below) and the exercise by Landlord of its rights
hereunder, Tenant shall, during the Term, lease 1.4 parking spaces per 1,000
rentable square feet of the Premises (“Tenant’s Pro Rata Share”) which parking
spaces shall be in those areas designated by Landlord for non-reserved parking
in the parking structure located at 450 South Street, San Francisco, California,
which shall be considered part of the Project, subject in each case to
Landlord’s rules and regulations; provided, however, that Landlord acknowledges
that Tenant is entitled to have 10 of Tenant’s Pro Rata Share of parking spaces
be reserved parking spaces in the locations shown on the parking diagram
attached hereto as Exhibit N.  Tenant shall pay for Tenant’s Pro Rata Share of
parking spaces an amount equal to $391.00 per month for each such parking space,
subject to adjustment as provided for herein.  Commencing on February 1, 2021,
and on each anniversary thereafter (each, a “Parking Charge Adjustment Date”),
the parking charges provided for in the preceding sentence (“Parking Charges”)
shall be increased by multiplying the Parking Charges payable immediately before
such Parking Charge Adjustment Date by 3%.  Landlord may allocate parking spaces
among Tenant and other tenants in the Project pro rata as described above if
Landlord determines that such parking facilities are becoming
crowded.  Notwithstanding anything to the contrary contained herein, if Tenant
notifies Landlord in writing that any of the spaces allocated to Tenant pursuant
to this Section 10 are not available for Tenant’s use (each, an “Unavailable
Space” and collectively “Unavailable Spaces”) and such Unavailable Spaces
continue to be unavailable for Tenant’s use for a period of 2 business days
following Tenant’s delivery of such notice to Landlord, then the Parking Charges
for each Unavailable Space remaining unavailable for Tenant’s use shall be
abated for the period commencing on the date that Landlord receives Tenant’s
notice regarding the Unavailable Spaces through the date that such Unavailable
Space become available for Tenant’s use.

Notwithstanding the foregoing, Tenant shall have the right to elect to lease
less than Tenant’s Pro Rata Share of parking spaces; provided however, that in
no event shall Tenant elect to lease less than 126 spaces.  On the Commencement
Date, Tenant shall be deemed to have elected to use the aggregate number of
parking spaces that Tenant was leasing immediately prior to the Commencement
Date under the Pfizer Sublease and Existing Lease Agreement; provided, however,
that if Tenant was leasing fewer parking spaces at such time than the minimum
number of parking spaces required pursuant to the immediately preceding
sentence, Tenant shall be deemed to have elected as of the Commencement Date to
use the minimum number of parking spaces required pursuant to the immediately
preceding sentence.  Any of Tenant’s Pro Rata Share of parking spaces that
Tenant has elected not to use pursuant to this paragraph shall be referred to
herein as “Rejected Spaces.”  Landlord shall have no obligation to maintain any
Rejected Spaces available for Tenant’s future use and Tenant acknowledges and
agrees that Landlord may, at any time during the Term, enter into parking
licenses and agreements pursuant to which Landlord licenses or leases such
Rejected Spaces to third parties.

If, during the Term, Tenant is leasing fewer than Tenant’s Pro Rata Share of
parking spaces and Tenant desires to lease additional parking spaces
(“Additional Spaces”) from Landlord (up to Tenant’s Pro Rate Share), Tenant
shall deliver written notice (“Tenant’s Notice”) to Landlord specifying the
number of Additional Spaces desired by Tenant.  If Landlord determines that any
Additional Spaces  are available for use by Tenant, Landlord shall notify Tenant
in writing and Tenant shall commence leasing and paying for such Additional
Spaces upon Landlord’s delivery of written notice to Tenant that such Additional
Spaces are available for use by Tenant.  Tenant acknowledges and agrees that
Landlord shall have no obligation to terminate any parking licenses or other
agreements that Landlord has entered into in order to provide Tenant with
Additional Spaces.

Notwithstanding the foregoing, the provisions of the 2 immediately preceding
paragraphs shall be applicable only with respect to the West Wing Portion and
East Wing Portion of the Premises and shall not apply with respect to any space
leased pursuant to Sections 39 or 40.  In connection with any space leased

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 13

by Tenant pursuant to Sections 39 or 40, Landlord shall, subject to Tenant’s
payment of the Parking Charges, provide Tenant with 1.4 parking spaces per 1,000
rentable square feet of space leased pursuant to Sections 39 and 40, and
Landlord and Tenant shall reasonably collaborate to determine the manner in
which Tenant’s additional parking needs shall be addressed, which may include,
but not be limited to, the implementation by Landlord of valet parking
services.  Any costs incurred in connection with accommodating such additional
parking needs (including, without limitation the cost of valet parking services)
shall be included in Operating Expenses.  

Tenant shall comply with the requirements and participate in the Transportation
Management Association (“TMA”) that was formed to implement and administer the
Transportation System Management Plan (“TSMP”) for Mission Bay and comply with
the requirements set forth in Exhibit G attached hereto setting forth certain
requirements relating to parking and transportation demand management which are
binding on all tenants in the Project.  Tenant acknowledges that Operating
Expenses shall include expenses and assessments related to the TMA and TSMP.

11.Utilities, Services.  During the Term, Landlord shall provide, subject to the
terms of this Section 11, hot and cold water, electricity, heat, ventilation
reasonably necessary for the research laboratory use, and air-conditioning,
light, power, telephone, sewer, Building security (excluding the Premises),
elevator service and other utilities (including gas and fire sprinklers to the
extent the Project is plumbed for such services), refuse and trash collection
and janitorial services (collectively, “Utilities”); provided, however, that
Tenant shall be permitted to enter into a direct contract with a janitorial
vendor (such vendor to be subject to Landlord’s reasonable prior approval), and
in such event the cost of providing janitorial services to the Premises shall be
excluded from Operating Expenses.  Landlord shall pay, as Operating Expenses or
subject to Tenant’s reimbursement obligation, for all Utilities used on the
Premises, all maintenance charges for Utilities, and any storm sewer charges or
other similar charges for Utilities imposed by any Governmental Authority or
Utility provider, and any taxes, penalties, surcharges or similar charges
thereon.  Tenant may cause, at Tenant’s expense, any Utilities to be separately
metered or charged directly to Tenant by the provider and the expense of such
Utilities shall be excluded from Operating Expenses.  Tenant shall pay directly
to the Utility provider, prior to delinquency, any separately metered Utilities
and services which may be furnished to Tenant or the Premises during the
Term.  Tenant shall pay, as part of Operating Expenses, its share of all charges
for jointly metered Utilities based upon consumption, as reasonably determined
by Landlord.  No interruption or failure of Utilities, from any cause whatsoever
other than Landlord’s willful misconduct, shall result in eviction or
constructive eviction of Tenant or termination of this Lease.  Tenant agrees to
limit use of water and sewer with respect to Common Areas to normal restroom
use.  Notwithstanding the foregoing, Tenant shall be solely responsible for
determining whether the Utilities to be provided by Landlord are adequate for
Tenant’s specific use of the Premises.  Tenant shall have the right, upon not
less than 30 days written notice to Landlord, to elect to contract directly with
any provider of any Utility which is separately metered to the Premises.

If (i) a stoppage of an Essential Service (as defined below) to the Premises
shall occur and such stoppage is due solely to the negligent acts or omissions
of Landlord and not due in any part to any act or omission on the part of Tenant
or any Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 3
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then there shall be an abatement of one day’s Base Rent for
each day during which such Service Interruption continues after such 3 business
day period; provided, however, that if any part of the Premises is reasonably
useable for Tenant’s normal business operations or if Tenant conducts all or any
part of its operations in any portion of the Premises notwithstanding such
Service Interruption, then the amount of each daily abatement of Base Rent shall
only be proportionate to the nature and extent of the interruption of Tenant’s
normal operations or ability to use the Premises.  The rights granted to Tenant
under this paragraph shall be Tenant’s sole and exclusive remedy resulting from
a failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services.  For purposes hereof, the term “Essential
Services” shall mean the following

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 14

services:  access to the Premises, HVAC service, water, sewer and electricity,
but in each case only to the extent that Landlord has an obligation to provide
same to Tenant under this Lease.

Tenant shall have the self-help rights provided for in Section 31 of this
Lease.  

Landlord’s sole obligation for either providing emergency generators or
providing emergency back-up power to Tenant shall be: (i) to provide emergency
generators with not less than the capacity of the emergency generators installed
and paid for by Landlord as part of the initial construction of the Building,
and (ii) to contract with a third party to maintain the emergency generators as
per the manufacturer’s standard maintenance guidelines.  Landlord shall be
responsible for obtaining and maintaining all permits for any such emergency
generators.  Notwithstanding anything to the contrary contained herein, Landlord
shall, at least on a quarterly basis as part of the maintenance of the Building,
run the emergency generator for a period reasonably determined by Landlord for
the purpose of determining whether it operates when started.  Landlord shall,
upon written request from Tenant, make available the maintenance contract and
maintenance records for the emergency generators for the 12 month period
immediately preceding Landlord’s receipt of Tenant’s written request.  Landlord
shall have no obligation to supervise, oversee or confirm that the third party
maintaining the emergency generators is maintaining the generators as per the
manufacturer’s standard guidelines or otherwise.  During any period of
replacement, repair or maintenance of the emergency generators or any other
periods when the emergency generators are not operational, including any delays
thereto due to the inability to obtain parts or replacement equipment, Landlord
shall have no obligation to provide Tenant with an alternative back-up generator
or generators or alternative sources of back-up power; provided, however, that
Landlord shall use commercially reasonable efforts to minimize the “down time”
of such emergency generators during any replacement, repair or maintenance.  If
any future Landlord (following the current Landlord as of the date of this
Lease) repeatedly fails to maintain the emergency generator as required under
this Lease, Tenant shall have the right to install its own emergency generator
as an Alteration pursuant to Section 12 provided that a suitable location at the
Building reasonably acceptable to the then Landlord can be found for such
emergency generator.

12.Alterations and Tenant’s Property.  Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems but shall otherwise not be
unreasonably withheld, conditioned or delayed.  Tenant may construct
nonstructural Alterations in the Premises without Landlord’s prior approval if
the aggregate cost of all such work in any 12 month period does not exceed
$300,000 (a “Notice-Only Alteration”), provided Tenant notifies Landlord in
writing of such intended Notice-Only Alteration, and such notice shall be
accompanied by plans, specifications, work contracts and such other information
concerning the nature and cost of the Notice-Only Alteration as may be
reasonably requested by Landlord, which notice and accompanying materials shall
be delivered to Landlord not less than 15 business days in advance of any
proposed construction. If Landlord approves any Alterations, Landlord may impose
such conditions on Tenant in connection with the commencement, performance and
completion of such Alterations as Landlord may deem appropriate in Landlord’s
reasonable discretion.  Any request for approval shall be in writing, delivered
not less than 15 business days in advance of any proposed construction, and
accompanied by plans, specifications, bid proposals, work contracts and such
other information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials.  Landlord’s right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or construction comply with applicable Legal
Requirements.  Tenant shall cause, at its sole cost and expense, all Alterations
to comply with insurance requirements and with Legal Requirements and shall
implement at its sole cost and expense any alteration or modification required
by Legal Requirements as a result of any Alterations.  Tenant shall pay to
Landlord, as Additional Rent, within 30 days after written demand therefor an
amount equal to 1% of all Hard Costs incurred by Tenant or its

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 15

contractors or agents in connection with any Alteration to cover Landlord’s
overhead and expenses for plan review, coordination, scheduling and
supervision.  Before Tenant begins any Alteration, Landlord may post on and
about the Premises notices of non-responsibility pursuant to applicable
law.  Tenant shall reimburse Landlord for, and indemnify and hold Landlord
harmless from, any expense incurred by Landlord by reason of faulty work done by
Tenant or its contractors or inadequate cleanup.  As used herein, “Hard Costs”
shall mean all construction costs excluding soft costs (e.g., architectural,
consulting, engineering and legal fees), furniture and equipment acquired for
use in the Premises, and Landlord’s 1% administrative fee.

Tenant shall furnish security or make other arrangements reasonably satisfactory
to Landlord to assure payment for the completion of all Alterations work free
and clear of liens, and shall provide (and cause each contractor or
subcontractor to provide) certificates of insurance for workers’ compensation
and other coverage in amounts and from an insurance company satisfactory to
Landlord protecting Landlord against liability for personal injury or property
damage during construction.  Upon completion of any Alterations, Tenant shall
deliver to Landlord:  (i) sworn statements setting forth the names of all
contractors and subcontractors who did the work and final lien waivers from all
such contractors and subcontractors; and (ii) “as built” plans for any such
Alteration.

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term (except to the extent
that such Installations are replaced with Alterations pursuant to this Section
12 which do not materially lessen the value of those improvements existing in
the Premises prior to such removal), and shall remain upon and be surrendered
with the Premises as a part thereof.  Notwithstanding the foregoing, Landlord
shall, if requested in writing by Tenant to do so at the time its approval of
any such Installation is requested, notify Tenant whether Landlord requires that
Tenant remove such Installation upon the expiration or earlier termination of
the Term, in which event, upon the expiration or earlier termination of this
Lease, Tenant shall remove such Installation in accordance with the immediately
succeeding sentence.  Upon the expiration or earlier termination of the Term,
Tenant shall remove (i) all wires, cables or similar equipment which Tenant has
installed in the Premises or in the risers or plenums of the Building, (ii) any
Installations for which Landlord has given Tenant notice of removal in
accordance with the immediately preceding sentence, and (iii) all of Tenant’s
Property (as hereinafter defined), and Tenant shall restore and repair any
damage caused by or occasioned as a result of such removal, including, without
limitation, capping off all such connections behind the walls of the Premises
and repairing any holes.  During any restoration period beyond the expiration or
earlier termination of the Term, Tenant shall pay Rent to Landlord as provided
herein as if said space were otherwise occupied by Tenant.  If Landlord is
requested by Tenant or any lender, lessor or other person or entity claiming an
interest in any of Tenant’ Property to waive any lien Landlord may have against
any of Tenant’s Property, and Landlord consents to such waiver, then Landlord
shall be entitled to be paid as administrative rent a fee of $1,000 per
occurrence for its time and effort in preparing and negotiating such a waiver of
lien.

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future, (y) ”Tenant’s Property” means Removable
Installations and, other than Installations, any personal property or equipment
of Tenant that may be removed without material damage to the Premises, and
(z) ”Installations” means all property of any kind existing as of the
Commencement Date, all property of any kind paid for by Landlord, all
Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch.  Landlord and Tenant
acknowledge that  scientific equipment (such as NMR, Mass-Specs, vented and
non-vented biosafety cabinets and vented and non-vented engineered containment
enclosures) owned by Tenant (and not paid for by Landlord) which for seismic
safety reasons has become anchored within the Premises may be removed by Tenant
provided that Tenant repairs all damage in connection with such removal.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 16

Notwithstanding anything to the contrary contained herein, Tenant shall not be
required to remove the Tenant Improvements constructed pursuant to the Work
Letter at the expiration or earlier termination of the Term so long as such
Tenant Improvements are, in Landlord’s reasonable discretion, typical for life
science discovery use and do not materially lessen the value of the improvements
existing in the Premises as of the date of this Lease.  Moreover, Tenant shall
not be required to remove nor shall Tenant remove the improvements (including
any Installations) constructed pursuant to the Pfizer Sublease or the Existing
Lease Agreement at or before the expiration or earlier termination of the
Term.  For the avoidance of any doubt, in no event may Tenant’s Alterations or
Tenant Improvements materially lessen the value of the improvements then
existing in the Premises.

13.Landlord’s Repairs.  Landlord, as an Operating Expense to the extent
permitted pursuant to Section 5 above, shall maintain and repair all of the
structural, exterior, parking and other Common Areas of the Project, including
HVAC, plumbing, fire sprinklers, elevators and all other building systems
serving the Premises and other portions of the Project (“Building Systems”), in
good repair, reasonable wear and tear and uninsured losses and damages caused by
Tenant, or by any of Tenant’s assignees, sublessees, licensees, agents,
servants, employees, invitees and contractors (or any of Tenant’s assignees,
sublessees and/or licensees respective agents, servants, employees, invitees and
contractors) (collectively, “Tenant Parties”) excluded.  Losses and damages
caused by Tenant or any Tenant Party shall be repaired by Landlord, to the
extent not covered by insurance, at Tenant’s sole cost and expense.  Landlord
reserves the right to stop Building Systems services when necessary (i) by
reason of accident or emergency (subject to the abatement provisions set forth
in Section 11 above), or (ii) for planned repairs, alterations or improvements,
which are, in the judgment of Landlord, desirable or necessary to be made, until
said repairs, alterations or improvements shall have been completed.  Landlord
shall have no responsibility or liability for failure to supply Building Systems
services during any such period of interruption; provided, however, that
Landlord shall, except in case of emergency, make a commercially reasonable
effort to give Tenant 24 hours advance notice of any planned stoppage of
Building Systems services for routine maintenance, repairs, alterations or
improvements and Landlord shall use commercially reasonable efforts to minimize
interference with Tenant’s business operations at the Premises.  Tenant shall
promptly give Landlord written notice of any repair required by Landlord
pursuant to this Section, after which Landlord shall make a commercially
reasonable effort to effect such repair.  Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance unless such failure
shall persist for an unreasonable time after Tenant’s written notice of the need
for such repairs or maintenance.  Tenant waives its rights under any state or
local law to terminate this Lease or to make such repairs at Landlord’s expense
and agrees that the parties’ respective rights with respect to such matters
shall be solely as set forth herein.  Repairs required as the result of fire,
earthquake, flood, vandalism, war, or similar cause of damage or destruction
shall be controlled by Section 18.  Notwithstanding the foregoing, Tenant shall
have the self-help rights provided for in Section 31 of this Lease.

Notwithstanding the foregoing, Tenant shall have the right to elect, upon not
less than 60 days written notice to Landlord, to maintain, at Tenant’s sole cost
and expense, (i) any of the Building Systems which serve solely and exclusively
the West Wing Portion of the Building and (ii) following Tenant’s leasing of the
entirety of the East Wing Portion of the Building, any of the Building Systems
which serve solely and exclusively the East Wing Portion of the Building;
provided, however, that in all events Landlord shall maintain the life/safety
systems serving the Building.  If Tenant so elects to maintain such Building
Systems and performs and pays for all required maintenance, all costs related to
maintaining such Building Systems shall be excluded from Operating
Expenses.  The maintenance obligation described in the preceding sentence shall
include, without limitation, an obligation on the part of Tenant to maintain the
applicable Building Systems in good condition and repair which shall include the
procurement and maintenance of contracts, in form and substance reasonably
satisfactory to Landlord, with copies to Landlord, for, and with contractors
specializing and experienced in the maintenance and repair of such Building
Systems that Tenant is responsible for under this Lease.  If Tenant fails to
maintain such Building Systems in a manner reasonably acceptable to Landlord,
Landlord shall have the right to provide Tenant with written notice thereof and
to resume Landlord’s maintenance of such Building Systems if Tenant does not
cure Tenant’s failure within 10 days after receipt of such notice.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 17

14.Tenant’s Repairs.  Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls.  Tenant shall
have no obligation to make any structural repairs or to repair or maintain
anything that Landlord is obligated hereunder to repair and maintain.  Should
Tenant fail to make any such repair or replacement or fail to maintain the
Premises, Landlord shall give Tenant notice of such failure.  If Tenant fails to
commence cure of such failure within 10 days of Landlord’s notice, and
thereafter diligently prosecute such cure to completion, Landlord may perform
such work and shall be reimbursed by Tenant within 10 business days after
written demand therefor; provided, however, that if such failure by Tenant
creates or could create an emergency, Landlord may immediately commence cure of
such failure and shall thereafter be entitled to recover the costs of such cure
from Tenant.  Subject to Sections 17 and 18, Tenant shall bear the full
uninsured cost of any repair or replacement to any part of the Project that
results from damage caused by Tenant or any Tenant Party and any repair that
benefits only the Premises.

15.Mechanic’s Liens.  Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 30 days after notice to Tenant of the filing thereof, at Tenant’s
sole cost and shall otherwise keep the Premises and the Project free from any
liens arising out of work performed, materials furnished or obligations incurred
by Tenant.  Should Tenant fail to discharge any lien described herein, Landlord
shall have the right, but not the obligation, to pay such claim or post a bond
or otherwise provide security to eliminate the lien as a claim against title to
the Project and the cost thereof shall be due from Tenant as Additional Rent
within 10 business days after written demand therefor.  If Tenant shall lease or
finance the acquisition of office equipment, furnishings, or other personal
property of a removable nature utilized by Tenant in the operation of Tenant’s
business, Tenant warrants that any Uniform Commercial Code Financing Statement
filed as a matter of public record by any lessor or creditor of Tenant will upon
its face or by exhibit thereto indicate that such Financing Statement is
applicable only to removable personal property of Tenant located within the
Premises.  In no event shall the address of the Project be furnished on the
statement without qualifying language as to applicability of the lien only to
removable personal property, located in an identified suite leased by Tenant.  

16.Indemnification.  Tenant hereby indemnifies and agrees to defend, save and
hold Landlord, its officers, directors, employees, managers, agents, sub-agents,
constituent entities and lease signatories (collectively, “Landlord Indemnified
Parties”) harmless from and against any and all Claims for injury or death to
persons or damage to property occurring within or about the Premises, arising
directly or indirectly out of its use or occupancy of the Premises or a breach
or default by Tenant in the performance of any of its obligations hereunder,
except to the extent caused by or contributed to by the negligence, willful
misconduct or gross negligence of Landlord Indemnified Parties.  Landlord
Indemnified Parties shall not be liable to Tenant for, and Tenant assumes all
risk of damage to, personal property (including, without limitation, loss of
records kept within the Premises).  Landlord Indemnified Parties shall not be
liable for any damages arising from any act, omission or neglect of any tenant
in the Project or of any other third party.

Landlord hereby indemnifies and agrees to defend, save and hold Tenant, its
officers, directors, employees, managers, agents, sub-agents, constituent
entities and lease signatories (collectively, “Tenant Indemnified Parties”)
harmless from and against any and all Claims for injury or death to persons or
damage to property occurring at the Project to the extent caused by or
contributed to by the willful misconduct or gross negligence of Landlord or by
any of Landlord’s employees or agents.

17.Insurance.  Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project or
such lesser coverage amount as Landlord may elect provided such coverage amount
is not less than 90% of such full replacement cost.  Landlord shall further
procure and maintain commercial general liability insurance with a single loss
limit of not less than $2,000,000 for bodily injury and property damage with
respect to the Project.  Landlord may, but is not obligated to, maintain such
other insurance and additional coverages as it may deem necessary, including,
but not limited to, flood, environmental hazard and earthquake, loss or failure
of building equipment, errors and omissions, rental loss during the period of
repair or rebuilding, workers’ compensation insurance and

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 18

fidelity bonds for employees employed to perform services and insurance for any
improvements installed by Tenant or which are in addition to the standard
improvements customarily furnished by Landlord without regard to whether or not
such are made a part of the Project.  All such insurance shall be included as
part of the Operating Expenses.  The Project may be included in a blanket policy
(in which case the cost of such insurance allocable to the Project will be
determined by Landlord based upon the insurer’s cost calculations). Tenant shall
also reimburse Landlord for any increased premiums or additional insurance which
Landlord reasonably deems necessary as a result of Tenant’s use of the
Premises.  

Tenant, at its sole cost and expense, shall maintain during the Term:  all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with such limits as required by law; and commercial general
liability insurance, with a minimum limit of not less than $5,000,000 per
occurrence for bodily injury and property damage with respect to the
Premises.  The commercial general liability insurance maintained by Tenant shall
name Alexandria Real Estate Equities, Inc., and Landlord, its officers,
directors, employees, managers, agents, sub-agents, constituent entities, lease
signatories, invitees and contractors (collectively, “Landlord Insured
Parties”), as additional insureds; insure on an occurrence and not a claims-made
basis; be issued by insurance companies which have a rating of not less than
policyholder rating of A- and financial category rating of at least Class VII in
“Best’s Insurance Guide”; the insurer agrees to endeavor to provide 30 days
prior written notice to Landlord of cancellation (but 10 days in the case of
cancellation for nonpayment of premium); contain a hostile fire endorsement and
a contractual liability endorsement; and provide primary coverage to Landlord
Insured Parties (any policy issued to Landlord Insured Parties providing
duplicate or similar coverage shall be deemed excess over Tenant’s policies,
regardless of limits). Copies of such policies (if requested by Landlord’s
lender), or certificates of insurance showing the limits of coverage required
hereunder and showing the Landlord Insured Parties as additional insureds, shall
be delivered to Landlord by Tenant upon commencement of the Term and upon each
renewal of said insurance.  Tenant’s policy may be a “blanket policy” with an
aggregate per location endorsement which specifically provides that the amount
of insurance shall not be prejudiced by other losses covered by the
policy.  Tenant shall, prior to the expiration of such policies, furnish
Landlord with renewal certificates or with other written evidence that such
policies have been renewed with delivery of renewal certificates to Landlord
within 5 days after such renewal.

In each instance where insurance is to name Landlord Insured Parties as an
additional insured, Tenant shall upon written request of Landlord also designate
and furnish certificates so evidencing Landlord Insured Parties as additional
insured to:  (i) any lender of Landlord holding a security interest in the
Project or any portion thereof, (ii) the landlord under any lease wherein
Landlord is tenant of the real property on which the Project is located, if the
interest of Landlord is or shall become that of a tenant under a ground or other
underlying lease rather than that of a fee owner, and/or (iii) any management
company retained by Landlord to manage the Project.

During the Term, the property insurance obtained by Landlord and Tenant shall
include a waiver of subrogation by the insurers and all rights based upon an
assignment from its insured, against Landlord or Tenant, and their respective
officers, directors, employees, managers, agents, sub-agents, constituent
entities, lease signatories, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage.  The failure of a
party to insure its property shall not void this waiver.  Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever.  If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 19

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.

18.Restoration.  If, at any time during the Term, the Project or the Premises
are damaged or destroyed by a fire or other insured casualty, Landlord shall
notify Tenant within 60 days after discovery of such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Project or the
Premises, as applicable (the “Restoration Period”).  If the Restoration Period
is estimated to exceed 12 months (the “Maximum Restoration Period”), Landlord
may, in such notice, elect to terminate this Lease as of the date that is 75
days after the date of discovery of such damage or destruction; provided,
however, that notwithstanding Landlord’s election to restore, Tenant may elect
to terminate this Lease by written notice to Landlord delivered within 10
business days after receipt of a notice from Landlord estimating a Restoration
Period for the Premises longer than 12 months after the discovery of damage from
such fire or other casualty.  Unless Landlord or Tenant so elect to terminate
this Lease, Landlord shall, subject to receipt of sufficient insurance proceeds
(with any deductible to be treated as an Operating Expense to the extent
permitted pursuant to Section 5 above), promptly restore the Premises (excluding
the improvements installed by Tenant or by Landlord and paid for by Tenant),
subject to delays arising from the collection of insurance proceeds, from Force
Majeure events or as reasonably needed to obtain any license, clearance or other
authorization of any kind required to enter into and restore the Premises issued
by any Governmental Authority having jurisdiction over the use, storage,
handling, treatment, generation, release, disposal, removal or remediation of
Hazardous Materials (as defined in Section 30) in, on or about the Premises
(collectively referred to herein as “Hazardous Materials Clearances”); provided,
however, that if repair or restoration of the Premises is not substantially
complete as of the end of the Maximum Restoration Period or, if longer, the
Restoration Period, Landlord may, in its sole and absolute discretion, elect not
to proceed with such repair and restoration, or Tenant may by written notice to
Landlord delivered within 5 business days of the expiration of the Maximum
Restoration Period or, if longer, the Restoration Period, elect to terminate
this Lease, in which event Landlord shall be relieved of its obligation to make
such repairs or restoration and this Lease shall terminate as of the date that
that is the later of:  (i) 75 days after the date of the discovery of such
damage or destruction, or (ii) the date all required Hazardous Materials
Clearances are obtained but in no event shall the Lease continue under this
clause (ii) for more than 180 days after the discovery of such damage or
destruction.  Nothing contained herein including, without limitation, the
termination of this Lease shall relieve Tenant of its obligation to obtain the
release of any Hazardous Materials Clearances applicable to the Premises as
promptly as reasonably possible after any such damage or destruction.

Notwithstanding the foregoing, either Landlord or Tenant may terminate this
Lease upon written notice to the other if the Premises are damaged during the
last year of the Term and Landlord reasonably estimates that it will take more
than 2 months to repair such damage; provided, however, that such notice is
delivered within 10 business days after the date that Landlord provides Tenant
with written notice of the estimated Restoration Period.  Landlord shall also
have the right to terminate this Lease if insurance proceeds are not available
for such restoration.  Rent shall be abated from the date all required Hazardous
Material Clearances, if any, with respect to the Premises are obtained until the
Premises are repaired and restored, in the proportion which the area of the
Premises, if any, which is not usable by Tenant bears to the total area of the
Premises.  Such abatement shall be the sole remedy of Tenant, and except as
provided in this Section 18, Tenant waives any right to terminate the Lease by
reason of damage or casualty loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 20

19.Condemnation.  If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking (i) would in Landlord’s
reasonable judgment, either prevent or materially interfere with Tenant’s use of
the Premises or materially interfere with or impair Landlord’s ownership or
operation of the Project or (ii) would in Landlord’s reasonable judgment, after
consultation with Tenant (as resolved, if the parties are unable to agree, by
arbitration by a single arbitrator with the qualifications and experience
appropriate to resolve the matter and appointed pursuant to and acting in
accordance with the rules of the American Arbitration Association), materially
interfere with or impair Tenant’s use of the Premises, then upon written notice
by Landlord or Tenant, as applicable, this Lease shall immediately terminate and
Rent shall be apportioned as of said date.  If part of the Premises shall be
Taken, and this Lease is not terminated as provided above, Landlord shall
promptly restore the Premises and the Project as nearly as is commercially
reasonable under the circumstances to their condition prior to such partial
Taking and the rentable square footage of the Building, the rentable square
footage of the Premises, Tenant’s Share of Operating Expenses and the Rent
payable hereunder during the unexpired Term shall be reduced to such extent as
may be fair and reasonable under the circumstances.  Upon any such Taking,
Landlord shall be entitled to receive the entire price or award from any such
Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award.  Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for Tenant’s Property, moving
expenses and damage to Tenant’s trade fixtures, if a separate award for such
items is made to Tenant.  Tenant hereby waives any and all rights it might
otherwise have pursuant to any provision of state law to terminate this Lease
upon a partial Taking of the Premises or the Project.

20.Events of Default.  Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a)Payment Defaults.  Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant written notice and an opportunity to cure any failure to pay Rent or any
other payment due hereunder within 5 days of any such notice not more than twice
in any 12 month period and Tenant agrees that such notice shall be in lieu of
and not in addition to, or shall be deemed to be, any notice required by law.

(b)Insurance.  Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance at least 20
days before the expiration of the current coverage; provided, however, that
Tenant shall not be in default if Tenant’s insurer provides Landlord with
reasonably satisfactory evidence of Tenant’s renewal prior to the expiration of
such policies and Tenant furnishes Landlord with renewal certificates within 5
days after such renewal.

(c)Abandonment.  Tenant shall abandon the Premises.  Tenant shall not be deemed
to have abandoned the Premises if Tenant first complies with the surrender
provisions of Section 28 hereof and continues during the balance of the Term to
satisfy all of its obligations under the Lease as they come due.

(d)Improper Transfer.  Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e)Liens.  Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 30 days after
Tenant receives notice that any such lien is filed against the Premises.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 21

(f)Insolvency Events.  Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall:  (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

(g)Estoppel Certificate or Subordination Agreement.  Tenant fails to execute any
document required from Tenant under Sections 23 within 5 business days after a
second notice requesting such document.

(h)Other Defaults.  Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant; provided, however,
if such default is of the type which cannot reasonably be cured within thirty
(30) days, then Tenant shall have such longer time as is reasonably necessary
provided Tenant commences to cure within ten (10) days after receipt of written
notice from Landlord and diligently prosecutes such cure to completion within
sixty (60) days of such notice.

Any notice given under Section 20(h) hereof shall:  (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion.

21.Landlord’s Remedies.

(a)Payment By Landlord; Interest.  Upon the occurrence and during the
continuance of a Default by Tenant hereunder, Landlord may, without waiving or
releasing any obligation of Tenant hereunder, make such payment or perform such
act.  All sums so paid or incurred by Landlord, together with interest thereon,
from the date such sums were paid or incurred, at the annual rate equal to the
rate charged by commercial banks for unsecured loans to their most creditworthy
customers plus 3% per annum (the “Interest Rate”), shall be payable to Landlord
on demand as Additional Rent.  Nothing herein shall be construed to create or
impose a duty on Landlord to mitigate any damages resulting from Tenant’s
Default hereunder.

(b)Late Payment Rent.  Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to
ascertain.  Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises.  Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 business days after the date such
payment is due more than twice in any 12 month period, Tenant shall pay to
Landlord an additional sum equal to 5% of the overdue Rent as a late
charge.  The parties agree that this late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant.  In addition to the late charge, Rent not paid when due more than
twice in any 12 month period shall bear interest at the Interest Rate from the
5th day after written notice from Landlord that Rent was due.

(c)Remedies.  Upon the occurrence and during the continuance of a Default,
Landlord, at its option, without further notice or demand to Tenant, shall have
in addition to all other rights and remedies

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 22

provided in this Lease, at law or in equity, the option to pursue any one or
more of the following remedies, each and all of which shall be cumulative and
nonexclusive, without any notice or demand whatsoever.  In the event that
Landlord initiates a remedy hereunder at any time that a Default has occurred
and is continuing, Tenant shall have no ability to cure such Default.

(i)Terminate this Lease, or at Landlord’s option, Tenant’s right to possession
only, in which event Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may, without prejudice to any
other remedy which it may have for possession or arrearages in rent, enter upon
and take possession of the Premises and expel or remove Tenant and any other
person who may be occupying the Premises or any part thereof, without being
liable for prosecution or any claim or damages therefor;

(ii)Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:

(A)The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(B)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(C)The worth at the time of award of the amount by which the unpaid rent for the
balance of the Term after the time of award exceeds the amount of such rental
loss that Tenant proves could have been reasonably avoided; plus

(D)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(E)At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others.  As used in Sections 21(c)(ii) (A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Interest Rate.  As used in Section 21(c)(ii)(C) above, the
“worth at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

(iii)Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations).  Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

(iv)Whether or not Landlord elects to terminate this Lease following a Default
by Tenant, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements.  Upon Landlord’s election to succeed to Tenant’s interest in any

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 23

such subleases, licenses, concessions or arrangements, Tenant shall, as of the
date of notice by Landlord of such election, have no further right to or
interest in the rent or other consideration receivable thereunder.

(v)Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(d) hereof, at Tenant’s expense.

(d)Effect of Exercise.  Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant.  Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default.  A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord.  To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter, re-take or otherwise obtain possession of the
Premises as provided in any statute, or to institute legal proceedings to that
end, and also waives all right of redemption in case Tenant shall be
dispossessed by a judgment or by warrant of any court or judge.  Any reletting
of the Premises or any portion thereof shall be on such terms and conditions as
Landlord in its reasonable discretion may determine.  Landlord shall not be
liable for, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure to relet the Premises or collect rent due in respect of such
reletting arising by reason of Tenant’s Default.  Landlord shall, however, use
reasonable efforts to mitigate any damages arising by reason of Tenant’s
Default; provided, however, that in no event shall mitigation require Landlord
to consider, among other things, (i) any tenant which does not satisfy
Landlord’s then current underwriting criteria, (ii) subdividing the Premises
unless Landlord elects in the exercise of its sole discretion to do so, or (iii)
granting any tenant improvement allowances, free rent or other lease
concessions.  In addition, Landlord shall not be deemed to have breached its
mitigation obligation if Landlord considers any the factors described in Section
22(b) that Landlord would have the right to consider in connection with granting
or withholding consent to any proposed assignment or sublease.

22.Assignment and Subletting.

(a)General Prohibition.  Unless otherwise provided herein, without Landlord’s
prior written consent (which shall not be unreasonably withheld or delayed),
subject to and on the conditions described in this Section 22, Tenant shall not,
directly or indirectly, voluntarily or by operation of law, assign this Lease or
sublease the Premises or any part thereof or mortgage, pledge, or hypothecate
its leasehold interest or grant any concession or license within the Premises,
and any attempt to do any of the foregoing shall be void and of no effect.  If
Tenant is a corporation, partnership or limited liability company, the shares or
other ownership interests thereof which are not actively traded upon a stock
exchange or in the over-the-counter market, a transfer or series of transfers
whereby 49% or more of the issued and outstanding shares or other ownership
interests of such corporation are, or voting control is, transferred (but
excepting transfers upon deaths of individual owners) from a person or persons
or entity or entities which were owners thereof at time of execution of this
Lease to persons or entities who were not owners of shares or other ownership
interests of the corporation, partnership or limited liability company at time
of execution of this Lease, shall be deemed an assignment of this Lease
requiring the consent of Landlord as provided in this Section 22.  

(b)Permitted Transfers.  If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises (each, a “Transfer”), then
at least 15 business days, but not more than 45 business days, before the date
Tenant desires the Transfer to be effective (the “Assignment

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 24

Date”), Tenant shall give Landlord a notice (the “Assignment Notice”) containing
such information about the proposed Transfer, including the proposed use of the
Premises and any Hazardous Materials proposed to be used, stored handled,
treated, generated in or released or disposed of from the Premises, the
Assignment Date, any relationship between Tenant and the proposed assignee or
sublessee, and all material terms and conditions of the proposed Transfer,
including a copy of any proposed assignment or sublease in its final form, and
such other reasonable information as Landlord may deem reasonably necessary or
appropriate to its consideration whether to grant its consent. Landlord may not
unreasonably withhold or delay its consent to such proposed assignment or
subletting.  Landlord shall not unreasonably withhold its consent to any
proposed Transfer on the terms specified in the Assignment Notice and will
respond to Tenant’s Assignment Notice within fifteen (15) business days
following delivery by Tenant of the Assignment Notice and all of the items
described in the immediately preceding sentence.  If Landlord fails to timely
deliver to Tenant notice of Landlord’s consent, or the withholding of consent,
to a proposed Transfer within such 15-business day period, then Tenant may send
a second (2nd) notice to Landlord, which notice must contain the following
inscription, in bold faced lettering: “SECOND NOTICE DELIVERED PURSUANT TO
SECTION 22 OF LEASE -- FAILURE TO TIMELY RESPOND WITHIN FIVE (5) BUSINESS DAYS
SHALL RESULT IN DEEMED APPROVAL OF ASSIGNMENT OR SUBLEASE.”  If Landlord fails
to deliver notice of Landlord’s consent to, or the withholding of Landlord’s
consent, to the proposed Transfer within five (5) business days following
receipt of such second notice, Landlord shall be deemed to have approved the
Transfer in question.  If Landlord at any time timely delivers notice to Tenant
of Landlord’s withholding of consent to a proposed Transfer, Landlord shall
specify in reasonable detail in such notice the basis for such withholding of
consent.  Among other reasons, it shall be reasonable for Landlord to withhold
its consent to a proposed Transfer in any of these instances:  (1) the proposed
subtenant or assignee is a governmental agency; (2) in Landlord’s reasonable
judgment, the use of the Premises by the proposed subtenant or assignee would
entail any alterations that would lessen the value of the leasehold improvements
in the Premises, or would require increased services by Landlord; (3) in
Landlord’s reasonable judgment, the proposed subtenant or assignee is engaged in
areas of scientific research or other business concerns that are controversial;
(4) in Landlord’s reasonable judgment, the proposed subtenant or assignee lacks
the creditworthiness to support the financial obligations it will incur under
the proposed sublease; (5) in Landlord’s reasonable judgment, the character,
reputation, or business of the proposed subtenant or assignee is inconsistent
with the desired tenant-mix or the quality of other tenancies in the Project or
is inconsistent with the type and quality of the nature of the Building; (6)
Landlord has experienced previous defaults by or is in litigation with the
proposed subtenant or assignee; (7) the use of the Premises by the proposed
subtenant or assignee will violate any applicable Legal Requirement; or (8) the
proposed subtenant or assignee is an entity with whom Landlord is negotiating to
lease space in the Project. Tenant shall reimburse Landlord for all of
Landlord’s reasonable out-of-pocket expenses in connection with its
consideration of any Assignment Notice not to exceed $2,500 in each instance.  

Notwithstanding the foregoing, Landlord’s consent to an assignment of this Lease
or a subletting of any portion of the Premises to any entity controlling,
controlled by or under common control with Tenant (each, a “Tenant Affiliate”)
shall not be required (a “Control Permitted Assignment”), provided that Landlord
shall have the right to reasonably approve the form of any such sublease or
assignment, the parties shall execute a consent to such sublease or assignment
in form and content reasonably acceptable to Landlord, and Tenant shall promptly
provide Landlord with a copy of any such sublease or assignment.  In addition,
Tenant shall have the right to assign this Lease, upon 30 days prior written
notice to Landlord (to the extent permitted by Legal Requirements to provide
such advance notice but in any event as soon as permitted by Legal Requirements)
but without obtaining Landlord’s prior written consent, to a corporation or
other entity which is a successor-in-interest to Tenant, by way of merger,
consolidation or corporate reorganization, or by the purchase of all or
substantially all of the assets or the ownership interests of Tenant provided
that (i) such merger or consolidation, or such acquisition or assumption, as the
case may be, is for a good business purpose and not principally for the purpose
of transferring the Lease, and (ii) the net worth (as determined in accordance
with generally accepted accounting principles (“GAAP”)) of the assignee is not
less than the greater of the net worth (as determined in accordance with GAAP)
of Tenant as of (A) the date of this Lease, or (B) as of the date of Tenant’s
most current quarterly or annual financial statements, and (iii) such assignee
shall agree in writing to assume all of the terms, covenants and

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 25

conditions of this Lease (a “Corporate Permitted Assignment”).  Control
Permitted Assignments and Corporate Permitted Assignments are hereinafter
referred to as “Permitted Assignments.”

(c)Additional Conditions.  As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i)that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in Default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii)The proposed assignee or sublessee to provide the same information which
Tenant is required to submit to Landlord pursuant to Section 30(b). Neither
Tenant nor any such proposed assignee or subtenant is required, however, to
provide Landlord with any portion(s) of the such documents containing
information of a proprietary nature which, in and of themselves, do not contain
a reference to any Hazardous Materials or hazardous activities.

(d)No Release of Tenant, Sharing of Excess Rents.  Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease.  If the Rent due and payable by a
sublessee or assignee (or a combination of the rental payable under such
sublease or assignment plus any bonus or other consideration therefor or
incident thereto in any form) exceeds the sum of the rental payable under this
Lease, (excluding however, any Rent payable under this Section) and actual and
reasonable brokerage fees, legal costs and any design or construction fees
directly related to and required pursuant to the terms of any such sublease)
(“Excess Rent”), then Tenant shall be bound and obligated to pay Landlord as
Additional Rent hereunder 50% of such Excess Rent within 10 business days
following receipt thereof by Tenant.  

(e)No Waiver.  The consent by Landlord to any Transfer shall not relieve Tenant
or any assignees of this Lease or any sublessees of the Premises from obtaining
the consent of Landlord to any further assignment or subletting nor shall it
release Tenant or any assignee or sublessee of Tenant from full and primary
liability under the Lease.  The acceptance of Rent hereunder, or the acceptance
of performance of any other term, covenant, or condition thereof, from any other
person or entity shall not be deemed to be a waiver of any of the provisions of
this Lease or a consent to any subletting, assignment or other transfer of the
Premises.

23.Estoppel Certificate.  Tenant shall, within 10 business days after written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that there are
not, to Tenant’s knowledge, any uncured defaults on the part of Landlord or
Tenant hereunder, or specifying such defaults if any are claimed, and (iii)
setting forth such further information with respect to the status of this Lease
or the Premises as may be requested thereon. Any such statement may be relied
upon by any prospective purchaser or encumbrancer of all or any portion of the
real property of which the Premises are a part.  Tenant’s failure to deliver
such statement within such time shall, at the option of Landlord, constitute a
Default under this Lease, and, in any event, shall be conclusive upon Tenant
that the Lease is in full force and effect and without modification except as
may be represented by Landlord in any certificate prepared by Landlord and
delivered to Tenant for execution.  

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 26

24.Quiet Enjoyment.  So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.

25.Prorations.  All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26.Rules and Regulations.  Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations at any time
or from time to time established by Landlord covering use of the Premises and
the Project.  The current rules and regulations are attached hereto as Exhibit
E.  If there is any conflict between said rules and regulations and other
provisions of this Lease, the terms and provisions of this Lease shall
control.  The rules and regulations shall not unreasonably interfere with the
Permitted Use.  Landlord shall not have any liability or obligation for the
breach of any rules or regulations by other tenants in the Project and shall not
enforce such rules and regulations in a discriminatory manner.

27.Subordination.  This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage.  Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder and upon such attornment, Tenant shall be released
from Tenant’s obligation to pay Rent thereafter coming due hereunder to Landlord
and shall instead pay such Holder.  Tenant agrees upon demand to execute,
acknowledge and deliver commercially reasonable instruments mutually acceptable
to Holder and Tenant confirming such subordination, and such commercially
reasonable instruments of attornment mutually acceptable to Holder and Tenant,
provided any such instruments contain appropriate non-disturbance provisions
assuring Tenant’s quiet enjoyment of the Premises as set forth in Section 24
hereof.  Notwithstanding the foregoing, any such Holder may at any time
subordinate its Mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such
Holder.  The term “Mortgage” whenever used in this Lease shall be deemed to
include deeds of trust, security assignments and any other encumbrances, and any
reference to the “Holder” of a Mortgage shall be deemed to include the
beneficiary under a deed of trust.

Landlord represents and warrants that, as of the date of this Lease, there is no
Mortgage encumbering the Premises or the Project.

28.Surrender.  Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received, subject to any Tenant Improvements, Alterations
or Installations required or permitted by Landlord to remain in the Premises,
free of Hazardous Materials brought upon, kept, used, stored, handled, treated,
generated in, or released or disposed of from, the Premises by any person other
than a Landlord Party (collectively, “Tenant HazMat Operations”) and released of
all Hazardous Materials Clearances, broom clean, ordinary wear and tear and
casualty loss and condemnation covered by Sections 18 and 19 excepted.  At least
3 months prior to the surrender of the Premises, Tenant shall deliver to
Landlord a narrative description of the actions proposed (or required by any
Governmental Authority) to be taken by Tenant in order to surrender the Premises
(including any Installations permitted by Landlord to remain in the Premises) at
the expiration or earlier termination of the Term, free from any residual impact
from the Tenant HazMat Operations and otherwise released for unrestricted use
and occupancy such that any Hazardous Materials brought upon, kept, used,
stored, handled, treated, generated in, or released or disposed of from, the
Premises are removed from the Premises consistent with prudent commercial
practices and such that no Hazardous

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 27

Materials remain at the Premises in violation of Environmental Requirements and
the continued presence of Hazardous Materials are not in excess of industry
standards for the occupancy and re-use of the Premises for research and
scientific purposes by a subsequent tenant of the Premises (the “Surrender
Plan”).  Such Surrender Plan shall be accompanied by a current listing of (i)
all Hazardous Materials licenses and permits held by or on behalf of any Tenant
Party with respect to the Premises, and (ii) all Hazardous Materials used,
stored, handled, treated, generated, released or disposed of from the Premises,
and shall be subject to the review and approval of Landlord’s environmental
consultant.  In connection with the review and approval of the Surrender Plan,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such additional non-proprietary information concerning Tenant HazMat Operations
as Landlord shall request.  On or before such surrender, Tenant shall deliver to
Landlord evidence that the approved Surrender Plan shall have been
satisfactorily completed and Landlord shall have the right, subject to
reimbursement at Tenant’s expense as set forth below, to cause Landlord’s
environmental consultant to inspect the Premises and perform such additional
procedures as may be deemed reasonably necessary to confirm that the Premises
are, as of the effective date of such surrender or early termination of the
Lease, free from any residual impact from Tenant HazMat Operations.  Tenant
shall reimburse Landlord, as Additional Rent, for the actual out-of-pocket
expense incurred by Landlord for Landlord’s environmental consultant to review
and approve the Surrender Plan and to visit the Premises and verify satisfactory
completion of the same, which cost shall not exceed $5,000.  Landlord shall have
the unrestricted right to deliver such Surrender Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties.

If Tenant shall fail to prepare or submit a Surrender Plan approved by Landlord,
or if Tenant shall fail to complete the approved Surrender Plan, or if such
Surrender Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

Tenant shall promptly return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant.  If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key.  Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property.  All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

29.Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

30.Environmental Requirements.

(a)Prohibition/Compliance/Indemnity.  Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated  in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party.  If Tenant
breaches the obligation

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 28

stated in the preceding sentence, or if the presence of Hazardous Materials in
the Premises during the Term, any holding over, or during any other period of
occupancy of the Premises by Tenant results in contamination of the Premises,
the Project or any adjacent property or if contamination of the Premises, the
Project or any adjacent property by Hazardous Materials brought into, kept,
used, stored, handled, treated, generated in or about, or released or disposed
of from, the Premises by anyone other than Landlord and Landlord’s employees,
agents and contractors otherwise occurs during the Term, any holding over, or
during any other period of occupancy of the Premises by Tenant, Tenant hereby
indemnifies and shall defend and hold Landlord, its officers, directors,
employees, agents and contractors harmless from any and all actions (including,
without limitation, remedial or enforcement actions of any kind, administrative
or judicial proceedings, and orders or judgments arising out of or resulting
therefrom), costs, claims, damages (including, without limitation, punitive
damages and damages based upon diminution in value of the Premises or the
Project, or the loss of, or restriction on, use of the Premises or any portion
of the Project), expenses (including, without limitation, attorneys’,
consultants’ and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal injury, property damage, or contamination of, or adverse effects upon,
the environment, water tables or natural resources), liabilities or losses
(collectively, “Environmental Claims”) which arise during or after the Term as a
result of such contamination.  This indemnification of Landlord by Tenant
includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, treatment, remedial, removal,
or restoration work required by any federal, state or local Governmental
Authority because of Hazardous Materials present in the air, soil or ground
water above, on, or under the Premises.  Notwithstanding anything to the
contrary contained in Section 28 or in this Section 30, Tenant shall not be
responsible for, and the indemnification and hold harmless obligation set forth
in this paragraph shall not apply to (i) contamination in the Premises which
Tenant can prove to Landlord’s reasonable satisfaction existed in the Premises
prior to Tenant’s occupancy of the Premises (whether pursuant to the terms of
the Pfizer Sublease or the Existing Lease Agreement), or (ii) the presence of
any Hazardous Materials in the Premises which Tenant can prove to Landlord’s
reasonable satisfaction migrated from outside of the Premises into the Premises,
unless in either case, the presence of such Hazardous Materials (x) is the
result of a breach by Tenant of any of its obligations under this Lease, or (y)
was caused, contributed to or exacerbated by Tenant or any Tenant Party.

(b)Business.  Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use.  Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements.  As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”).  Tenant shall deliver to Landlord an
updated Hazardous Materials List at least once a year and shall also deliver an
updated list before any new Hazardous Material is brought onto, kept, used,
stored, handled, treated, generated on, or released or disposed of from, the
Premises.  Tenant shall deliver to Landlord true and correct copies of the
following documents (the “Haz Mat Documents”) relating to the use, storage,
handling, treatment, generation, release or disposal of Hazardous Materials
prior to the Commencement Date, or if unavailable at that time, concurrent with
the receipt from or submission to a Governmental Authority:  permits; approvals;
reports and correspondence; storage and management plans, notice of violations
of any Legal Requirements; plans relating to the installation of any storage
tanks to be installed in or under the Project (provided, said installation of
tanks shall only be permitted after Landlord has given Tenant its written
consent to do so, which consent may be withheld in Landlord’s sole and absolute
discretion); all closure plans or any other documents required by any and all
federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 3 months).  Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 29

proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities.  It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

(c)Tenant Representation and Warranty.  Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant of such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question, and (ii) Tenant is not subject to any enforcement order issued by any
Governmental Authority in connection with the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials (including, without
limitation, any order related to the failure to make a required reporting to any
Governmental Authority).  

(d)Testing.  Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use.  Tenant shall be required to pay the
cost of such annual test of the Premises if the results of such tests indicate
the presence of contamination for which Tenant is responsible under this Lease;
provided, however, that if Tenant conducts its own tests of the Premises using
third party contractors and test procedures acceptable to Landlord which tests
are certified to Landlord, Landlord shall accept such tests in lieu of the
annual tests to be paid for by Tenant.  In addition to annual testing, at any
time prior to the expiration or earlier termination of the Term in connection
with the anticipated termination of this Lease, Landlord shall have the right to
conduct appropriate tests of the Premises and the Project to determine if
contamination has occurred as a result of Tenant’s use of the Premises.  In
connection with such testing, upon the request of Landlord, Tenant shall deliver
to Landlord or its consultant such non-proprietary information concerning the
use of Hazardous Materials in or about the Premises by Tenant or any Tenant
Party.  If contamination has occurred for which Tenant is liable under this
Section 30, Tenant shall pay all costs to conduct such tests.  If no such
contamination is found, Landlord shall pay the costs of such tests (which shall
not constitute an Operating Expense).  Landlord shall provide Tenant with a copy
of all third party, non-confidential reports and tests of the Premises made by
or on behalf of Landlord during the Term without representation or warranty and
subject to a confidentiality agreement.  Tenant shall, at its sole cost and
expense, promptly and satisfactorily remediate any environmental conditions
identified by such testing in accordance with all Environmental
Requirements.  Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.

(e)Control Areas.  Tenant shall be allowed to utilize up to its pro rata share
of the Hazardous Materials inventory within any control area or zone (located
within the Premises), as designated by the applicable building code, for
chemical use or storage.  As used in the preceding sentence, Tenant’s pro rata
share of any control areas or zones located within the Premises shall be
determined based on the rentable square footage that Tenant leases within the
applicable control area or zone.  For purposes of example only, if a control
area or zone contains 10,000 rentable square feet and 2,000 rentable square feet
of a tenant’s premises are located within such control area or zone (while such
premises as a whole contains 5,000 rentable square feet), the applicable
tenant’s pro rata share of such control area would be 20%.  Tenant shall be
permitted to establish “Lab Suites” in accordance with the 2007 CBC Section 443,
Group L-Occupancy; provided, however, that Tenant complies with all Legal
Requirements and the provisions of this Lease.

(f)Underground Tanks.  If underground or other storage tanks storing Hazardous
Materials located on the Premises or the Project are used by Tenant or are
hereafter placed on the Premises or the Project by Tenant, Tenant shall install,
use, monitor, operate, maintain, upgrade and manage such storage tanks, maintain
appropriate records, obtain and maintain appropriate insurance, implement
reporting procedures, properly close any underground storage tanks, and take or
cause to be taken all other actions necessary or required under applicable state
and federal Legal Requirements, as such now exists or may hereafter be adopted
or amended in connection with the installation, use, maintenance, management,
operation, upgrading and closure of such storage tanks.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 30

(g)Tenant’s Obligations.  Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease.  During any period
of time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease for any portion of the Premises not relet by Landlord
in Landlord’s sole discretion, which Rent shall be prorated daily.

(h)Definitions.  As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following:  the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder.  As used herein, the term “Hazardous
Materials” means and includes any substance, material, waste, pollutant, or
contaminant listed or defined as hazardous or toxic, or regulated by reason of
its impact or potential impact on humans, animals and/or the environment under
any Environmental Requirements, asbestos and petroleum, including crude oil or
any fraction thereof, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas).  As
defined in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

31.Tenant’s Remedies/Limitation of Liability.  Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary).  Upon any default by Landlord, Tenant shall give notice of such
default by registered or certified mail to any Holder of a Mortgage covering the
Premises and provided Landlord shall have furnished to Tenant the address of
Holder and Holder shall have the same concurrent period of time, if any, as
Landlord plus an additional 10 business days to cure such default if it so
elects and Tenant shall accept the cure of Holder as if it were the cure of
Landlord.  In addition, all obligations of Landlord hereunder shall be construed
as covenants, not conditions; and, except as may be otherwise expressly provided
in this Lease, Tenant may not terminate this Lease for breach of Landlord’s
obligations hereunder.

Notwithstanding the foregoing, if any claimed Landlord default hereunder will
immediately, materially and adversely affect Tenant’s ability to conduct its
business in the Premises (a “Material Landlord Default”), Tenant shall, as soon
as reasonably possible, but in any event within 2 business days of obtaining
knowledge of such claimed Material Landlord Default, give Landlord written
notice of such claim which notice shall specifically state that a Material
Landlord Default exists and telephonic notice to Tenant’s principal contact with
Landlord.  Landlord shall then have 2 business days to commence cure of such
claimed Material Landlord Default and shall diligently prosecute such cure to
completion.  If such claimed Material Landlord Default is not a default by
Landlord hereunder, Landlord shall be entitled to recover from Tenant, as
Additional Rent, any costs incurred by Landlord in connection with such cure in
excess of the costs, if any, that Landlord would otherwise have been liable to
pay hereunder (other than consequential damages).  If Landlord fails to commence
cure of any claimed Material Landlord Default as provided above, Tenant may,
upon notice to Landlord, commence and prosecute such cure to completion provided
that if any cure affects the Building structure or Building Systems affecting
other tenants then the same shall require Landlord’s consent, and Tenant shall
be entitled to recover the costs of such cure (but not any consequential or
other damages) from Landlord by way of reimbursement from Landlord with no right
to offset against Rent, to the extent of Landlord’s obligation to cure such
claimed Material Landlord Default hereunder, subject to the limitations set
forth in the immediately preceding sentence of this paragraph and the other
provisions of this Lease.  If Landlord fails to make any payment due Tenant
under this paragraph within 10 business days after written demand therefor
accompanied by reasonably

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 31

acceptable invoices evidencing the costs incurred by Tenant, all sums due Tenant
under this paragraph shall accrue interest at the Interest Rate.  Landlord
further covenants to exercise good faith and principles of fair dealing in
responding to any requests from Tenant for reimbursement for which Tenant is
entitled under this paragraph.

Landlord shall only be liable for those obligations of Landlord under this Lease
that accrued  during the period of its ownership of the Premises.  The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises.  Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing provided that the successor landlord assumes this
Lease in writing, but such obligations shall be binding during the Term upon
each new owner for the duration of such owner’s ownership.

32.Inspection and Access.  In exercising its rights under this Section 32,
Landlord shall use reasonable efforts to coordinate Landlord’s entries into the
Premises to minimize interference with Tenant’s business operations in the
Premises.  Landlord and its agents, representatives, and contractors may enter
the Premises at any reasonable time, and except in the case of an emergency,
upon not less than 48 hours advance written notice to Tenant, to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose.  In addition, Landlord and
Landlord’s representatives may enter the Premises during business hours on not
less than 48 hours advance written notice (except in the case of emergencies in
which case no such notice shall be required and such entry may be at any time)
for the purpose of showing the Premises to prospective purchasers and, during
the last year of the Term, to prospective tenants or for any other reasonable
business purpose.  Landlord may erect a suitable sign on the Premises stating
the Premises are available to let during the last year of the Term or that the
Project is available for sale.  Landlord may grant easements, make public
dedications, designate Common Areas and create restrictions on or about the
Premises, provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s use or occupancy of the Premises for the
Permitted Use.  At Landlord’s request, Tenant shall execute such instruments as
may be reasonably necessary for such easements, dedications or
restrictions.  Tenant shall at all times, except in the case of emergencies,
have the right to escort Landlord or its agents, representatives, contractors or
guests while the same are in the Premises, provided such escort does not
materially and adversely affect Landlord’s access rights hereunder.  

33.Security.  Tenant agrees that Landlord shall not be liable to Tenant for, and
Tenant waives any claim against Landlord with respect to, any loss by theft or
any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises unless due to the gross negligence or willful misconduct
of Landlord or its agents.  Tenant shall be solely responsible for the personal
safety of Tenant’s officers, employees, agents, contractors, guests and invitees
while any such person is in, on or about the Premises and/or the Project unless
due to the gross negligence or willful misconduct of Landlord or its agents.

Upon Tenant’s written request, Landlord shall make available a representative of
Landlord on a quarterly basis to meet with a representative of Tenant to discuss
the security being provided by Landlord in the Common Areas of the Project and
additional or alternative security measures that may be implemented, as
reasonably determined by Landlord, taking into account the changing nature of
the neighborhood immediately surrounding the Project during the Term.

34.Force Majeure.  Landlord shall not be responsible or liable for delays in the
performance of its obligations hereunder when caused by, related to, or arising
out of acts of God, sinkholes or subsidence, strikes, lockouts, or other labor
disputes, embargoes, quarantines, weather, national, regional, or local
disasters, calamities, or catastrophes, inability to obtain labor or materials
(or reasonable substitutes therefor) at reasonable costs or failure of, or
inability to obtain, utilities necessary for performance, governmental
restrictions, orders, limitations, regulations, or controls, national
emergencies, delay in issuance or revocation of permits, enemy or hostile
governmental action, terrorism, insurrection, riots, civil disturbance or
commotion, fire or other casualty, and other causes or events beyond the
reasonable control of Landlord (“Force Majeure”).  

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 32

35.Brokers.  Tenant represents and warrants that it has not dealt with any
broker, agent or other person (collectively, “Broker”) in connection with this
transaction and that, other than Kidder Matthews, no Broker brought about this
transaction.  Tenant hereby agrees to indemnify and hold Landlord harmless from
and against any claims by any Broker, other than Kidder Matthews, claiming a
commission or other form of compensation by virtue of having dealt with Tenant
with regard to this leasing transaction.  Landlord shall be responsible for all
commissions due to Kidder Matthews arising out of the execution of this Lease in
accordance with the terms of a separate written agreement between Kidder
Matthews and Landlord. Notwithstanding the foregoing, Landlord acknowledges that
Tenant is represented by Kidder Matthews in connection with the Must Take
Provision provided for in Section 39 and that Landlord shall be obligated to pay
Kidder Matthews a commission pursuant to the terms of a separate written
agreement between Landlord and Kidder Matthews in the event that Tenant leases
any of the Must Take Space pursuant to the Must Take Provision.

36.Limitation on Landlord’s Liability.  NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY:  (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON
CLAIMING BY OR THROUGH TENANT FOR LOSS, DAMAGE OR INJURY, WHETHER ACTUAL OR
CONSEQUENTIAL TO:  TENANT’S PERSONAL PROPERTY OF EVERY KIND AND DESCRIPTION,
INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY, SCIENTIFIC
RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT, SPECIMENS,
SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF EVERY KIND
AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED OR DERIVABLE
THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR ANY ACT OR
OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER THIS LEASE
OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE STRICTLY LIMITED
SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS FROM SALE OR
CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT OF LANDLORD’S
INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND (C) IN NO EVENT
SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN CONNECTION WITH
THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY OR ASSETS OF
LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
CONTRACTORS.  UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO
TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

37.Severability.  If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby.  It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38.Signs; Exterior Appearance.  Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion:  (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises.  Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at the sole cost and expense of Tenant, and shall be of a size, color and type
reasonably acceptable to Landlord.  Nothing may be placed on the exterior of
corridor walls or corridor doors other than Landlord’s standard lettering.  The
directory tablet shall be provided

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 33

exclusively for the display of the name and location of tenants.  Nothing
contained herein is intended to limit Tenant from placing signs on the doors and
walls within the Premises provided that such signs cannot be viewed from outside
of the Premises and Tenant removes the same at the expiration or earlier
termination of this Lease.

In addition, in the event that (and for so long as) Tenant leases and occupies
all of the ROFO Space (as defined in Section 40 below), Tenant shall be entitled
to install signage in all exterior locations associated with such ROFO Space
(i.e., the signage being used by Existing ROFO Space Tenant (as defined below)
as of the date of this Lease).  Subject to compliance with all applicable Legal
Requirements (including obtaining all required approvals including, without
limitation, any approval required from the Redevelopment Agency) and Landlord’s
signage criteria for the Project, Landlord hereby consents to signs with
Tenant’s name at the locations reasonably acceptable to Landlord and Tenant on
the west wing of the Building; provided, however, that Tenant shall be
responsible for installing, maintaining and removing such
signs.  Notwithstanding the foregoing, Tenant acknowledges that Tenant’s signage
right is non-exclusive and in no event shall Tenant be entitled to more than
Tenant’s Share of the signage rights applicable to the Project (which share
shall include the Must Take Space and the ROFO Space at such time as the same
are leased by Tenant).

39.Must Take.

(a)Must Take Space.  Subject to the terms and conditions herein, Landlord shall
deliver and Tenant shall be required to lease such Must Take Space(s) in
accordance with the terms of this Section 39 (the “Must Take Provision”).  Each
increment of the Must Take Space shall be delivered in the Delivery
Condition.  The “Delivery Condition” means: (i) in its then existing condition
as second generation space with reasonable wear and tear and, if applicable,
fixtures and equipment having been removed (it being the intention of the
parties that Landlord shall not be required to perform any improvements in any
of the Must Take Space other than repairing holes in walls and the like), (ii)
subject to the terms of Section 2 of this Lease, the Building Systems (HVAC,
mechanical, electrical and plumbing) are operational, (iii) that all necessary
hazardous materials clearances required by applicable laws have been obtained
with respect to such increment of the Must Take Space, and (iv) free of the
prior tenant’s personal property and otherwise in broom clean
condition.  Landlord shall endeavor to provide no less than 30 days advance
written notice to Tenant of the actual delivery date of each increment of the
Must Take Space and shall use commercially reasonable efforts  to deliver each
increment of Must Take Space to Tenant in the Delivery Condition as promptly as
reasonably possible after the surrender of such increment by the prior tenant.
Landlord shall use reasonable efforts to cause the prior tenant of each
increment to surrender the applicable increment of the Must Take Space on or
before the estimated delivery date (subject to the rights of existing tenants of
the Must Take Spaces to extend the term of their lease) for such space, provided
that reasonable efforts shall not include taking legal action against any such
prior tenant.  If Landlord does not deliver a particular increment of Must Take
Space (each, a “Delayed Must Take Space”) within 30 days after the estimated
delivery date (subject to the rights of existing tenants of the Must Take Spaces
to extend the term of their lease) for such Must Take Space (each, a “Must Take
Abatement Date”) because of the prior tenant’s failure to surrender such Delayed
Must Take Space, then Tenant shall receive 1 day of abated Base Rent with
respect to such Delayed Must Take Space for each day after the applicable Must
Take Abatement Date that Landlord fails to deliver such Delayed Must Take Space
to Tenant in the Delivery Condition.  Notwithstanding the foregoing, if any
increment of the Must Take Space is not delivered to Tenant on or before
November 1, 2020, then Tenant shall not be obligated to lease same.  

(i)The Must Take Spaces consist of the following increments of space:

Increment of Must Take Space:

Rentable Square Feet:

Estimated Delivery Date:

Rent Commencement Date

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 34

Space #1

4,624 rentable square feet of space on the ground floor of the west wing of the
Building

1/1/2019

90 days after the Space #1 Commencement Date

Space #2

12,979 rentable square feet of space on the fifth floor of the east wing of the
Building

10/1/2019

180 days after the Space #2 Commencement Date

Space #3

2,690 rentable square feet of space on the fifth floor of the east wing of the
Building

5/01/2019

90 days after the Space #3 Commencement Date

Space #4

3,178 rentable square feet of space on the fifth floor of the east wing of the
Building

4/01/2020 if existing tenant extends otherwise 4/1/18

90 days after the Space #4 Commencement Date

Space #5

939 rentable square feet of space on the fifth floor of the east wing of the
Building

10/01/2020 if existing tenant extends otherwise 10/1/2018

90 days after the Space #5 Commencement Date

 

(ii)Space #1.  Subject to any additional time required to deliver in the
Delivery Condition, Landlord shall deliver those certain premises designated as
Space #1 on the attached Exhibit L (the “Space #1 Lease”) as of the date that is
1 business day after the termination of the Space #1 Lease (the “Space #1
Commencement Date”), the Premises shall be automatically expanded to include
Space #1, subject to the terms and conditions contained in this Section
39(a)(ii).  As used herein, the term “Space #1” shall mean that certain 4,624
rentable square feet of space on the ground floor of the west wing of the
Building, as more particularly shown in Exhibit L attached hereto.  If the Space
#1 Lease is reasonably expected to terminate prior to its scheduled expiration
date, Landlord shall provide written notice (the “Space #1 Notice”) to Tenant
notifying Tenant of the date that Space #1 is expected to become available for
occupancy by Tenant.  Commencing on the Space #1 Commencement Date, Tenant shall
lease Space #1 pursuant to all of the terms and conditions of this Lease, except
that: (i) the Premises shall be increased by 4,624 rentable square feet; (ii) on
or before the Space #1 Commencement Date, Tenant shall deposit with Landlord a
Security Deposit in the amount of the first three full month’s Base Rent for
Space #1, which amount shall be in addition to any amount set forth in the Basic
Lease Provisions above; (iii) the Base Rent payable with respect to Space #1
shall initially be $4.75 per rentable square foot per month and commencing on
February 1, 2021 shall adjust on each Adjustment Date pursuant to Section 4;
(iv) Tenant shall not be entitled to any abatement of Base Rent pursuant to the
second paragraph of Section 3(a) with respect to Space #1; (v) Tenant shall
commence paying Base Rent and Tenant’s Share of Operating Expenses with respect
to Space #1 on the date that is 90 days after the Space #1 Commencement Date
(the “Space #1 Rent Commencement Date”); (vi) Tenant’s Share of Operating
Expenses with respect to Space #1 shall be 2.20%; and (vii) tenant improvements
of a fixed and permanent nature within Space #1 desired by Tenant and reasonably
acceptable to Landlord (“Space #1 Tenant Improvements”), shall be constructed by
Tenant in accordance with the terms of the Work Letter; provided, however, that
rather than the TI Allowance provided for in the Work Letter, Landlord shall
provide to Tenant a tenant improvement allowance for the construction of Space
#1 Tenant Improvements of up to $25.00 per rentable square foot of Space #1.
Tenant shall accept the Space #1 in their as-is condition as of the Space #1
Commencement Date; provided, however, that for the period of 90 days after the
Space #1 Commencement Date, Landlord shall, at its sole cost and expense (which
shall not constitute an Operating Expense), be responsible for any repairs that
are required to be made to the Building

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 35

Systems serving Space #1, unless Tenant or any Tenant Party was responsible for
the cause of such repair.  Within 10 days after Landlord’s delivery thereof to
Tenant, Tenant shall execute and deliver to Landlord CFD Notices for Space #1,
in the forms provided by Landlord.  Within ten (10) business days following
request of Landlord, Tenant shall execute and deliver a written acknowledgment
of the Space #1 Commencement Date and the Space #1 Rent Commencement Date when
the same has been established in substantially the form of the “Acknowledgement
of Commencement Date” attached to this Lease as Exhibit D; provided, however,
Tenant’s failure to execute and deliver such acknowledgment shall not affect
Landlord’s rights hereunder.  Landlord shall endeavor, without any liability to
Landlord or without requiring Landlord to incur any costs or expenses, to
relocate the tenant currently occupying Space #1 prior to the scheduled
expiration of such lease.  Landlord shall not have any liability whatsoever to
Tenant relating to or arising from Landlord’s failure to relocate the existing
tenant of Space #1 to become available prior to the Must Take Expiration Date
nor shall any such failure constitute a default by Landlord under this
Lease.  Tenant acknowledges and agrees that the Space #1 Commencement Date may
occur prior to the Commencement Date.  If the Premises are expanded pursuant to
this Section 39(a)(ii) to include Space #1, Landlord shall use reasonable
efforts to facilitate a meeting between Tenant and the Office of Community
Investment and Infrastructure (OCII) to address issues relating to Tenant’s use
and reconfiguration of Space #1.

(iii)Space #2.  Subject to any additional time required to deliver in the
Delivery Condition, Landlord shall deliver and as of the date that is 1 business
day after the termination of the Space #2 Lease (the “Space #2 Commencement
Date”), the Premises shall be automatically expanded to include the Space #2,
subject to the terms and conditions contained in this Section 39(a)(iii).  As
used herein, the term “Space #2” shall mean that certain 12,979 rentable square
feet of space on the fifth floor of the east wing of the Building, as more
particularly shown in Exhibit L attached hereto.  If the Space #2 Lease is
reasonably expected to terminate prior to its scheduled expiration date,
Landlord shall provide a Must Take Notice to Tenant notifying Tenant of the date
that Space #2 is expected to become available for occupancy by
Tenant.  Commencing on the Space #2 Commencement Date, Tenant shall lease the
Space #2 pursuant to all of the terms and conditions of this Lease, except that:
(i) the Premises shall be increased by 12,979 rentable square feet; (ii) on or
before the Space #2 Commencement Date, Tenant shall deposit with Landlord a
Security Deposit in the amount of the first three full month’s Base Rent for
Space #2, which amount shall be in addition to any amount set forth in the Basic
Lease Provisions above; (iii) the Base Rent payable with respect to Space #2
shall initially be $4.75 per rentable square foot per month and commencing on
February 1, 2021  shall adjust on each Adjustment Date pursuant to Section 4;
(iv) Tenant shall not be entitled to any abatement of Base Rent pursuant to the
second paragraph of Section 3(a) with respect to Space #2; (v) Tenant shall
commence paying Base Rent and Tenant’s Share of Operating Expenses with respect
to the Space #2 on the date that is 180 days after the Space #2 Commencement
Date (the “Space #2 Rent Commencement Date”); (vi) Tenant’s Share of Operating
Expenses with respect to Space #2 shall be 6.18%; and (vii) tenant improvements
of a fixed and permanent nature within Space #2 desired by Tenant and reasonably
acceptable to Landlord (“Space #2 Tenant Improvements”), shall be constructed by
Tenant in accordance with the terms of the Work Letter; provided, however, that
rather than the TI Allowance provided for in the Work Letter, Landlord shall
provide to Tenant a tenant improvement allowance for the construction of the
Space #2 Tenant Improvements of up to $50.00 per rentable square foot of Space
#2. Tenant shall accept Space #2 in their as-is condition as of the Space #2
Commencement Date.  For the period of 90 days after the Space #2 Commencement
Date, Landlord shall, at its sole cost and expense (which shall not constitute
an Operating Expense), be responsible for any repairs that are required to be
made to the Building Systems serving Space #2, unless Tenant or any Tenant Party
was responsible for the cause of such repair.  Within 10 days after Landlord’s
delivery thereof to Tenant, Tenant shall execute and deliver to Landlord CFD
Notices for Space #2, in the forms provided by Landlord.  Upon request of
Landlord, Tenant shall execute and deliver a written acknowledgment of the Space
#2 Commencement Date and the Space #2 Rent Commencement Date when the same has
been established in substantially the form of the “Acknowledgement of
Commencement Date” attached to this Lease as Exhibit D; provided,

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 36

however, Tenant’s failure to execute and deliver such acknowledgment shall not
affect Landlord’s rights hereunder.  Landlord shall endeavor, without any
liability to Landlord or without requiring Landlord to incur any costs or
expenses, to relocate the tenant currently occupying Space #2 prior to the
scheduled expiration of such lease.  Landlord shall not have any liability
whatsoever to Tenant relating to or arising from Landlord’s failure to relocate
the existing tenant of Space #2 nor shall any such failure constitute a default
by Landlord under this Lease.  Tenant acknowledges and agrees that the Space #2
Commencement Date may occur prior to the Commencement Date.  

(iv)Space #3.  Subject to any additional time required to deliver in the
Delivery Condition, Landlord shall deliver and as of the date that is 1 business
day after the termination of the Space #3 Lease (the “Space #3 Commencement
Date”), the Premises shall be automatically expanded to include the Space #3,
subject to the terms and conditions contained in this Section 39(a)(iii).  As
used herein, the term “Space #3” shall mean that certain 2,690 rentable square
feet of space on the fifth floor of the east wing of the Building, as more
particularly shown in Exhibit L attached hereto.  If the Space #3 Lease is
reasonably expected to terminate prior to its scheduled expiration date,
Landlord shall provide a Must Take Notice to Tenant notifying Tenant of the date
that the Space #3 is expected to become available for occupancy by
Tenant.  Commencing on the Space #3 Commencement Date, Tenant shall lease Space
#3 pursuant to all of the terms and conditions of this Lease, except that: (i)
the Premises shall be increased by 2,690 rentable square feet; (ii) on or before
the Space #3 Commencement Date, Tenant shall deposit with Landlord a Security
Deposit in the amount of the first three full month’s Base Rent for Space #3,
which amount shall be in addition to any amount set forth in the Basic Lease
Provisions above; (iii) the Base Rent payable with respect to Space #3 shall
initially be $4.75 per rentable square foot per month and commencing on February
1, 2021 shall adjust on each Adjustment Date pursuant to Section 4; (iv) Tenant
shall not be entitled to any abatement of Base Rent pursuant to the second
paragraph of Section 3(a) with respect to Space #3; (v) Tenant shall commence
paying Base Rent and Tenant’s Share of Operating Expenses with respect to Space
#3 on the date that is 90 days after the Space #3 Commencement Date (the “Space
#3 Rent Commencement Date”); (vi) Tenant’s Share of Operating Expenses with
respect to Space #3 shall be 1.28%; and (vii) tenant improvements of a fixed and
permanent nature within Space #3 desired by Tenant and reasonably acceptable to
Landlord (“Space #3 Tenant Improvements”), shall be constructed by Tenant in
accordance with the terms of the Work Letter; provided, however, that rather
than the TI Allowance provided for in the Work Letter, Landlord shall provide to
Tenant a tenant improvement allowance for the construction of Space #3 Tenant
Improvements of up to $25.00 per rentable square foot of Space #3. Tenant shall
accept Space #3 in their as-is condition as of the Space #3 Commencement
Date.  For the period of 90 days after the Space #3 Commencement Date, Landlord
shall, at its sole cost and expense (which shall not constitute an Operating
Expense), be responsible for any repairs that are required to be made to the
Building Systems serving Space #3, unless Tenant or any Tenant Party was
responsible for the cause of such repair.  Within 10 days after Landlord’s
delivery thereof to Tenant, Tenant shall execute and deliver to Landlord CFD
Notices for Space #3, in the forms provided by Landlord.  Upon request of
Landlord, Tenant shall execute and deliver a written acknowledgment of the Space
#3 Commencement Date and the Space #3 Rent Commencement Date when the same has
been established in substantially the form of the “Acknowledgement of
Commencement Date” attached to this Lease as Exhibit D; provided, however,
Tenant’s failure to execute and deliver such acknowledgment shall not affect
Landlord’s rights hereunder.  Landlord shall endeavor, without any liability to
Landlord or without requiring Landlord to incur any costs or expenses, to
relocate the tenant currently occupying Space #3 prior to the scheduled
expiration of such lease.  Landlord shall not have any liability whatsoever to
Tenant relating to or arising from Landlord’s failure to relocate the existing
tenant of Space #3 nor shall any such failure constitute a default by Landlord
under this Lease.  Tenant acknowledges and agrees that the Space #3 Commencement
Date may occur prior to the Commencement Date.

(v)Space #4.  Subject to any additional time required to deliver in the Delivery
Condition, Landlord shall deliver as of the date that is 1 business day after
the termination of the Space #4 Lease (the “Space #4 Commencement Date”), the
Premises shall be automatically

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 37

expanded to include Space #4, subject to the terms and conditions contained in
this Section 39(a)(v).  As used herein, the term “Space #4” shall mean that
certain 3,178 rentable square feet of space on the fifth floor of the east wing
of the Building, as more particularly shown in Exhibit L attached hereto.  If
Space #4 Lease is reasonably expected to terminate prior to its scheduled
expiration date, Landlord shall provide a Must Take Notice to Tenant notifying
Tenant of the date that Space #4 is expected to become available for occupancy
by Tenant.  Commencing on the Space #4 Commencement Date, Tenant shall lease
Space #4 pursuant to all of the terms and conditions of this Lease, except that:
(i) the Premises shall be increased by 3,178 rentable square feet; (ii) on or
before the Space #4 Commencement Date, Tenant shall deposit with Landlord a
Security Deposit in the amount of the first three full month’s Base Rent for
Space #4, which amount shall be in addition to any amount set forth in the Basic
Lease Provisions above; (iii) the Base Rent payable with respect to Space #4
shall initially be $4.75 per rentable square foot per month and commencing on
February 1, 2021 shall adjust on each Adjustment Date pursuant to Section 4;
(iv) Tenant shall not be entitled to any abatement of Base Rent pursuant to the
second paragraph of Section 3(a) with respect to Space #4; (v) Tenant shall
commence paying Base Rent and Tenant’s Share of Operating Expenses with respect
to Space #4 on the date that is 90 days after the Space #4 Commencement Date
(the “Space #4 Rent Commencement Date”); (vi) Tenant’s Share of Operating
Expenses with respect to  Space #4 shall be 1.51%; and (vii) tenant improvements
of a fixed and permanent nature within Space #4 desired by Tenant and reasonably
acceptable to Landlord (“Space #4 Tenant Improvements”), shall be constructed by
Tenant in accordance with the terms of the Work Letter; provided, however, that
rather than the TI Allowance provided for in the Work Letter, Landlord shall
provide to Tenant a tenant improvement allowance for the construction of the
Space #4 Tenant Improvements of up to $25.00 per rentable square foot of Space
#4. Tenant shall accept Space #4 in their as-is condition as of the Space #4
Commencement Date; provided, however, that for the period of 90 days after the
Space #4 Commencement Date, Landlord shall, at its sole cost and expense (which
shall not constitute an Operating Expense), be responsible for any repairs that
are required to be made to the Building Systems serving Space #4, unless Tenant
or any Tenant Party was responsible for the cause of such repair.  Within 10
days after Landlord’s delivery thereof to Tenant, Tenant shall execute and
deliver to Landlord CFD Notices for Space #4, in the forms provided by
Landlord.  Upon request of Landlord, Tenant shall execute and deliver a written
acknowledgment of the Space #4 Commencement Date and the Space #4 Rent
Commencement Date when the same has been established in substantially the form
of the “Acknowledgement of Commencement Date” attached to this Lease as Exhibit
D; provided, however, Tenant’s failure to execute and deliver such
acknowledgment shall not affect Landlord’s rights hereunder.  Landlord shall
endeavor, without any liability to Landlord or without requiring Landlord to
incur any costs or expenses, to relocate the tenant currently occupying Space #4
prior to the scheduled expiration of such lease.  Landlord shall not have any
liability whatsoever to Tenant relating to or arising from Landlord’s failure to
relocate the existing tenant of Space #4 nor shall any such failure constitute a
default by Landlord under this Lease.  Tenant acknowledges and agrees that the
Space #4 Commencement Date may occur prior to the Commencement Date.

(vi)Space #5.  Subject to any additional time required to deliver in the
Delivery Condition, Landlord shall deliver and as of the date that is 1 business
day after the termination of the Space #5 Lease (the “Space #5 Commencement
Date”), and the Premises shall be automatically expanded to include Space #5,
subject to the terms and conditions contained in this Section 39(a)(vi).  As
used herein, the term “Space #5” shall mean that certain 939 rentable square
feet of space on the fifth floor of the east wing of the Building, as more
particularly shown in Exhibit L attached hereto.  If the Suite #5 Lease is
reasonably expected to terminate prior to its scheduled expiration date,
Landlord shall provide a Must Take Notice to Tenant notifying Tenant of the date
that Space #5 is expected to become available for occupancy by
Tenant.  Commencing on the Suite #5 Commencement Date, Tenant shall lease Space
#5 pursuant to all of the terms and conditions of this Lease, except that: (i)
the Premises shall be increased by 939 rentable square feet; (ii) on or before
the Suite #5 Commencement Date, Tenant shall deposit with Landlord a Security
Deposit in the amount of the first three full month’s Base Rent for Space #5,
which amount shall be in addition to any amount set forth in the Basic Lease
Provisions above; (iii) the Base Rent

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 38

payable with respect to Space #5 shall initially be $4.75 per rentable square
foot per month and commencing on f February 1, 2021 shall adjust on each
Adjustment Date pursuant to Section 4; (iv) Tenant shall not be entitled to any
abatement of Base Rent pursuant to the second paragraph of Section 3(a) with
respect to Space #5; (v) Tenant shall commence paying Base Rent and Tenant’s
Share of Operating Expenses with respect to Space #5 on the date that is 90 days
after the Suite #5 Commencement Date (the “Suite #5 Rent Commencement Date”);
(vi) Tenant’s Share of Operating Expenses with respect to the Space #5 shall be
0.45%; and (vii) tenant improvements of a fixed and permanent nature within
Space #5 desired by Tenant and reasonably acceptable to Landlord (“Suite #5
Tenant Improvements”), shall be constructed by Tenant in accordance with the
terms of the Work Letter; provided, however, that rather than the TI Allowance
provided for in the Work Letter, Landlord shall provide to Tenant a tenant
improvement allowance for the construction of the Suite #5  Tenant Improvements
of up to $25.00 per rentable square foot Space #5. Tenant shall accept Space #5
in their as-is condition as of the Suite #5 Commencement Date; provided,
however, that for the period of 90 days after the Suite #5 Commencement Date,
Landlord shall, at its sole cost and expense (which shall not constitute an
Operating Expense), be responsible for any repairs that are required to be made
to the Building Systems serving Space #5, unless Tenant or any Tenant Party was
responsible for the cause of such repair.  Within 10 days after Landlord’s
delivery thereof to Tenant, Tenant shall execute and deliver to Landlord CFD
Notices for Space #5, in the forms provided by Landlord.  Upon request of
Landlord, Tenant shall execute and deliver a written acknowledgment of the Suite
#5 Commencement Date and the Suite #5  Rent Commencement Date when the same has
been established in substantially the form of the “Acknowledgement of
Commencement Date” attached to this Lease as Exhibit D; provided, however,
Tenant’s failure to execute and deliver such acknowledgment shall not affect
Landlord’s rights hereunder.  Landlord shall endeavor, without any liability to
Landlord or without requiring Landlord to incur any costs or expenses, to
relocate the tenant currently occupying Space #5 prior to the scheduled
expiration of such lease.  Landlord shall not have any liability whatsoever to
Tenant relating to or arising from Landlord’s failure to relocate the existing
tenant of Suite #5 and no such failure shall constitute a default by Landlord
under this Lease.  Tenant acknowledges and agrees that the Suite #5 Commencement
Date may occur prior to the Commencement Date.

Space #1, Space #2, Space #3, Space #4 and Space #5 are collectively referred to
herein as the “Must Take Spaces” and may each individually be referred to herein
as a “Must Take Space.”

(b)Exceptions.  Notwithstanding the above, the Must Take Provision shall, at
Landlord’s option, not be in effect and Landlord shall have no obligation to
deliver a Must Take Notice during any period of time that Tenant is in Default
under any provision of this Lease.

(c)Subordinate.  Tenant’s rights in connection with the Must Take Spaces are and
shall be subject to and subordinate to the rights of all tenants at the Project
under existing leases and any such Must Take Space shall not be deemed vacant
and available until all such prior rights with respect to a particular Must Take
space have lapsed or been waived by the party holding such right.  As used
herein, “prior rights” shall mean those rights included in such tenants’ leases
as of the date of this Lease as outlined in the table set forth in Section
39(a)(i) above, and Landlord shall not enter into any new agreements with such
tenants extending the term of such leases other than in connection with such
prior rights.

(d)Rights Personal.  The Must Take Provision is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease; provided, however,
that any increment of Must Take Space which has previously been delivered to
Tenant shall remain a portion of the Premises following any such assignment.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 39

40.Right of First Offer.

(a)ROFO Space.  Tenant shall have a right of first offer (“Right of First
Offer”) with respect to that certain approximately 56,909 rentable square feet
as depicted on Exhibit M attached hereto (the “ROFO Space”), which ROFO Space is
currently leased to an existing tenant (and/or its assignees) (“Existing ROFO
Space Tenant”), pursuant to the terms and conditions of this Section 40.  Within
a reasonable period after Landlord determines that the Existing ROFO Space
Tenant’s lease will expire or terminate with respect to all or a portion of the
ROFO Space, Landlord shall offer to Tenant the right to include the ROFO Space
within the Premises on the same terms and conditions upon which Landlord intends
to offer the ROFO Space for lease; provided, however, in no event may Landlord
require a base term for the ROFO Space of greater than 10 years.  Such offer
shall be made by Landlord to Tenant in a written notice (hereinafter called the
“First Offer Notice”) which offer shall identify the portion of the ROFO Space
being offered (the “Identified ROFO Space”) and designate the terms which
Landlord intends to offer with respect to the ROFO Space.  

(b)Tenant may accept the offer set forth in the First Offer Notice by delivering
to Landlord an unconditional acceptance (“Tenant’s Notice”) of such offer within
15 business days after delivery by Landlord of the First Offer Notice to
Tenant.  Tenant must accept all of the Identified ROFO Space described in the
First Offer Notice on any given floor or floors (i.e., such that Tenant may
elect to lease less than all of the Identified ROFO Space designated in a
particular First Offer Notice but in no event shall it be permitted to elect to
exercise its Right of First Offer with respect to less than all the Identified
ROFO Space designated therein on any given floor).  Tenant’s Notice must
specify, subject to the immediately preceding sentence, if it intends to lease
less than all of the Identified ROFO Space described in the First Offer Notice
and Tenant’s failure to so specify shall be deemed to mean that Tenant has
elected to exercise the Right of First Offer solely with respect to the
Identified ROFO Space identified in the First Offer Notice.  

If (i) the term of the lease with respect to the Identified ROFO Space would
pursuant to the First Offer Notice expire prior to the term of the Lease with
respect to the then-existing Premises, then the term of the Lease with respect
to the Identified ROFO Space shall be modified to be co-terminous with the Term
of this Lease with respect to the then-existing Premises, and (ii) the term of
the lease with respect to the Identified Space is modified to be co-terminous
with the term of the then-existing Premises pursuant to sub-section (i) of this
paragraph, then the economic terms set forth in the First Offer Notice shall be
equitably adjusted to account for such extension of the term with respect to the
Identified ROFO Space, provided that such adjustment of the economic terms shall
be no less favorable to Landlord on an annual basis than the economic terms set
forth in the First Offer Notice (and with market rate annual increases in base
rent for the Identified ROFO Space for that portion of the lease term for the
Identified ROFO Space beyond the term provided for in the First Offer Notice),
as reasonably determined by Landlord.  Tenant acknowledges and agrees that if
the term of the lease with respect to the Identified ROFO Space would pursuant
to the First Offer Notice expire after the term of the Lease, then the term of
the lease with respect to the Identified ROFO Space and the term of the lease
with respect to the then-existing Premises shall not be co-terminous.

(c)If Tenant fails to timely deliver a Tenant Notice or declines the Identified
ROFO Space offered by Landlord, then Tenant shall be deemed to have irrevocably
waived all further rights under this Section 40 with respect to such Identified
ROFO Space, and Landlord shall be free to lease such Identified ROFO Space to
any third party(ies) (a “Third Party Lease”) for the Identified ROFO Space to
anyone to whom Landlord desires on any terms Landlord desires; provided,
however, if during the 270-day period following the initial delivery of the
First Offer Notice to Tenant, the economic terms that Landlord is prepared to
accept under a Third Party Lease are greater than six percent (6%) more
favorable to the tenant than the economic terms offered by Landlord to Tenant
(as such economic terms are adjusted to account for the difference, if any, in
the lease term offered to Tenant and the lease term offered to such third
party), then Landlord shall first make an offer of such more favorable economic
terms (as such economic terms are adjusted to account for the difference, if
any, in the lease term offered to Tenant and the lease term offered to such
third party) (the “New Offer Terms”) to Tenant by written notice (the
“Additional Notice”) setting forth the New Offer Terms, and Tenant shall have
five (5) business days from Tenant’s receipt of the Additional Notice to accept
the New Offer Terms set forth in the Additional Notice (which procedure shall

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 40

be repeated until Landlord enters into a lease or lease amendment with respect
to such First Offer Space which does not require Landlord to deliver another
First Offer Notice to Tenant pursuant to the terms of this paragraph or Tenant
exercises such right of first offer, as applicable).  For purposes of this
paragraph, economic terms shall be considered more favorable if they result in
the reduction of the Net Effective Rental Rate (as defined below) by more than
six percent (6%).  The term “Net Effective Rental Rate” shall mean the rental
rate, as adjusted to reflect the value of any free rent, tenant improvement
allowance or similar monetary concessions, all as reasonably determined by
Landlord.  After the expiration of the 270-day period Landlord shall have no
further liability to Tenant with respect to the Identified ROFO Space.

(d)Amended Lease.  If: (i) Tenant fails to timely deliver notice accepting the
terms of the First Offer Notice, or (ii) after the expiration of a period of 15
business days after Landlord’s delivery to Tenant of a lease amendment for
Tenant’s lease of the applicable Identified ROFO Space, no lease amendment for
the Identified ROFO Space acceptable to both parties each in their sole and
absolute discretion, has been executed unless both parties are negotiating same
in good faith, then Tenant shall be deemed to have forever waived its right to
lease such Identified ROFO Space and the Right of First Offer with respect to
such Identified ROFO Space shall thereafter be null and void.

(e)Exceptions.  Notwithstanding the above, the Right of First Offer shall, at
Landlord’s option, not be in effect and may not be exercised by Tenant during
any period of time that Tenant is in Default under any provision of the Lease

(f)Termination.  The Right of First Offer shall, at Landlord’s option, terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of the Right of First Offer, if, after such exercise, but prior to the
commencement date of the lease of such Identified ROFO Space, Tenant is in
Default under the Lease.

(g)Rights Personal.  The Right of First Offer is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.

(h)No Extensions.  The period of time within which the Right of First Offer may
be exercised shall not be extended or enlarged by reason of Tenant’s inability
to exercise the Right of First Offer.  

41.Right to Extend Term.  Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:  

(a)Extension Rights.  Only with respect to the entire Premises then being leased
by Tenant (including any Must Take Space and any ROFO Space), Tenant shall have
2 consecutive rights (each, an “Extension Right”) to extend the term of this
Lease for 5 years each (each, an “Extension Term”) on the same terms and
conditions as this Lease (other than with respect to Base Rent and the Work
Letter) by giving Landlord written notice of its election to exercise each
Extension Right at least 15 months prior, and no earlier than 18 months prior,
to the expiration of the Base Term of the Lease or the expiration of any prior
Extension Term.

Upon the commencement of any Extension Term, Base Rent shall be payable at the
Market Rate (as defined below).  Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined.  As used herein, “Market Rate” shall mean the rate that comparable
landlords of comparable buildings have accepted in current transactions from
non-equity (i.e., not being offered equity in the buildings) and nonaffiliated
tenants of similar financial strength for space of comparable size, quality
(including all Tenant Improvements, Alterations and other improvements) and
floor height in Class A laboratory/office buildings in Mission Bay for a
comparable term, with the determination of the Market Rate to take into account
all relevant factors, including tenant inducements, views, parking costs,
leasing commissions, allowances or concessions, if any.  Notwithstanding the
foregoing, the Market

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 41

Rate shall in no event be less than the Base Rent payable as of the date
immediately preceding the commencement of such Extension Term increased by the
Rent Adjustment Percentage multiplied by such Base Rent. In addition, Landlord
may impose a market rent for the parking rights provided hereunder.

If, on or before the date which is 270 days prior to the expiration of the Base
Term of this Lease or first Extension Term, as applicable, Tenant has not agreed
with Landlord’s determination of the Market Rate and the rent escalations during
the applicable Extension Term after negotiating in good faith, Tenant shall be
deemed to have elected arbitration as described in Section 41(b).  Tenant
acknowledges and agrees that, if Tenant has elected to exercise the Extension
Right by delivering notice to Landlord as required in this Section 41(a), Tenant
shall have no right thereafter to rescind or elect not to extend the term of the
Lease for the applicable Extension Term.

(b)Arbitration.

(i)Within 10 business days of Tenant’s deemed election to arbitrate Market Rate
and escalations, each party shall deliver to the other a proposal containing the
Market Rate and escalations that the submitting party believes to be correct
(“Extension Proposal”).  If either party fails to timely submit an Extension
Proposal, the other party’s submitted proposal shall determine the Base Rent and
escalations for the applicable Extension Term.  If both parties submit Extension
Proposals, then Landlord and Tenant shall meet within 7 days after delivery of
the last Extension Proposal and make a good faith attempt to mutually appoint a
single Arbitrator (and defined below) to determine the Market Rate and
escalations.  If Landlord and Tenant are unable to agree upon a single
Arbitrator, then each shall, by written notice delivered to the other within 10
days after the meeting, select an Arbitrator.  If either party fails to timely
give notice of its selection for an Arbitrator, the other party’s submitted
proposal shall determine the Base Rent for the applicable Extension Term.  The 2
Arbitrators so appointed shall, within 5 business days after their appointment,
appoint a third Arbitrator.  If the 2 Arbitrators so selected cannot agree on
the selection of the third Arbitrator within the time above specified, then
either party, on behalf of both parties, may request such appointment of such
third Arbitrator by application to any state court of general jurisdiction in
the jurisdiction in which the Premises are located, upon 10 days prior written
notice to the other party of such intent.

(ii)The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable.  The
Arbitrator or Arbitrator panel, if applicable, shall select either Landlord’s
Extension Proposal or Tenant’s Extension Proposal, whichever the Arbitrator(s)
determine is closest to the Market Rate.  The decision of the single Arbitrator
shall be final and binding upon the parties.  If there is an Arbitrator panel,
then the majority vote of the Arbitrator panel shall be final and binding upon
the parties.  Each party shall pay the fees and expenses of the Arbitrator
appointed by or on behalf of such party and the fees and expenses of the third
Arbitrator shall be borne equally by both parties. If the Market Rate and
escalations are not determined by the first day of the Extension Term, then
Tenant shall pay Landlord Base Rent in an amount equal to the Base Rent in
effect immediately prior to the Extension Term and increased by the Rent
Adjustment Percentage until such determination is made.  After the determination
of the Market Rate and escalations, the parties shall make any necessary
adjustments to such payments made by Tenant.  Landlord and Tenant shall then
execute an amendment recognizing the Market Rate and escalations for the
Extension Term.

(iii)An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and:  (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved office and high tech industrial
real estate in the greater Mission Bay area, or (B) a licensed commercial real
estate broker with not less than 15 years’ experience representing landlords
and/or tenants in the leasing of high tech or life sciences space in the greater
Mission Bay area, (ii) devoting substantially all of their time to professional
appraisal or brokerage work, as applicable, at the time of appointment and (iii)
be in all respects impartial and disinterested.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 42

(c)Rights Personal.  Extension Rights are personal to Tenant and are not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of this Lease.

(d)Exceptions.  Notwithstanding anything set forth above to the contrary,
Extension Rights shall, at Landlord’s option, not be in effect and Tenant may
not exercise any of the Extension Rights during any period of time that Tenant
is in Default under any provision of this Lease.

(e)No Extensions.  The period of time within which any Extension Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Rights.

(f)Termination.  The Extension Rights shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
an Extension Right, if, after such exercise, but prior to the commencement date
of an Extension Term Tenant fails to timely cure any Default by Tenant under
this Lease.

42.Intentionally Omitted.  

43.Miscellaneous.

(a)Notices.  All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above.  Landlord and Tenant may from time
to time by written notice to the other designate another address for receipt of
future notices.

(b)Joint and Several Liability.  If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

(c)Financial Information.  Tenant shall furnish Landlord  with true and complete
copies of (i) Tenant’s most recent audited annual financial statements within 90
days of the end of each of Tenant’s fiscal years during the Term, (ii) Tenant’s
most recent unaudited quarterly financial statements within 45 days of the end
of each of Tenant’s first three fiscal quarters of each of Tenant’s fiscal years
during the Term, (iii) at Landlord’s request from time to time, updated business
plans, including cash flow projections and/or pro forma balance sheets and
income statements, all of which shall be treated by Landlord as confidential
information belonging to Tenant, (iv) corporate brochures and/or profiles
prepared by Tenant for prospective investors, and (v) any other financial
information or summaries that Tenant typically provides to its lenders or
shareholders.  Notwithstanding the foregoing, in no event shall Tenant be
required to provide any financial information described in clauses (iii), (iv)
and (v) of the preceding sentence to Landlord if Tenant does not otherwise
prepare (or cause to be prepared) such information for its own purposes.  So
long as Tenant is a “public company” and its financial information is publicly
available, then the foregoing delivery requirements of this Section 43(c) shall
not apply.

(d)Recordation.  Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record; provided, however, nothing herein
shall prevent Tenant from filing all or any portion of this Lease with the SEC
if required by Legal Requirements to do so, as reasonably determined by
Tenant.  Landlord may prepare and file, and upon request by Landlord Tenant will
execute, a memorandum of lease.  

(e)Interpretation.  The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto.  Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 43

otherwise requires.  The captions inserted in this Lease are for convenience
only and in no way define, limit or otherwise describe the scope or intent of
this Lease, or any provision hereof, or in any way affect the interpretation of
this Lease.

(f)Not Binding Until Executed.  The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g)Limitations on Interest.  It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease.  If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(h)Choice of Law.  Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(i)Time.  Time is of the essence as to the performance of Tenant’s and
Landlord’s obligations under this Lease.

(j)Incorporation by Reference.  All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof.  If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(k)Entire Agreement.  This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

(l)Hazardous Activities.  Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.

(m)Mission Bay Requirements.  Tenant acknowledges and agrees that the use and
operation of the Project are governed by, among other things, the requirements
and disclosures set forth on Exhibit H attached hereto.

(n)Except as expressly provided for in Section 8, neither Landlord nor Tenant
shall be liable for any consequential, special, indirect or punitive damages in
connection herewith.

(o)Signage Restriction. Landlord shall not place signage with the name of any
other life sciences/pharmaceutical company other than Tenant on the west wing of
the Building but Landlord shall have the right to place signage with the name of
any other life sciences/pharmaceutical company or any

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 44

other party on the east wing of the Building until such time (and for so long )
as Tenant then leases and occupies all of the ROFO Space.

(p)Roof. Tenant shall have the right to use: (i) approximately 15 square feet of
space on the roof of the West Wing of the Building in a location designated by
Landlord (and Landlord hereby approves the location of Tenant’s existing
roof-top equipment installed pursuant to the Pfizer Sublease), and
(ii) approximately 15 square feet of space on the roof of the East Wing of the
Building in a location designated by Landlord, in each case for the purpose of
installing, operating, and maintaining telecommunications dish antennas or other
communication devices solely for Tenant’s own communication purposes; provided,
however, that the rights granted herein are subject to the provisions of Exhibit
J attached hereto.  

(q)Tenant may install: (i) telecommunication lines (“Lines”) connecting the
Premises to any terminal block on the floor or floors on which the Premises are
located and use any such Lines as may currently exist and already connect the
Premises to any such terminal block, (ii) applicable telephone and data system
standards, [including 10 Base T and EIA/TIA Commercial Building Wiring
Standard], (iii) station cables routed to wall outlets in return-air plenum
areas, (iv) station cables to floor monuments, and (v) copper twisted pair
cables, jumper wires and patch cables used in connection with Tenant’s
installations.  Upon Landlord’s request, Tenant shall remove all of the
foregoing and repair any damage prior to the expiration or earlier termination
of this Lease.

(r)Tenant, its employees, guests and invitees shall, subject to compliance with
the Building security procedures, have access to the Premises, Building and
Project 24 hours per day/7 days per week, except in the case of emergency.

(s)OFAC.  Each of Landlord and Tenant is currently (a) in compliance with and
shall at all times during the Term of this Lease remain in compliance with the
regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of Treasury and any statute, executive order, or regulation relating
thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall not
during the term of this Lease be listed on, the Specially Designated Nationals
and Blocked Persons List maintained by OFAC and/or on any other similar list
maintained by OFAC or other governmental authority pursuant to any authorizing
statute, executive order, or regulation, and (c) not a person or entity with
whom a U.S. person is prohibited from conducting business under the OFAC Rules.

(t)Building Management System.  Within a reasonable period following written
request from Tenant, Landlord shall conduct an analysis to determine the
feasibility of combining the Building under a single Building management system
reasonably acceptable to Landlord and Tenant.  Tenant shall reimburse Landlord
for 50% of the cost of such analysis within 30 days after receipt of an invoice
with respect thereto.  In the event Landlord and Tenant mutually agree to
proceed with implementing the combination of the Building under a single
Building management system, then Landlord shall proceed with such implementation
and Landlord and Tenant shall equally split the costs for such implementation.

(u)EV Charging Stations.  Landlord shall not unreasonably withhold its consent
to Tenant’s written request to install 1 or more electric vehicle car charging
stations (“EV Stations”) in the parking area serving the Project; provided,
however, that Tenant complies with all reasonable requirements, standards, rules
and regulations which may be imposed by Landlord, at the time Landlord’s consent
is granted, in connection with Tenant’s installation, maintenance, repair and
operation of such EV Stations, which may include, without limitation, the charge
to Tenant of a reasonable monthly rental amount for the parking spaces used by
Tenant for such EV Stations, Landlord’s designation of the location of Tenant’s
EV Stations, and Tenant’s payment of all costs whether incurred by Landlord or
Tenant in connection with the installation, maintenance, repair and operation of
each Tenant’s EV Station(s).  Nothing contained in this paragraph is intended to
increase the number of parking spaces which Tenant is otherwise entitled to use
at the Project under Section 10 of this Lease nor impose any additional
obligations on Landlord with respect to Tenant’s parking rights at the
Project.  Tenant shall have no obligation to install an EV Station.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 45

(v)California Accessibility Disclosure.  For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project has not undergone inspection by a Certified
Access Specialist (CASp).  In addition, the following notice is hereby provided
pursuant to Section 1938(e) of the California Civil Code:  “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.”  In furtherance of and in connection with such notice:  (i) Tenant,
having read such notice and understanding Tenant’s right to request and obtain a
CASp inspection, hereby elects not to obtain such CASp inspection and forever
waives its rights to obtain a CASp inspection with respect to the Premises,
Building and/or Project to the extent permitted by Legal Requirements; and (ii)
if the waiver set forth in clause (i) hereinabove is not enforceable pursuant to
Legal Requirements, then Landlord and Tenant hereby agree as follows (which
constitutes the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice):  (A) Tenant shall have the one-time
right to request for and obtain a CASp inspection, which request must be made,
if at all, in a written notice delivered by Tenant to Landlord; (B) any CASp
inspection timely requested by Tenant shall be conducted (1) at a time mutually
agreed to by Landlord and Tenant, (2) in a professional manner by a CASp
designated by Landlord and without any testing that would damage the Premises,
Building or Project in any way, and (3) at Tenant’s sole cost and expense,
including, without limitation, Tenant’s payment of the fee for such CASp
inspection, the fee for any reports prepared by the CASp in connection with such
CASp inspection (collectively, the “CASp Reports”) and all other costs and
expenses in connection therewith; (C) the CASp Reports shall be delivered by the
CASp simultaneously to Landlord and Tenant; (D) Tenant, at its sole cost and
expense, shall be responsible for making any improvements, alterations,
modifications and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord’s obligation to repair as set forth in this Lease, then Landlord shall
perform such improvements, alterations, modifications and/or repairs as and to
the extent required by Legal Requirements to correct such violations, and Tenant
shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within 10 business days after Tenant’s receipt of
an invoice therefor from Landlord.

(w)Counterparts.  This Lease (including the exhibits attached hereto) may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which when taken together shall constitute one and the same
instrument.  The signature page of any counterpart may be detached therefrom
without impairing the legal effect of the signature(s) thereon provided such
signature page is attached to any other counterpart identical thereto except
having additional signature pages executed by other parties to this Lease
attached thereto.

[ Signatures on next page ]




[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 46

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

TENANT:

 

NEKTAR THERAPEUTICS,

a Delaware corporation

 

 

 

By:/s/ Gil M. Labrucherie

Its:  SVP & Chief Financial Officer

 

 

LANDLORD:

 

ARE-SAN FRANCISCO NO. 19, LLC,
a Delaware limited liability company

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
its managing member

 

By:

ARE-QRS CORP.,
a Maryland corporation,
its general partner

 

 

 



By:/s/ Gary Dean

Its: Senior vice President RE Legal Affairs

 

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 1

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

 

 

 

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 1

EXHIBIT B TO LEASE

CURRENT LEGAL DESCRIPTION OF PROPERTY

 

 

REAL PROPERTY IN THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA,
DESCRIBED AS FOLLOWS:

 

PARCEL 1:

 

LOTS 19, 20, AND 21, AS SAID LOTS ARE SHOWN ON THAT CERTAIN MAP ENTITLED “FINAL
MAP 4141, PLANNED DEVELOPMENT MISSION BAY (26 28), BEING PHASE 2 OF A
SUBDIVISION OF LOT 1 OF ASSESSOR’S BLOCK 8721, AS SHOWN ON THAT CERTAIN MAP
ENTITLED ‘MAP OF MISSION BAY’ RECORDED ON JULY 19, 1999 IN BOOK Z OF MAPS AT
PAGES 97-119 IN THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN
FRANCISCO, CALIFORNIA AND BEING MORE PARTICULARLY A SUBDIVISION OF LOT 12 AS
SHOWN ON THAT CERTAIN MAP ENTITLED ‘PARCEL MAP – PLANNED DEVELOPMENT MISSION
BAY’ RECORDED ON DECEMBER 7, 2000 IN BOOK 44 OF PARCEL MAPS AT PAGES 151-155 IN
THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA”,
FILED OCTOBER 16, 2007, IN BOOK BB OF MAPS AT PAGES 179 TO 183, INCLUSIVE, IN
THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA.

 

PARCEL 2:

 

ALL STREETS AND STREET LINES HEREINAFTER MENTIONED ARE IN ACCORDANCE WITH THAT
CERTAIN MAP ENTITLED “RECORD OF SURVEY MAP OF MISSION BAY”, RECORDED JULY 28,
1992, MAP BOOK “Y” AT PAGES 62-82 (REEL F679, IMAGE 620), IN THE OFFICE OF THE
RECORDER OF THE CITY AND COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA, AS
AMENDED JUNE 3, 1999, MAP BOOK “Z” AT PAGES 74-94 (REEL H398, IMAGE 0829),
INCLUSIVE, IN THE OFFICE OF THE RECORDER OF THE CITY AND COUNTY OF SAN
FRANCISCO, ENTITLED “AMENDED RECORD OF SURVEY (Y MAPS 62-82) OF MISSION BAY, SAN
FRANCISCO, CALIFORNIA” AS AMENDED BY CERTIFICATE OF CORRECTIONS H570 O.R. 413.

 

ALL OF THE SOUTHERLY 24.25 FEET OF FORMER MERRIMAC STREET (66.00 FEET WIDE; AS
SAID STREET EXISTED PRIOR TO THE VACATION OF A PORTION THEREOF BY ORDINANCE NO.
217-63 ADOPTED AUGUST 19, 1963, BY THE BOARD OF SUPERVISORS OF THE CITY AND
COUNTY OF SAN FRANCISCO, STATE OF CALIFORNIA; LYING BETWEEN THE EASTERLY LINE OF
THIRD STREET (100.00 FEET WIDE) AND A LINE DRAWN PARALLEL WITH AND
PERPENDICULARLY DISTANT EASTERLY 74.00 FEET FROM SAID EASTERLY LINE OF THIRD
STREET.

 

PARCEL 3:

 

BEGINNING AT THE POINT OF INTERSECTION OF THE SOUTHERLY LINE OF MERRIMAC STREET
WITH THE PRESENT EASTERLY LINE OF THIRD STREET, AS WIDENED; RUNNING THENCE
SOUTHERLY ALONG SAID LINE OF THIRD STREET, 30 FEET; THENCE AT A RIGHT ANGLE
EASTERLY 74 FEET; THENCE AT A RIGHT ANGLE NORTHERLY 30 FEET TO THE SOUTHERLY
LINE OF MERRIMAC STREET; THENCE AT A RIGHT ANGLE WESTERLY ALONG SAID LINE OF
MERRIMAC STREET, 74 FEET TO THE POINT OF BEGINNING.

 

[The foregoing legal descriptions do not include any exceptions or reservations
or any easements or other rights that may be appurtenant to any such real
property]

 

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 1

EXHIBIT C TO LEASE

WORK LETTER

THIS WORK LETTER (this “Work Letter”) is made and entered into as of August 4,
2017, by and between ARE-SAN FRANCISCO NO. 19, LLC, a Delaware limited liability
company (“Landlord”), and NEKTAR THERAPEUTICS, a Delaware corporation
(“Tenant”), and is attached to and made a part of that certain Lease Agreement
of the same date (the “Lease”).  Any initially capitalized terms used but not
defined herein shall have the meanings given them in the Lease.

1.General Requirements.

(a)Tenant’s Authorized Representative.  Tenant designates Robert Bacci
(“Tenant’s Representative”) as the only person authorized to act for Tenant
pursuant to this Work Letter.  Landlord shall not be obligated to respond to or
act upon any request, approval, inquiry or other communication (“Communication”)
from or on behalf of Tenant in connection with this Work Letter unless such
Communication is in writing from Tenant’s Representative.  Tenant may change
Tenant’s Representative at any time upon not less than 5 business days advance
written notice to Landlord.  

(b)Landlord’s Authorized Representative.  Landlord designates Greg Gehlen and
Jason Beck (either such individual acting alone, “Landlord’s Representative”) as
the only persons authorized to act for Landlord pursuant to this Work
Letter.  Tenant shall not be obligated to respond to or act upon any request,
approval, inquiry or other Communication from or on behalf of Landlord in
connection with this Work Letter unless such Communication is in writing from
Landlord’s Representative.  Landlord may change either Landlord’s Representative
at any time upon not less than 5 business days advance written notice to
Tenant.  

(c)Architects, Consultants and Contractors.  Landlord and Tenant hereby
acknowledge and agree that the architect (the “TI Architect”) for the Tenant
Improvements (as defined in Section 2(a) below), the general contractor and any
subcontractors for the Tenant Improvements shall be selected by Tenant, subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed.  Landlord shall be named a third party beneficiary of
any contract entered into by Tenant with the TI Architect, any consultant, any
contractor or any subcontractor, and of any warranty made by any contractor or
any subcontractor.  

2.Tenant Improvements.

(a)Tenant Improvements Defined.  As used herein, “Tenant Improvements” shall
mean all improvements to the Premises desired by Tenant of a fixed and permanent
nature.  Other than funding the TI Allowance (as defined below) as provided
herein, Landlord shall not have any obligation whatsoever with respect to the
finishing of the Premises for Tenant’s use and occupancy.

(b)Tenant’s Space Plans.  Tenant shall cause the TI Architect to prepare and
deliver to Landlord for review and comment space plans, specifications and
drawings for the Tenant Improvements (“TI Conceptual Drawings”).  Tenant shall
be solely responsible for ensuring that the TI Conceptual Drawings reflect
Tenant’s requirements for the Tenant Improvements.  Landlord shall deliver its
written comments on the TI Conceptual Drawings to Tenant not later than ten (10)
business days after Landlord’s receipt of the same.  If Landlord fails to notify
Tenant of Landlord’s approval or approval with comments of the TI Conceptual
Drawings within such ten (10) business day period, Tenant shall have the right
to provide Landlord with a second written request for approval (a “Second
Request”) that specifically identifies the TI Conceptual Drawings and contains
the following statement in bold and capital letters: “THIS IS A SECOND REQUEST
FOR APPROVAL PURSUANT TO THE PROVISIONS OF SECTION 2(b) OF THE WORK LETTER
ATTACHED TO THE LEASE.  IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS
DAYS AFTER RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE
APPROVED THE TI CONCEPTUAL DRAWINGS.”  If Landlord fails to respond to such
Second

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 2

Request within five (5) business days after receipt by Landlord, the TI
Conceptual Drawings shall be deemed approved by Landlord.  Tenant and the TI
Architect shall consider all such comments in good faith and shall, within ten
(10) business days after receipt, notify Landlord how Tenant proposes to respond
to such comments.  Any disputes in connection with such comments shall be
resolved in accordance with Section 2(e) hereof.

(c)TI Design Drawings.  On or before the date which is sixty (60) days following
Landlord’s approval of the TI Conceptual Drawings, Tenant shall cause the TI
Architect to prepare and deliver to Landlord for review and comment construction
plans, specifications and drawings for the Tenant Improvements (“TI Design
Drawings”), which TI Design Drawings shall be prepared substantially in
accordance with the TI Conceptual Drawings.  Tenant shall be solely responsible
for ensuring that the TI Design Drawings reflect Tenant’s requirements for the
Tenant Improvements.  Landlord shall deliver its written comments on the TI
Design Drawings to Tenant not later than 10 days after Landlord’s receipt of the
same; provided, however, that Landlord may not disapprove any matter that is
consistent with the TI Conceptual Drawings.  If Landlord fails to notify Tenant
of Landlord’s approval or approval with comments of the TI Design Drawings
within such ten (10) day period, Tenant shall have the right to provide Landlord
with a second written request for approval (a “Second Request”) that
specifically identifies the TI Design Drawings and contains the following
statement in bold and capital letters: “THIS IS A SECOND REQUEST FOR APPROVAL
PURSUANT TO THE PROVISIONS OF SECTION 2(c) OF THE WORK LETTER ATTACHED TO THE
LEASE.  IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT
OF THIS NOTICE, THEN LANDLORD SHALL BE DEEMED TO HAVE APPROVED THE TI DESIGN
DRAWINGS.”  If Landlord fails to respond to such Second Request within five (5)
business days after receipt by Landlord, the TI Design Drawings shall be deemed
approved by Landlord.  Tenant and the TI Architect shall consider all such
comments in good faith and shall, within 10 days after receipt, notify Landlord
how Tenant proposes to respond to such comments.  Any disputes in connection
with such comments shall be resolved in accordance with Section 2(e)
hereof.  Provided that the design reflected in the TI Design Drawings is
consistent with the TI Conceptual Drawings, Landlord shall approve the TI Design
Drawings submitted by Tenant.

(d)Working Drawings.  On or before the date which is sixty (60) days following
Landlord’s approval of the TI Design Drawings, Tenant shall cause the TI
Architect to prepare and deliver to Landlord for review and comment construction
plans, specifications and drawings for the Tenant Improvements (“TI Construction
Drawings”), which TI Construction Drawings shall be prepared substantially in
accordance with the TI Design Drawings.  Tenant shall be solely responsible for
ensuring that the TI Construction Drawings reflect Tenant’s requirements for the
Tenant Improvements.  Landlord shall deliver its written comments on the TI
Construction Drawings to Tenant not later than 10 business days after Landlord’s
receipt of the same; provided, however, that Landlord may not disapprove any
matter that is consistent with the TI Design Drawings.  If Landlord fails to
notify Tenant of Landlord’s approval or approval with comments of the TI
Construction Drawings within such ten (10) business day period, Tenant shall
have the right to provide Landlord with a second written request for approval (a
“Second Request”) that specifically identifies the TI Construction Drawings and
contains the following statement in bold and capital letters: “THIS IS A SECOND
REQUEST FOR APPROVAL PURSUANT TO THE PROVISIONS OF SECTION 2(d) OF THE WORK
LETTER ATTACHED TO THE LEASE.  IF LANDLORD FAILS TO RESPOND WITHIN FIVE (5)
BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE, THEN LANDLORD SHALL BE DEEMED TO
HAVE APPROVED THE TI CONSTRUCTION DRAWINGS.”  If Landlord fails to respond to
such Second Request within five (5) business days after receipt by Landlord, the
TI Construction Drawings shall be deemed approved by Landlord.  Tenant and the
TI Architect shall consider all such comments in good faith and shall, within 10
business days after receipt, notify Landlord how Tenant proposes to respond to
such comments.  Any disputes in connection with such comments shall be resolved
in accordance with Section 2(e) hereof.  Provided that the design reflected in
the TI Construction Drawings is consistent with the TI Design Drawings, Landlord
shall approve the TI Construction Drawings submitted by Tenant.  Once approved
by Landlord, subject to the provisions of Section 4 below, Tenant shall not
materially modify the TI Construction Drawings except as may be reasonably
required in connection with the issuance of the TI Permit (as defined in Section
3(a) below).

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 3

(e)Approval and Completion.  If any dispute regarding the design of the Tenant
Improvements is not settled within 10 business days after notice of such dispute
is delivered by one party to the other, Tenant may make the final decision
regarding the design of the Tenant Improvements, provided (i) Tenant acts
reasonably and such final decision is either consistent with or a compromise
between Landlord’s and Tenant’s positions with respect to such dispute, (ii)
that all costs and expenses resulting from any such decision by Tenant shall be
payable by Tenant (subject to reimbursement from the TI Allowance), and (iii)
Tenant’s decision will not affect the base Building, structural components of
the Building or any Building systems (in which case Landlord shall make the
final decision).  Any changes to the TI Construction Drawings following
Landlord’s and Tenant’s approval of same requested by Tenant shall be processed
as provided in Section 4 hereof.  

3.Performance of the Tenant Improvements.

(a)Commencement and Permitting of the Tenant Improvements.  Tenant shall
commence construction of the Tenant Improvements promptly following the date on
which Tenant obtains and delivers to Landlord a building permit (the “TI
Permit”) authorizing the construction of the Tenant Improvements consistent with
the TI Construction Drawings approved by Landlord.  The cost of obtaining the TI
Permit shall be considered as a TI Cost.  Landlord shall assist Tenant in
obtaining the TI Permit.  Prior to the commencement of the Tenant Improvements,
Tenant shall deliver to Landlord a copy of any contract with Tenant’s
contractors (including the TI Architect), and certificates of insurance from any
contractor performing any part of the Tenant Improvement evidencing industry
standard commercial general liability, automotive liability, “builder’s risk”,
and workers’ compensation insurance.  Tenant shall cause the general contractor
to provide a certificate of insurance naming Landlord, Alexandria Real Estate
Equities, Inc., and Landlord’s lender (if any) as additional insureds for the
general contractor’s liability coverages required above.

(b)Selection of Materials, Etc.  Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Tenant Improvements, and within Landlord’s sole and absolute
subjective discretion if the matter concerns the structural components of the
Building or any Building system.

(c)Tenant Liability.  Tenant shall be responsible for correcting any
deficiencies or defects in the Tenant Improvements.

(d)Substantial Completion.  Tenant shall substantially complete or cause to be
substantially completed the Tenant Improvements in a good and workmanlike
manner, in accordance with the TI Permit subject, in each case, to Minor
Variations and normal “punch list” items of a non-material nature which do not
interfere with the use of the Premises (“Substantial Completion” or
“Substantially Complete”).  Upon Substantial Completion of the Tenant
Improvements, Tenant shall require the TI Architect and the General Contractor
to execute and deliver, for the benefit of Tenant and Landlord, a Certificate of
Substantial Completion in the form of the American Institute of Architects
(“AIA”) document G704.  For purposes of this Work Letter, “Minor Variations”
shall mean any modifications reasonably required:  (i) to comply with all
applicable Legal Requirements and/or to obtain or to comply with any required
permit (including the TI Permit); (ii) to comport with good design, engineering,
and construction practices which are not material; or (iii) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of the Tenant Improvements.

4.Changes.  Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the TI Construction Drawings, shall be
requested and instituted in accordance with the provisions of this Section 4 and
shall be subject to the written approval of Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed.

(a)Tenant’s Right to Request Changes.  If Tenant shall request changes
(“Changes”), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 4

AIA standard change order form (a “Change Request”), which Change Request shall
detail the nature and extent of any such Change.  Such Change Request must be
signed by Tenant’s Representative.  Landlord shall review and approve or
disapprove such Change Request within 10 days thereafter, provided that
Landlord’s approval shall not be unreasonably withheld, conditioned or delayed.

(b)Implementation of Changes.  If Landlord approves such Change, Tenant may
cause the approved Change to be instituted.  If any TI Permit modification or
change is required as a result of such Change, Tenant shall promptly provide
Landlord with a copy of such TI Permit modification or change.

5.Costs.

(a)Budget For Tenant Improvements.  Before the commencement of construction of
the Tenant Improvements, Tenant shall obtain a detailed breakdown, by trade, of
the costs incurred or that will be incurred, in connection with the design and
construction of the Tenant Improvements (the “Budget”), and deliver a copy of
the Budget to Landlord for Landlord’s approval, which shall not be unreasonably
withheld or delayed.  The Budget shall be based upon the TI Construction
Drawings approved by Landlord and shall include a payment to Landlord of
administrative rent (“Administrative Rent”) equal to 1% of the Hard Costs of the
TI Costs (as hereinafter defined) for monitoring and inspecting the construction
of the Tenant Improvements.  Such Administrative Rent shall include, without
limitation, all out-of-pocket costs, expenses and fees incurred by or on behalf
of Landlord arising from, out of, or in connection with, such monitoring of the
construction of the Tenant Improvements.

(b)Allowance.  Landlord shall provide to Tenant a tenant improvement allowance
(“TI Allowance”) of $20.00 per rentable square foot of the original Premises
(i.e. 128,793 rentable square feet) leased hereunder, or $2,575,860 in the
aggregate.  The TI Allowance shall be disbursed in accordance with this Work
Letter.  Subject to Section 2 of the Lease, the TI Allowance shall be available
to Tenant immediately thereafter even though the Commencement Date of the Lease
is not scheduled to occur until February 1, 2020.  

Tenant shall have no right to the use or benefit (including any reduction to
Base Rent) of any portion of the TI Allowance not required for the construction
of (i) the Tenant Improvements described in the TI Construction Drawings
approved pursuant to Section 2(d) or (ii) any Changes pursuant to
Section 4.  Tenant shall have no right to any portion of the TI Allowance that
is not disbursed in connection with the Tenant Improvements on or before
November 30, 2021.

(c)Excess TI Costs.  As used herein, “TI Costs” shall mean the entire cost of
performing the Tenant Improvements (including design of the Tenant Improvements
and preparation of any working drawings, costs of construction labor and
materials, related taxes and insurance costs, and the Administrative
Rent.  Landlord shall have no obligation to bear any portion of the cost of any
of the Tenant Improvements except to the extent of the TI Allowance.  If at any
time and from time-to-time, the remaining TI Costs under the Budget exceed the
remaining unexpended TI Allowance, Tenant shall be responsible for paying 100%
of the then current TI Cost in excess of the TI Allowance (the “Excess
Costs”).  Notwithstanding anything to the contrary set forth in this Section
5(c), Tenant shall be fully and solely liable for TI Costs and the cost of Minor
Variations in excess of the TI Allowance, if any.  

(d)Payment for TI Costs.  Landlord shall pay amounts not to exceed the amount of
the TI Allowance to the contractors directly once a month against a draw request
in Landlord’s standard form, containing evidence of payment of such TI Costs by
Tenant and such certifications, lien waivers (including a conditional lien
release for each progress payment and unconditional lien releases for the prior
month’s progress payments), inspection reports and other matters as Landlord
customarily obtains, to the extent of Landlord’s approval thereof for payment,
no later than 30 days following receipt of such draw request.  Upon completion
of the Tenant Improvements, Tenant shall deliver to Landlord:  (i) sworn
statements setting forth the names of all contractors and first tier
subcontractors who did the work and final, unconditional lien waivers from all
such contractors and first tier subcontractors; (ii) as-built plans (one copy in
print format and two copies in electronic CAD format) for such Tenant
Improvements; (iii) a certification of substantial

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 5

completion in Form AIA G704, (iv) a certificate of occupancy for the Premises
(to the extent required by applicable law); and (v) copies of all operation and
maintenance manuals and warranties affecting the Premises.  

6.Miscellaneous.

(a)Consents.  Whenever consent or approval of either party is required under
this Work Letter, that party shall not unreasonably withhold, condition or delay
such consent or approval, except as may be expressly set forth herein to the
contrary.

(b)Modification.  No modification, waiver or amendment of this Work Letter or of
any of its conditions or provisions shall be binding upon Landlord or Tenant
unless in writing signed by Landlord and Tenant.

 

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 1

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this _____ day of
_____________, ____________________________, between ARE-SAN FRANCISCO NO. 19,
LLC, a Delaware limited liability company (“Landlord”), and NEKTAR THERAPEUTICS,
a Delaware corporation (“Tenant”), and is attached to and made a part of the
Lease dated ____________, 2017 (the “Lease”), by and between Landlord and
Tenant.  Any initially capitalized terms used but not defined herein shall have
the meanings given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is February 1, 2020,
and the termination date of the Base Term of the Lease shall be midnight on
January 31, 2030.  In case of a conflict between the terms of the Lease and the
terms of this Acknowledgment of Commencement Date, this Acknowledgment of
Commencement Date shall control for all purposes.

[Landlord and Tenant hereby acknowledge and agree, for all purposes of the
Lease, that the Space ___ Commencement Date is ____________, 201__, and the
Space __ Rent Commencement Date is 201_.  In case of a conflict between the
terms of the Lease and the terms of this Acknowledgment of Commencement Date,
this Acknowledgment of Commencement Date shall control for all purposes.]

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

TENANT:

 

NEKTAR THERAPEUTICS,

a Delaware corporation

 

 

 

By:

Its:

 

 

LANDLORD:

 

ARE-SAN FRANCISCO NO. 19, LLC,
a Delaware limited liability company

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
its managing member

 

By:

ARE-QRS CORP.,
a Maryland corporation,
its general partner

 

 

 

 



By:

Its:

 

 

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Rules and Regulations455 Mission Bay / Nektar - Page 1

EXHIBIT E TO LEASE

Rules and Regulations

1.The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or any Tenant Party, or used by them for any purpose other than ingress
and egress to and from the Premises.

2.Other than as expressly provided for in this Lease, Tenant shall not place any
objects, including antennas, outdoor furniture, etc., in the parking areas,
landscaped areas or other areas outside of its Premises, or on the roof of the
Project.

3.Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

4.If Tenant desires telephonic or other electric connections in the Premises,
Landlord or its agent will direct the electrician as to where and how the wires
may be introduced; and, without such direction, no boring or cutting of wires
will be permitted other than in connection with approved Alterations or Tenant
Improvements.  Any such installation or connection shall be made at Tenant’s
expense.

5.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease.  The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited.  Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

6.Parking any type of recreational vehicles is specifically prohibited on or
about the Project.  Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time.  In the
event that a vehicle is disabled, it shall be removed within 48 hours.  There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle.  All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings.  All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

7.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in material violation of
the Rules and Regulations of the Project.

8.Intentionally Omitted.

9.Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

10.Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

11.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

12.No auction, public or private, will be permitted on the Premises or the
Project.

13.No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Rules and Regulations455 Mission Bay / Nektar - Page 2

14.The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purposes or for any purpose other than that specified in the Lease.  No
gaming devices shall be operated in the Premises. Tenant may use equipment that
brews coffee, tea, hot chocolate and similar beverages and may use microwave
ovens for employee use in the Premises as well as a commercial kitchen for its
employees and invitees.

15.Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity.  Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

16.Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s Permitted Use of
the Premises and shall keep all such machinery reasonably free of vibration,
noise and air waves which may be transmitted beyond the Premises.

 

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay / Nektar - Page 1

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 1

EXHIBIT G TO LEASE

PARKING

[To be attached upon creation of Landlord’s TMP plan]

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 1

EXHIBIT H TO LEASE

MISSION BAY REQUIREMENTS

NOTICES AND RESTRICTIONS
APPLICABLE TO MISSION BAY REDEVELOPMENT AREA

1.Environmental Covenant.  The Project may contain hazardous materials in soils
and in the ground water under the Project, and is subject to a deed restriction
(Covenant and Environmental Restriction on Property) dated as of February 23,
2000, and recorded in the Official Records of the City and County of San
Francisco, California (the “Official Records”) on March 21, 2000, as Document
No. 2000-G748552 (the “Environmental Covenant”), which Environmental Covenant
imposes certain covenants, conditions, and restrictions on usage of the
Project.  The foregoing statement is required by the Environmental Covenant and
is not a declaration that a hazard exists.  The Environmental Covenant
references and requires compliance with the provisions of the Risk Management
Plan, Mission Bay Area, San Francisco, California, dated May 11, 1999 (the
“RMP”).  Tenant hereby acknowledges receipt of a copy of the RMP, and hereby
covenants (i) to comply with the RMP (to the extent the RMP applies to Tenant’s
activities), (ii) to obligate other entities with which Tenant contracts for
construction, property maintenance, or other activities that may disturb soil or
groundwater to comply with the applicable provisions of the RMP, and (iii) to
refrain (and to cause the entities with which it so contracts to refrain) from
interfering with Landlord’s compliance with the RMP.

2.Special Tax Acknowledgment.  In accordance with Section 53341.5 of the
California Government Code, Tenant previously has delivered to Landlord
acknowledgments, duly executed by Tenant, confirming that Tenant has been
advised of the terms and conditions of the “CFDs” (as defined below), including
that the Project is subject to the “CFD Assessments” (as defined below).  As
used herein, (a) ”CFDs” shall mean, collectively, (i) the Redevelopment Agency
of the City and County of San Francisco (the “Redevelopment Agency”) Community
Facilities District No. 5 (Mission Bay Maintenance District) (the “Maintenance
CFD”) (established to pay a portion of the costs of ongoing maintenance of open
space parcels in Mission Bay), (ii) the Redevelopment Agency Community
Facilities District No. 6 (Mission Bay South Public Improvements) (the
“Infrastructure CFD”) (established to pay a portion of the costs of constructing
and installing public infrastructure in Mission Bay), and (iii) the San
Francisco Unified School District of the City and County of San Francisco
Community Facilities District No. 90-1 (Public School Facilities) (the “Public
School CFD”) (established to pay a portion of the costs of acquiring and/or
constructing public school facilities), and (b) ”CFD Assessments” shall mean the
special taxes (i) to be levied on the Project and other property in Mission Bay
in accordance with the terms and conditions of the “Rate and Method of
Apportionment of Special Tax” applicable to the Infrastructure CFD and the
Maintenance CFD, respectively, and (ii) to be levied on the Project and other
property in accordance with the terms and conditions applicable to the Public
School CFD.  Tenant acknowledges that, pursuant to the CFDs, CFD Assessments may
be levied on the Project and that, without limiting the generality of any other
provision contained in this Lease, Operating Expenses shall include such CFD
Assessments.  The form of CFD notices are attached as Exhibit K to the Lease.

3.Project Labor Agreement.  Tenant has been informed by Landlord of the
following: (a) Catellus Development Corporation (“CDC”) and the individual
members of the San Francisco Building and Construction Trades Council, AFL-CIO
(“Council”), originally entered into a certain Mission Bay Project Agreement
(the “Original Project Labor Agreement”) for the Mission Bay project on
October 8, 1990, pursuant to which CDC agreed, to the fullest extent possible,
to award all construction contracts in Mission Bay for “Covered Work” (as
defined in the Original Project Labor Agreement) to unionized construction
firms; and (b) in 2003, CDC and the Council entered into an Addendum to
Agreement (“Addendum”) that amended certain terms of the Original Project Labor
Agreement (the Original Project Labor Agreement, as amended by the Addendum,
shall be referred to as the “Project Labor Agreement”), pursuant to which CDC
agreed that CDC would require, as a condition of any sale, conveyance, ground
lease, or donation of real property covered by the Project Labor Agreement
(“Covered Property”), that any and all successors in interest and/or assignees,
buyers, ground lessees, or donees (any of the foregoing, a “Covered Successor”)

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 2

of Covered Property shall require any contractors to which the Covered Successor
contracts work that is covered by the Project Labor Agreement to sign and become
a party to the Project Labor Agreement through the execution and delivery of a
successor project agreement (a “Successor Project Labor Agreement”).  Tenant
acknowledges that the Project is Covered Property, that Landlord is a Covered
Successor, and that Landlord has agreed to require any contractors with whom
Landlord contracts work with respect to the Project that is covered by the
Project Labor Agreement to sign and become a party to the Project Labor
Agreement through the execution and delivery of a Successor Project Labor
Agreement (the form of which is attached hereto as Exhibit I).  Accordingly,
Tenant hereby agrees that Tenant shall require any contractors with whom Tenant
or any of its contractors contract work with respect to the Project that is
covered by the Project Labor Agreement to execute and deliver a Successor
Project Labor Agreement.  Tenant will cause its general contractor to execute
the Successor Project Labor Agreement and shall deliver an executed original of
the Successor Project Labor Agreement to Landlord.  Following Landlord’s receipt
of such executed original of the Successor Project Labor Agreement, Landlord
shall use commercially reasonable efforts to obtain full execution of the
Successor Project Labor Agreement by the union signatories, but Tenant
acknowledges that neither Tenant nor Landlord shall have any liability
whatsoever if full execution of the Successor Project Labor Agreement is not
obtained.

4.First Source Hiring Program.  Tenant has been informed by Landlord that there
is a City-wide “First Source Hiring Program” (FSHP) (adopted by the City and
County of San Francisco on August 3, 1998, Ordinance No. 264‑98; codified at San
Francisco Administrative Code Sections 83.1-83.1(8)).  Tenant hereby
acknowledges that its activities with respect to the Project are or may be
subject to the FSHP.  Accordingly, Tenant shall comply with any provisions of
the FSHP that are applicable to the Premises or any construction in, or use or
development of, the Premises by Tenant.  

5.Non-Discrimination.  Without limiting the generality of any other provision of
this Lease, there shall be no discrimination against, or segregation of, any
person or group of persons or any employee or applicant for employment on
account of race, color, creed, religion, sex, marital or domestic partner
status, familial status, national origin, ancestry, lawful source of income (as
defined in Section 3304 of the San Francisco Police Code), gender identity,
sexual orientation, age, or disability (including, without limitation, HIV/AIDS
status) in the sale, lease, sublease, transfer, use, occupancy, tenure, or
enjoyment of any part of the Project, nor shall Tenant or any person claiming
under or through Tenant, establish or permit any such practice or practices of
discrimination or segregation with reference to the selection, location, number,
use, or occupancy of tenants, lessees, subtenants, sublessees, or vendees in any
part of the Project.  All deeds, leases, subleases, or contracts concerning the
Project shall contain the non-discrimination and non-segregation clauses
specified for each type of document in Section 33436 of the California Health
and Safety Code (except to the extent any party to any such document is not
required by applicable law to include such non-discrimination and
non-segregation clauses in such document).

6.Tax Exempt Entities.  Tenant acknowledges that it has received and reviewed a
certain Tax Payment Agreement dated November 15, 2005, executed and acknowledged
on behalf of FOCIL‑MB, LLC, and Landlord, recorded in the Official Records on
November 15, 2005, as Document No. 2005-I072107.  Such Tax Payment Agreement
contains certain covenants by Landlord if (a) Landlord (or any successor)
becomes an entity that is exempt from property taxation (a “Tax Exempt Entity”),
(b) there is any sale, assignment, conveyance, lease, sublease, or other
alienation of any portion of the Project to a Tax Exempt Entity, or (c) there is
a grant to a Tax Exempt Entity of occupancy rights (such as under a space lease)
where, as the result of such grant, all or any portion of any improvements on
all or any portion of the Project would or could be exempt from property
taxation.  Accordingly, notwithstanding any other provision of this Lease,
Tenant shall not assign, convey, sublease, or otherwise alienate any portion of
the Project to a Tax Exempt Entity, and shall not grant to a Tax Exempt Entity
any occupancy rights where, as the result of such grant, all or any portion of
any improvements on all or any portion of the Project would or could be exempt
from property taxation, without Landlord’s prior written consent, which may be
withheld in Landlord’s sole and absolute discretion.  Any such purported action
by Tenant without Landlord’s prior written consent shall be null and void ab
initio.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 3

7.Mitigation Measures.  Tenant has been informed by Landlord that the Project
(along with other property) is subject to the Mitigation Monitoring and
Reporting Program for the Mission Bay South Plan Area (including, but not
limited to, the Mission Bay South CEQA Mitigation Measures described in
Attachment L to the Mission Bay South Owner Participation Agreement between the
Redevelopment Agency and CDC dated November 16, 1998, and recorded in the
Official Records on December 3, 1998, as Document No. 98-G477258).  Tenant shall
comply with the following mitigation measures (and with any other mitigation
measures that Landlord reasonably determines are applicable to Tenant’s
operations in the Premises):

(a)Mitigation Measure L01 (Biohazardous Materials Handling Guidelines):  Require
businesses that handle biohazardous materials and do not receive federal funding
to certify that they follow the guidelines published by the National Research
Council and the U.S. Department of Health and Human Services Public Health
Service, National Institutes of Health, and Centers for Disease Control as set
forth in Biosafety in Microbiological and Biomedical Laboratories, Guidelines
for Research Involving Recombinant DNA Molecules (NIH Guidelines), and Guide for
the Care and Use of Laboratory Animals, or their successors, as applicable.

(b)Mitigation Measure L02 (Use of HEPA Filters):  Require businesses handling
biohazardous materials to certify that they use high efficiency particulate air
(HEPA) filters or substantially equivalent devices on all exhaust from Biosafety
Level 3 laboratories unless they demonstrate that exhaust from the Biosafety
Level 3 laboratories would not pose a substantial health and safety hazards to
the public or the environment.  Require such businesses to certify that they
inspect or monitor the filters regularly to ensure proper functioning.

(c)Mitigation Measure L03 (Handling of Biohazardous Materials):  Require
businesses handling biohazardous materials to certify that they do not handle or
use biohazardous materials requiring Biosafety Level 4 containment (i.e.,
dangerous or exotic materials that pose high risks of life-threatening diseases
or aerosol-transmitted infections, or unknown risks of transmission in the
Project Area).

 

 

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 1

EXHIBIT I TO LEASE

SUCCESSOR PROJECT LABOR AGREEMENT

Successor Project Labor Agreement

MISSION BAY

PROJECT AGREEMENT

This Project Agreement (“Agreement”) is entered into this _____ day of
_________, 2006 by and among _______________________ (hereinafter referred to as
the “Project Contractor”), and the San Francisco Building and Construction
Trades Council, AFL-CIO; and affiliated Local Unions whose names are subscribed
hereto and who have, through their duly authorized officers, executed this
Agreement (hereinafter collectively referred to as the “Union” or the
“Unions”).  The term Contractor as used in this Agreement includes all
contractors and subcontractors of whatever tier.  Contractor agrees to comply
with the collective bargaining agreements listed in Schedule A for the purposes
of the Covered Work only, and any obligation incurred under Schedule A
agreements shall expire with the termination of this Agreement.  Where specific
reference to _______________________ only is intended, the term Project
Contractor is used.  This project is being constructed pursuant to an Owner’s
Participation Agreement (“Owner OPA”) for Mission Bay South originally between
the Redevelopment Agency of the City and County of San Francisco and Catellus
Development Corporation (“Catellus”) and subsequently transferred in part to
ARE-San Francisco No.__, LLC (the “Owner).  The project area is generally bound
by _____________________________________.

Catellus and the Unions entered into the Mission Bay Project Agreement
(“Original PLA”) for the entire Mission Bay project on October 8, 1990.  The
Original PLA was amended by an Addendum to Agreement effective, September 2003
(“Addendum”), which among other things, requires the execution of this Agreement
by the Project Contractor when Catellus sells, conveys, ground leases or donates
to a third party any real property covered by the Original PLA, subject to the
terms and conditions of the Addendum.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 2

PURPOSE

The construction at the Owner’s project will require substantial numbers of
employees from construction and other supporting crafts.  The orderly and
uninterrupted construction of the work at the Mission Bay project and the
Owner’s project are of significant interest to the parties to this Agreement.

It is the purpose of this Agreement to ensure that all work covered by this
Agreement proceeds efficiently, economically, and with due consideration for the
protection of labor standards, wages, and working conditions.

Consistent with the implementation of the programs described in the Mission Bay
Affirmative Action and Economic Development Plan (“MBAAWEDP”), Project
Contractor will award all construction contracts to unionized construction
firms.  Project Contractor further commits that all construction work under its
jurisdiction shall be at prevailing wages, fringes and conditions for all trades
and crafts pursuant to the appropriate contract identified on Schedule
A.  Project Contractor will use good-faith efforts to maximize MBE, WBE and LBE
contracts with union firms.  Should it be determined that Minority Business
Enterprise/Women Owned Business Enterprise (MBE/WBE) goals for this project are
not being reached as a result of this Agreement, the affected crafts, San
Francisco Building Trades Council and Project Contractor will meet and confer to
arrive at a resolution which allows for MBE/WBE goal attainment.

The parties to this Agreement have agreed and do establish and put into practice
effective and binding methods for the settlement of all misunderstandings,
disputes, or grievances that may arise between or among the parties to this
Agreement.  To accomplish the purpose that the Contractor be assured of complete
continuity of operation and that labor-management peace be maintained, the
Unions agree not to engage in any strike, picketing, work stoppage, slowdown,
sympathy action or any other disruptive activities directed to or in connection
with Covered Work, and the Contractors agree not to engage in any lockout.

EFFECT OF OTHER AGREEMENTS

The provisions of this Agreement, including the local collective bargaining
agreements listed on Schedule A, shall apply to Project Contractor’s
construction and the Owner’s project, notwithstanding the

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 3

provisions of local and/or national union agreements which may conflict or
differ with the terms of this Agreement.  Where a subject is covered by the
provisions of this Agreement is also covered by a collective bargaining
agreement which is listed on Schedule A, the provisions of this Agreement shall
prevail.  Where a subject is covered by the provisions of a collective
bargaining agreement identified in Schedule A and not covered by this Agreement,
the provisions of the appropriate collective bargaining agreement identified on
Schedule A shall prevail.  Further, the parties are bound by the MBAAEDP which
is incorporated in its entirety in this document as though set forth
herein.  This Agreement is not a collateral agreement within the meaning of
Section 56.3(c) and 56.11 of the San Francisco Administrative Code.

SCOPE OF THE AGREEMENT

This Agreement shall apply to all demolition, new construction including
exterior landscaping and tenant work, including but not limited to mill cabinet
work and built-in furniture work performed on the Owner’s project by or
otherwise at the control and direction of Project Contractor excluding uses
existing at the time of execution of this Agreement (referred to herein as
“Covered Work”).

UNION RECOGNITION

The Contractor recognizes the Unions signatory hereto as the collective
bargaining agents for its employees covered by the terms of this Agreement.

This Agreement does not apply to general superintendents, superintendents,
assistant superintendents, (unless covered in a collective bargaining agreement
listed in Schedule A), office and clerical employees, guards or other
professional or supervisory employees as defined in the National Labor Relations
Act.

MANAGEMENT’S RIGHTS

The Contractors retain full and exclusive authority for the management of its
operations.  Except as expressly limited by other provisions of this Agreement
and the appropriate collective bargaining agreement listed on Schedule A, the
Contractor retains the right to direct the working force, including the hiring,
promotion, transfer, discipline or discharge of its employees; the selection of
foremen; the

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 4

assignment and scheduling of work; and, the requirement of overtime work and the
determination of when it shall be worked.  No rules, customs, or practices which
limit or restrict productivity, efficiency or the individual and/or joint
working efforts of employees shall be permitted or observed.  The Contractor may
utilize any methods or techniques of construction.

Except as otherwise stated in the appropriate collective bargaining agreement
listed on Schedule A, there shall be no limitation or restriction upon the
Contractor’s choice of materials or design, nor, regardless of source or
location, upon the full use and installation of equipment, machinery, package
units, precast, prefabricated, prefinished, or preassembled materials, tools, or
other labor saving devices.  The Contractor may without restriction install or
otherwise use materials, supplies or equipment regardless of their source.  The
on-site installation of application of such items shall be performed by the
craft customarily having jurisdiction over such work under the applicable
collective bargaining agreement listed on Schedule A; provided, however, it is
recognized that other personnel having special talents or qualifications may
participate in the installation, checkout or testing of specialized or unusual
equipment or facilities.

Except as otherwise stated in the appropriate collective bargaining agreement
listed on Schedule A, it is recognized that the use of new technology,
equipment, machinery, tools and/or labor savings devices and methods of
performing work will be initiated by the Contractor from time to time during the
project.  The Union agrees that it will not in any way restrict the
implementation of such new devices or work methods.  If there is any
disagreement between the Contractor and the Union concerning the manner or
implementation of such device or method of work, the implementation shall
proceed as directed by the Contractor, and the Union shall have the right to
arbitrate the dispute as set forth in Article VIII of this Agreement.

The failure of the Contractor to exercise rights herein reserved to it or the
exercise of those rights in a particular way shall not be deemed a waiver of
said rights or of the Contractor’s right to exercise said rights in some other
manner not in conflict with the terms of this Agreement.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 5

UNION REPRESENTATION

Authorized representatives of the Union shall have access to the Covered Work
provided they do not interfere with the work of employees and further provided
that such representatives fully comply with the posted visitor and security and
safety rules of the Covered Work.

The Union shall have the right to designate working journey workers as
stewards.  The Union shall, in writing, notify the Contractor as to the identity
of the designated steward prior to the assumption of his/her duties as a
steward.  In addition to his/her work as an employee, the steward shall have the
right to receive, but not solicit, complaints or grievances and to discuss and
assist in the adjustment of the same with the employee’s appropriate
supervisor.  The Contractor will not discriminate against a steward in the
proper performance of his/her Union duties provided that such duties do not
interfere with his/her regular work or with the work of other
employees.  Stewards shall receive the regular rate of pay for their respective
craft.  There will be no non-working stewards.  The steward shall not have the
right to determine when overtime shall be worked or who shall work overtime, or
to interfere with any of the supervisory functions of the Contractor.

The Contractor agrees to notify the appropriate Union twenty-four (24) hours
prior to the layoff of a steward, except in the case of discipline or discharge
for a cause.  If a steward is protected against such layoff by the provision of
any of the collective bargaining agreements listed on Schedule A, such
protection shall be recognized to the extent that the steward possesses the
necessary qualifications to perform the work remaining.  In any case in which a
steward is discharged or disciplined for cause the appropriate Union shall be
notified immediately by the Contractor.  For the purpose of this provision,
“cause” for discharge shall mean incompetence, unexcused absenteeism,
disobedience of orders, unsatisfactory performance of duties and violation of
posted project work rules.

On work where Catellus’ or Owner’s personnel may be working in close proximity
of the construction activities, the Union agrees that its representatives,
stewards and individual workers will not interfere with  Catellus’ or Owner’s
personnel or with the work which is being performed by Catellus’ or

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 6

Owner’s personnel.  This is not to be construed to mean that Catellus’ or
Owner’s personnel may perform work covered by the collective bargaining
agreements listed on Schedule A.

WORK STOPPAGES AND LOCKOUTS

During the term of this Agreement, there shall be no strikes, picketing, work
stoppages, slowdowns, sympathy actions or any other disruptive activities
directed at or in connection with Covered Work for any reason by the Union or by
any employee, and there shall be no lockout by the Contractor.

Failure of any Union or employee to cross any picket line established at the
site of Covered Work is a violation of this Article.

The Union shall not sanction, aid or abet, encourage or continue any work
stoppage, slowdown, sympathy action, strike, picketing or other disruptive
activity at the site of Covered Work and shall undertake all possible means to
prevent or to terminate any such activity.  No employee shall engage in
activities which violate this Article.  Any employee who participates in or
encourages any activities which interfere with the normal operations of the
Covered Work shall be subject to disciplinary action, including discharge.  The
Union shall not be liable for acts of employees for which it has no
responsibility.

In lieu of or in addition to any other action at law or equity, any party,
including the Project Contractor, who the parties agree is a beneficiary of this
Agreement and specifically this Article with full right of participation in any
action under this Article, may institute the following procedure when a breach
of paragraphs 1, 2, and/or 3 of this Article is alleged:

(a)

The party invoking this procedure shall notify Gerald McKay or John Kagel who
the parties agree shall be the permanent Arbitrator under this procedure.  In
the event that the permanent Arbitrator is unavailable at any time, he shall
appoint his alternate.  Notice to the Arbitrator shall be by the most
expeditious means available, with notice by telegram to the party alleged to be
in violation and the involved International Union President.

(b)

Upon receipt of said notice, the Arbitrator named above or his alternate shall
set and hold a hearing within twenty-four (24) hours if it is contended that the
violation still exists.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 7

(c)

The Arbitrator shall notify the parties by telegram of the place and time he has
chosen for this hearing.  Said hearing shall be completed in one session.  A
failure of any party to parties to attend said hearing shall not delay the
hearing of evidence or issuance of an award by the Arbitrator.

(d)

The sole issue at the hearing shall be whether or not a violation of paragraphs
1, 2 and/or 3 of this Article has, in fact, occurred and the Arbitrator shall
have no authority to consider any matter in justification, explanation or
mitigation of such violation or to award damages.  Any issue concerning damages
is reserved for court proceedings, if any.  The award shall be issued in writing
within three (3) hours after the close of the hearing and may be issued without
an opinion.  If any party desires an opinion, one shall be issued within fifteen
(15) days, but its issuance shall not delay compliance with, or enforcement of
the Award.  The Arbitrator may order cessation of the violation of this Article
and other appropriate relief, and such Award shall be served on all parties by
hand or registered mail upon issuance.

(e)

Such Award may be enforced by any court of competent jurisdiction upon the
filing of this Agreement and all other relevant documents referred to
hereinabove in the following manner.  Telegraphic notice of the filing of such
enforcement proceedings shall be given to the other party.  In the proceeding to
obtain a temporary order enforcing the Arbitrator’s Award as issued under
paragraph 4(d) of this Article, all parties waive the right to a hearing and
agree that such proceedings may be ex parte.  Such agreement does not waive any
party’s right to participate in a hearing for a final order of enforcement.  The
court’s order or orders enforcing the Arbitrator’s Award shall be served on all
parties by hand or by delivery to their last known address or by registered
mail.

(f)

Any rights created by statute or law governing arbitration proceedings
inconsistent with the above procedure or which interfere with compliance
therewith are hereby waived by the parties to whom they accrue.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 8

(g)

The fees and expenses of the Arbitrator shall be divided equally between the
moving parties and the party or parties respondent.

PROJECT COORDINATION COMMITTEE

The parties agree to form a committee comprised of representatives for the
Building Trades Council, affected local union and Project Contractor, to meet
and discuss issues which may arise from time to time regarding the
interpretation, application and enforcement of this Agreement.

In the event a dispute arises between or among the parties thereto which cannot
be resolved by the committee described in the preceding paragraph, then the
dispute shall be referred to arbitration as described in Article VII with
mutually agreed-upon extensions to time limits set forth therein, as may be
required.

WORK ASSIGNMENTS AND JURISDICTION DISPUTES

Work shall be assigned by the Contractor.  There shall be no strikes, picketing,
work stoppage, sympathy actions, slowdowns or other disruptive activity arising
out of any jurisdictional dispute directed at or in connection with Covered Work
during the term of this Agreement.

Except as provided below, all jurisdictional disputes will be settled in
accordance with the procedural rules and decisions of the Plan for Settlement of
Jurisdictional Disputes in the Construction Industry and shall be binding upon
the Contractor and the Unions.

Where a jurisdictional dispute involves any Union not a party to the Plan for
Settlement of Jurisdictional Disputes in the Construction Industry and is not
resolved among the Unions and the site representative of the affected
Contractor, it shall be referred for resolution to the International Unions with
which the disputed Unions are affiliated.  The International Unions shall
hereafter meet with the representative of the affected Contractor to reach a
joint resolution of the disputes.  For purposes of all disputes referred to the
International Unions, the Project Contractor shall be a party in interest.  The
resolution of the dispute shall be reduced to writing, signed by representatives
of the Local and/or International Unions and a copy furnished to the
Contractor.  (The Local and/or International Unions and

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 9

the Contractor, in making their determination, shall have no authority to assign
work to a double crew, that is, to more employees than the minimum required to
perform the work involved, or to assign the work to employees who are not
qualified to perform the work involved.)  This does not prohibit establishment
of composite crews following jurisdictional guidelines where more than one
employee is needed for the job.  The work shall proceed as assigned by the
Contractor until such resolution by the parties has been confirmed in the manner
indicated by the disputing Unions to the Contractors.  Any such resolution shall
be final and binding on the Contractor and the Unions.

WAGES, HOURS, WORKING CONDITIONS AND FRINGE BENEFITS

With the exception of black Friday which shall not be observed on construction
covered by this Agreement, wages, hours, fringe benefits and other working
conditions shall be determined by the appropriate collective bargaining
agreements listed on Schedule A.  Make-up days as provided in certain collective
bargaining agreements listed on Schedule A shall apply to work covered by this
Agreement.

NO DISCRIMINATION

The Contractor and the Unions agree that they will not discriminate against any
employee or applicant for employment because of race, color, religion, sex,
national origin or age in any manner prohibited by law.

APPRENTICES

In order to meet and fulfill minority and woman apprentices and journey-level
goals, to ensure those inducted into apprenticeship programs through Mission Bay
Affirmative Action Outreach status, a continuity of work is required.  All work
covered by this Agreement will have an appropriate apprenticeship program equal
to or better than those established by the appropriate collective bargaining
agreements listed on Schedule A or their respective equivalent.  The work will
be done under the wages, hours, conditions, benefits of the appropriate
collective bargaining agreement identified on Schedule A.  The recruitment,
selection, employment and training of apprentices shall be without
discrimination because of age, race, color, religion, national origin, or
sex.  This provision shall be applied in manner consistent with the MBAAEDP and
the appropriate JATC, except where superseded by the provisions of

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 10

the Amended Consent Decree in Civil Case No. C-71-1277RFP, as modified, or as
may be subsequently modified during the term of this Agreement.

SAFETY AND HEALTH

The Contractor, the Unions and the employees shall comply with all applicable
provisions of local, state, and federal laws and regulations relating to the job
safety and safe work practices.

SAVINGS AND SEPARABILITY

It is not the intention of either the Contractor or the Union parties hereto to
violate any laws governing the subject matter of this Agreement.  The parties
hereto agree that in the event any provisions of this Agreement are finally held
or determined to be illegal or void as being in contravention of any applicable
law, the remainder of this Agreement shall remain in full force and effect
unless the part or parts so found to be void are wholly inseparable from the
remaining portions of this Agreement.  Further, Contractor and Union agree that
if and when any or all provisions of this Agreement are finally held or
determined to be illegal or void by a court of competent jurisdiction, an effort
will be made to then promptly enter into negotiations concerning the substance
affected by such decision for the purpose of achieving conformity with the
requirements of any applicable law and the intent of the parties hereto.

This Article shall not be construed to waive the prohibitions of Article VII,
and if the parties are unable to resolve their differences, the matter shall be
referred to the procedure of Article VIII for resolution.

ENTIRE UNDERSTANDING

The parties agree that the total results of their bargaining are embodied in
this Agreement, and any attached exhibits and schedules, and no party signatory
hereto is required to render any performance not set forth in the wording of
this Agreement.  This Agreement may be amended only by written agreement signed
by the parties hereto.  In the event that modification to this Agreement is
required, the parties agree to promptly convene the Project Coordination
Committee to discuss and negotiate the necessary modification.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 11

DURATION OF THE AGREEMENT

This Agreement shall become effective immediately upon Project Contractor’s
commencement of any demolition or construction activities at the Owner’s project
within the scope of the Owner’s OPA and this Agreement and shall continue in
effect for the duration of the Owner’s construction activities on the Owner’s
project as described in Article III above.  Construction of any phase, portion,
section or segment of Owner’s project shall be deemed completed when such phase,
portion, section or segment has been turned over to the Owner and has received
the final acceptance from the Owner’s representative.

The collective bargaining agreements identified on Schedule A attached to this
Agreement shall continue in full force and effect until the contractor and union
parties to those collective bargaining agreements notify the Project Contractor
of the mutually agreed upon changes in such agreements.  The parties agree that
any provisions negotiated into said collective bargaining agreements will not
apply to work on the Owner’s project if such provisions are less favorable to
the Contractor than those uniformly required of contractors for construction
work covered by those agreements.  Such provisions, negotiated, shall not be
recognized or applied on  Owner’s project if they may be construed to apply
exclusively or predominantly to work covered by this Agreement.

The Unions agree that there will be no strikes, work stoppages, sympathy
actions, picketing, slowdowns or other disruptive activities affecting the
Covered Work by the Unions involved in the negotiation of the collective
bargaining agreements listed on Schedule A, nor shall there by any lockout on
Covered Work affecting the Unions during the course of such negotiations.  Any
disagreement between the parties over the incorporation into a collective
bargaining agreement listed on Schedule A of such provision agreed upon in the
negotiation of the collective bargaining agreement shall be subject to the
grievance and arbitration procedures of Article VIII.

This Agreement shall be effective until March, 7 2008 and shall renew
automatically for additional terms of seven years (7) each unless not less than
ninety (90) days prior to the termination date of the initial or any subsequent
term either Project Contractor or the San Francisco Building Trades Council give
written notice to the other requesting modification or termination of the
Owner’s OPA.  Notwithstanding,

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 12

this Agreement shall terminate upon the termination of the Owner’s OPA.  Should
this Agreement terminate due to the termination of the Owner’s OPA, it will be
automatically reinstated if the Owner’s OPA or a substitute agreement thereto is
reinstated within three (3) years of its termination.  If reinstatement of the
Owner’s OPA or a substitute agreement thereto occurs more than three (3) years
after its termination, the parties will negotiate a new project
agreement.  Reinstatement of this Agreement is subject to the seven (7) year
terms and notice provision stated above.




[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 13

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
effective as of the day and year above written.

PROJECT CONTRACTOR

 

SAN FRANCISCO BUILDING AND
CONSTRUCTION TRADES COUNCIL, AFL-CIO

 

 

UNIONS (See Schedule A Attached)

 




[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 14

SCHEDULE “A”

Insulators & Asbestos Workers Local 16

 

Dated:________________________________

Bricklayers & Allied Crafts Local 3

 

Dated:________________________________

Boilermakers Local 549

 

Dated:

Carpenters Local 22

 

Dated:________________________________

Carpenters Local 2236

 

Dated:________________________________

District Council #16 I.U.P.A.T.

 

Dated:________________________________

Cement Masons Local 300, Area 580

 

Dated:________________________________

Electrical Workers Local 6

 

Dated:________________________________

Elevator Constructors Local 8

 

Dated:________________________________

 

Hod Carriers Local 36

 

Dated:________________________________

Iron Workers Local 377

 

Dated:________________________________

Laborers Local 67

 

Dated:________________________________

Laborers Local 261

 

Dated:________________________________

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 15

Operating Engineers Local 3

 

Dated:________________________________

Millwrights Local 102

 

Dated:________________________________

 

Piledrivers Local 34

 

Dated:________________________________

Operative Plasterers Local 66

 

Dated:________________________________

Plumbers & Steamfitters Local 38

 

Dated:________________________________

Roofers & Waterproofers Local 40

 

Dated:________________________________

Sheet Metal Workers Local 104

 

Dated:________________________________

Sign & Display Local 510

 

Dated:________________________________

Sprinkler Fitters Local 483

 

Dated:________________________________

Teamsters Local 853

 

Dated:________________________________

Professional & Technical Engineers Local 21

 

Dated:________________________________

Iron Workers Shop Local 790

 

Dated:________________________________

United Steelworkers of America Machinists Local 1304

 

Dated:________________________________

Window Cleaners Local 44

 

Dated:________________________________

 

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay /Nektar - Page 1

EXHIBIT J TO LEASE

ROOF EQUIPMENT

Subject to the provisions of this Lease, Tenant may, at its sole cost, install,
maintain, and from time to time replace a telecommunications dish antenna or
other related equipment on the roof of the Building (collectively, “Roof
Equipment”) in a location selected by Landlord and reasonably acceptable to
Tenant for Tenant’s own communication use only; provided, however, that (i)
Tenant shall obtain Landlord’s prior written approval with respect to the
installation of such Roof Equipment which approval shall not be unreasonably
withheld, conditioned or delayed and shall include consideration all relevant
factors including, without limitation, the proposed size, weight and location of
the Roof Equipment and method for fastening the same to the roof, (ii) Tenant
shall, at its sole cost, comply with any reasonable requirements imposed by
Landlord and all Legal Requirements and the conditions of any bond or warranty
maintained by Landlord on the roof, (iii) Tenant shall be responsible for paying
for any structural upgrades that may be required by Landlord in connection with
the Roof Equipment, and (iv) Tenant shall remove, at its expense, at the
expiration or earlier termination of this Lease, any Roof Equipment which
Landlord requires to be removed.  Landlord shall have the right to supervise any
roof penetration.  Tenant shall have the right to access the roof of the West
Wing of the Building upon written notice to Landlord but without a Landlord
representative required to be present.  Tenant may not access the roof of the
East Wing of the Building without a representative of Landlord (who shall be
reasonably available) being present.  Landlord hereby approves all Roof
Equipment installed pursuant to the terms of the Pfizer Sublease and the
Existing Lease Agreement.  Tenant shall repair any damage to the Building caused
by Tenant’s installation, maintenance, replacement, use or removal of the Roof
Equipment.  Tenant shall remove any Roof Equipment at its cost upon expiration
or termination of the Lease or sooner, at the request of Landlord, if any of the
same unreasonably interferes, as reasonably determined by Landlord, with the
operation of any other tenant’s use of the Project.  Tenant shall install, use,
maintain and repair the Roof Equipment, and use the access areas, so as not to
damage or interfere with the operation of the Building.  Tenant shall protect,
defend, indemnify and hold harmless Landlord from and against claims, damages,
liabilities, costs and expenses of every kind and nature, including reasonable
attorneys’ fees, incurred by or asserted against Landlord arising out of
Tenant’s installation, maintenance, replacement, use or removal of the Roof
Equipment.  The rights granted to Tenant under this Exhibit J are not exclusive
and Tenant shall cooperate and coordinate as necessary with any other tenants
with Roof Equipment.  Tenant shall be responsible for reimbursing Landlord for
any reasonable costs actually incurred by Landlord in connection with the
exercise by Tenant of any rights granted to Tenant under this Exhibit J.

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay /Nektar - Page 1

EXHIBIT K TO LEASE

Form of CFD Notices

NOTICE OF SPECIAL TAX

COMMUNITY FACILITIES DISTRICT NO. 5
(MISSION BAY MAINTENANCE DISTRICT)
REDEVELOPMENT AGENCY OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA

TO:

THE PROSPECTIVE LESSEE OF CERTAIN PREMISES (THE “PREMISES”) WITHIN THE BUILDING
(THE “BUILDING”) DEVELOPED OR BEING DEVELOPED ON THE REAL PROPERTY (THE
“PROPERTY”) KNOWN AS:

_____________________________________________________________________________

455 Mission Bay Boulevard South in the City of San Francisco, County of San
Francisco, State of California, more particularly described as:

Lot 2, as shown on Final Map 5156, filed November 25, 2009, in Book CC of Survey
Maps at Pages 197 through 201 in the Office of the Recorder of the City and
County of San Francisco, State of California.

[The foregoing legal description does not include any exceptions or reservations
or any easements or other rights that may be appurtenant to such real property]

_____________________________________________________________________________

THIS IS A NOTIFICATION TO YOU (“TENANT”) PRIOR TO YOUR ENTERING INTO A CERTAIN
LEASE WITH RESPECT TO THE PREMISES (THE “LEASE”).  THE LANDLORD (“LANDLORD”) IS
REQUIRED TO GIVE YOU THIS NOTICE AND TO OBTAIN A COPY SIGNED BY YOU TO INDICATE
THAT YOU HAVE RECEIVED AND READ A COPY OF THIS NOTICE.

1.

The Property is subject to a special tax, which is in addition to the regular
property taxes and any other charges, fees, special taxes, and benefit
assessments on the parcel.  It is imposed on the Property because it is a new
development, and may not be imposed generally upon property outside of this new
development.  If the special tax is not paid when due each year, the Property
may be foreclosed upon and sold.  The special tax is used to provide services
that are likely to particularly benefit the Property.  YOU SHOULD TAKE THIS
SPECIAL TAX AND THE BENEFITS FROM THE SERVICES FOR WHICH IT PAYS INTO ACCOUNT IN
DECIDING WHETHER TO ENTER INTO THE LEASE.

2.

The maximum special tax that may be levied against property in the Community
Facilities District to pay for services is $21,142.39 per acre during the
2016–17 tax year, ending on June 30, 2017.  On each July 1, the maximum special
tax shall be increased by the lesser of (1) the percentage increase, if any, in
the Consumer Price Index (San Francisco-Oakland-San Jose, all urban consumers)
since the prior July 1, and (2) five and one-half percent (5‑1/2%) of the

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay /Nektar - Page 2

maximum special tax in effect in the previous tax year.  The special tax will be
levied and collected each year until the tax year 2043-44.

(a)Since the Property is approximately 1.51 acres, the maximum special tax for
the 2016-17 tax year that may be levied against the Property is $31,950.44 (as
increased each July 1, the “Maximum Special Tax [Property]”). Since, pursuant to
the Lease, the Premises are or will be approximately 128,793 rentable square
feet and the entire Building is or will be approximately 210,000 rentable square
feet, approximately 61.33% of the Maximum Special Tax [Property] (or $19,595.20
for the 2016-17 tax year) is or will be allocable to the Premises.  If you elect
to exercise any option or right of first offer/refusal to expand the Premises as
provided in the Lease, the portion of the Maximum Special Tax [Property]
allocable to the Premises (as so expanded) will be increased proportionately.

(b)The parking facilities that serve the Property are located on real property
that is adjacent to or near the Property known as 450 South Street in the City
of San Francisco, County of San Francisco, State of California (the “Parking
Parcel”).  Since the Parking Parcel is approximately 1.58 acres, the maximum
special tax for the 2016-17 tax year that may be levied against the Parking
Parcel is $33,404.96 (as increased each July 1, the “Maximum Special Tax
[Parking Parcel]”).  Since, pursuant to the Lease, 179 parking spaces will be
allocated to the Premises and the parking facilities located on the Parking
Parcel contain a total of 1,424 parking spaces, approximately 12.57% of the
Maximum Special Tax [Parking Parcel] (or $4,199.08 for the 2016-17 tax year) is
or will be allocable to the Premises.  If the number of parking spaces allocated
to the Premises on the Parking Parcel is increased (through the exercise of any
option or right of first offer/refusal to expand the Premises or the exercise of
any other right provided in the Lease), the portion of the Maximum Special Tax
[Parking Parcel] allocable to the Premises (as the number of parking spaces is
so increased) will be increased proportionately.

3.

The authorized services that are being paid for by the special taxes are for
ongoing maintenance of open space parcels in the Community Facilities District,
including, but not limited to, landscaping in public plazas and public
parks.  Costs to be funded shall include all personnel or third party costs
related to such maintenance, costs of maintaining irrigation systems and other
equipment directly related to such maintenance, maintenance or replacement as
needed of landscaped areas, water features, bathrooms, trash receptacles, park
benches, planting containers, picnic tables and other equipment or fixtures
installed in areas to be maintained, insurance costs, and any other related
overhead costs, along with personnel, administrative, and overhead costs
incurred by the Successor Agency to the Redevelopment Agency of the City and
County of San Francisco (commonly known as the Office of Community Investment
and Infrastructure) (the “Successor Agency”), related to such maintenance or to
contracting for and managing third parties in connection with such maintenance.

The facilities to be maintained may not yet have all been constructed or
acquired and it is possible that some may never be constructed or acquired.

YOU MAY OBTAIN A COPY OF THE RESOLUTION OF FORMATION THAT AUTHORIZED CREATION OF
THE COMMUNITY FACILITIES DISTRICT, AND THAT SPECIFIES MORE PRECISELY HOW THE
SPECIAL TAX IS APPORTIONED AND HOW THE PROCEEDS OF THE TAX WILL BE USED, FROM
THE SUCCESSOR AGENCY BY

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay /Nektar - Page 3

CALLING 877-561-8293 (OR FROM GOODWIN CONSULTING GROUP, BY CALLING
916-561-0890).  THERE MAY BE A CHARGE FOR THIS DOCUMENT NOT TO EXCEED THE
REASONABLE COST OF PROVIDING THE DOCUMENT.

TENANT ACKNOWLEDGES THAT IT RECEIVED AND READ A COPY OF THIS NOTICE PRIOR TO
ENTERING INTO THE LEASE WITH RESPECT TO THE PREMISES, WHICH ARE LOCATED WITHIN
THE PROPERTY.  FURTHER, TENANT UNDERSTANDS THAT IT MAY TERMINATE THE LEASE
WITHIN THREE DAYS AFTER RECEIVING THIS NOTICE IN PERSON OR WITHIN FIVE DAYS
AFTER IT WAS DEPOSITED IN THE MAIL BY GIVING WRITTEN NOTICE OF THAT TERMINATION
TO LANDLORD.

Date:_______________, 2017

NEKTAR THERAPEUTICS,
a Delaware corporation

By:  
Print Name: 
Print Title: 

 

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay /Nektar - Page 1

NOTICE OF SPECIAL TAX

COMMUNITY FACILITIES DISTRICT NO. 6
(MISSION BAY SOUTH PUBLIC IMPROVEMENTS)
REDEVELOPMENT AGENCY OF THE CITY AND
COUNTY OF SAN FRANCISCO, CALIFORNIA

TO:

THE PROSPECTIVE LESSEE OF CERTAIN PREMISES (THE “PREMISES”) WITHIN THE BUILDING
(THE “BUILDING”) DEVELOPED OR BEING DEVELOPED ON THE REAL PROPERTY (THE
“PROPERTY”) KNOWN AS:

_____________________________________________________________________________

455 Mission Bay Boulevard South in the City of San Francisco, County of San
Francisco, State of California, more particularly described as:

Lot 2, as shown on Final Map 5156, filed November 25, 2009, in Book CC of Survey
Maps at Pages 197 through 201 in the Office of the Recorder of the City and
County of San Francisco, State of California.

[The foregoing legal description does not include any exceptions or reservations
or any easements or other rights that may be appurtenant to such real property]

_____________________________________________________________________________

THIS IS A NOTIFICATION TO YOU (“TENANT”) PRIOR TO YOUR ENTERING INTO A CERTAIN
LEASE.  THE LANDLORD (“LANDLORD”) IS REQUIRED TO GIVE YOU THIS NOTICE AND TO
OBTAIN A COPY SIGNED BY YOU TO INDICATE THAT YOU HAVE RECEIVED AND READ A COPY
OF THIS NOTICE.

1.

The Property is subject to a special tax, which is in addition to the regular
property taxes and any other charges, fees, special taxes, and benefit
assessments on the parcel.  It is imposed on the Property because it is a new
development, and may not be imposed generally upon property outside of this new
development.  If the special tax is not paid when due each year, the Property
may be foreclosed upon and sold.  The special tax is used to provide public
facilities that are likely to particularly benefit the Property.  YOU SHOULD
TAKE THIS SPECIAL TAX AND THE BENEFITS FROM THE FACILITIES FOR WHICH IT PAYS
INTO ACCOUNT IN DECIDING WHETHER TO ENTER INTO THE LEASE.

2.

The maximum special tax that may be levied against property in the Community
Facilities District to pay for services is $156,497.57 per acre during the
2016–17 tax year, ending on June 30, 2017.  On each July 1, the maximum special
tax shall be increased by two percent (2%) of the maximum special tax in effect
in the previous tax year.  The special tax will be levied until all of the
authorized facilities are completed and paid for and all special tax bonds are
repaid or provision for their repayment is made, but in any event not later than
the year 2050.

(a)Since the Property is approximately 1.51 acres, the maximum special tax for
the 2016-17 tax year that may be levied against the Property is $236,499.58 (as
increased each

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay /Nektar - Page 2

July 1, the “Maximum Special Tax [Property]”).  Since, pursuant to the Lease,
the Premises are or will be approximately 128,793 rentable square feet and the
entire Building is or will be approximately 210,000 rentable square feet,
approximately 61.33% of the Maximum Special Tax [Property] (or $145,045.19 for
the 2016-17 tax year) is or will be allocable to the Premises.  If you elect to
exercise any option or right of first offer/refusal to expand the Premises as
provided in the Lease, the portion of the Maximum Special Tax [Property]
allocable to the Premises (as so expanded) will be increased proportionately.

(b)The parking facilities that serve the Property are located on real property
that is adjacent to or near the Property known as 450 South Street in the City
of San Francisco, County of San Francisco, State of California (the “Parking
Parcel”).  Since the Parking Parcel is approximately 1.58 acres, the maximum
special tax for the 2016-17 tax year that may be levied against the Parking
Parcel is $247,266.16 (as increased each July 1, the “Maximum Special Tax
[Parking Parcel]”).  Since, pursuant to the Lease, 179 parking spaces will be
allocated to the Premises and the parking facilities located on the Parking
Parcel contain a total of 1,424 parking spaces, approximately 12.57% of the
Maximum Special Tax [Parking Parcel] (or $31,081.36 for the 2016-17 tax year) is
or will be allocable to the Premises.  If the number of parking spaces allocated
to the Premises on the Parking Parcel is increased (through the exercise of any
option or right of first refusal to expand the Premises or the exercise of any
other right provided in the Lease), the portion of the Maximum Special Tax
[Parking Parcel] allocable to the Premises (as the number of parking spaces is
so increased) will be increased proportionately.

3.

The authorized facilities that are being paid for by the special taxes, and by
the money received from the sale of bonds that are being repaid by the special
taxes, are identified in the Mission Bay South Owner Participation Agreement
available at the Successor Agency to the Redevelopment Agency of the City and
County of San Francisco (commonly known as the Office of Community Investment
and Infrastructure) (the “Successor Agency”).  Generally, the facilities include
open space (including, among other items, park improvements and restrooms),
streets, rails and rail line bridges, sewer and storm drainage systems, water
systems, street improvements (including freeway ramps or other demolition),
traffic signal systems, acquisition of required land to construct
infrastructure, dry utilities, and other improvements any of which are to be
constructed in or for the benefit of the Community Facilities District.

These facilities may not yet have all been constructed or acquired and it is
possible that some may never be constructed or acquired.

YOU MAY OBTAIN A COPY OF THE RESOLUTION OF FORMATION THAT AUTHORIZED CREATION OF
THE COMMUNITY FACILITIES DISTRICT, AND THAT SPECIFIES MORE PRECISELY HOW THE
SPECIAL TAX IS APPORTIONED AND HOW THE PROCEEDS OF THE TAX WILL BE USED, FROM
THE SUCCESSOR AGENCY BY CALLING 877-561-8293 (OR FROM GOODWIN CONSULTING GROUP,
BY CALLING 916-561-0890).  THERE MAY BE A CHARGE FOR THIS DOCUMENT NOT TO EXCEED
THE REASONABLE COST OF PROVIDING THE DOCUMENT.

TENANT ACKNOWLEDGES THAT IT RECEIVED AND READ A COPY OF THIS NOTICE PRIOR TO
ENTERING INTO THE LEASE WITH RESPECT TO THE PREMISES, WHICH ARE LOCATED WITHIN
THE PROPERTY.  FURTHER, TENANT UNDERSTANDS

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

455 Mission Bay /Nektar - Page 3

THAT IT MAY TERMINATE THE LEASE WITHIN THREE DAYS AFTER RECEIVING THIS NOTICE IN
PERSON OR WITHIN FIVE DAYS AFTER IT WAS DEPOSITED IN THE MAIL BY GIVING WRITTEN
NOTICE OF THAT TERMINATION TO LANDLORD.

Date:_______________, 2017

NEKTAR THERAPEUTICS,
a Delaware corporation

By:  
Print Name: 
Print Title: 

 

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 1

NOTICE OF SPECIAL TAX

COMMUNITY FACILITIES DISTRICT NO. 90-1
OF THE SAN FRANCISCO UNIFIED SCHOOL DISTRICT
OF THE CITY AND COUNTY OF SAN FRANCISCO, CALIFORNIA

TO:

THE PROSPECTIVE LESSEE OF CERTAIN PREMISES (THE “PREMISES”) WITHIN THE BUILDING
(THE “BUILDING”) DEVELOPED OR BEING DEVELOPED ON THE REAL PROPERTY (THE
“PROPERTY”) KNOWN AS:

_____________________________________________________________________________

455 Mission Bay Boulevard South in the City of San Francisco, County of San
Francisco, State of California, more particularly described as:

Lot 2, as shown on Final Map 5156, filed November 25, 2009, in Book CC of Survey
Maps at Pages 197 through 201 in the Office of the Recorder of the City and
County of San Francisco, State of California.

[The foregoing legal description does not include any exceptions or reservations
or any easements or other rights that may be appurtenant to such real property]

_____________________________________________________________________________

THIS IS A NOTIFICATION TO YOU (“TENANT”) PRIOR TO YOUR ENTERING INTO A CERTAIN
LEASE WITH RESPECT TO THE PREMISES (THE “LEASE”).  THE LANDLORD (“LANDLORD”) IS
REQUIRED TO GIVE YOU THIS NOTICE AND TO OBTAIN A COPY SIGNED BY YOU TO INDICATE
THAT YOU HAVE RECEIVED AND READ A COPY OF THIS NOTICE.

1.

The Property is subject to a special tax, which is in addition to the regular
property taxes and any other charges, fees, special taxes, and benefit
assessments on the parcel.  It is imposed on the Property because it is a new
development, and is not necessarily imposed generally upon property outside of
this new development.  If the special tax is not paid when due each year, the
Property may be foreclosed upon and sold.  The special tax is used to provide
public facilities or services that are likely to particularly benefit the
Property.  YOU SHOULD TAKE THIS TAX AND THE BENEFITS FROM THE FACILITIES AND
SERVICES FOR WHICH IT PAYS INTO ACCOUNT IN DECIDING WHETHER TO ENTER INTO THE
LEASE.

2.

The maximum special tax that may be levied against the Property to pay for
public facilities (the “Maximum Special Tax [Property]”) is $36.06 per
assessor’s parcel during the 2016–17 tax year, ending on June 30, 2017. This
amount of the annual special tax is scheduled to increase annually.  The special
tax will be levied each year until all of the authorized facilities are built
and all special tax bonds are repaid.  An additional special tax will be used to
pay for ongoing service costs, if applicable.  No such tax, however, is
scheduled to be imposed.

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 2

(a)Since, pursuant to the Lease, the Premises are or will be approximately
128,793 rentable square feet and the entire Building is or will be approximately
210,000 rentable square feet, approximately 61.33% of the Maximum Special Tax
[Property] (or $22.11 for the 2016-17 tax year) is or will be allocable to the
Premises.  If you elect to exercise any option or right of first refusal to
expand the Premises as provided in the Lease, the portion of the Maximum Special
Tax [Property] allocable to the Premises (as so expanded) will be increased
proportionately.

(b)The parking facilities that serve the Property are located on real property
that is adjacent to or near the Property known as 450 South Street in the City
of San Francisco, County of San Francisco, State of California (the “Parking
Parcel”).  The maximum special tax that may be levied against the Parking Parcel
to pay for public facilities (the “Maximum Special Tax [Parking Parcel]”) is
$36.06 per assessor’s parcel during the 2016–17 tax year, ending on June 30,
2017.  Since, pursuant to the Lease, 179 parking spaces will be allocated to the
Premises and the parking facilities located on the Parking Parcel contain a
total of 1,424 parking spaces, approximately 12.57% of the Maximum Special Tax
[Parking Parcel] (or $4.56 for the 2016-17 tax year) is or will be allocable to
the Premises.  If the number of parking spaces allocated to the Premises on the
Parking Parcel is increased (through the exercise of any option or right of
first refusal to expand the Premises or the exercise of any other right provided
in the Lease), the portion of the Maximum Special Tax [Parking Parcel] allocable
to the Premises (as the number of parking spaces is so increased) will be
increased proportionately.

3.

The authorized facilities that are being paid for by the special taxes, and by
the money received from the sale of bonds that are being repaid by the special
taxes, are:

PUBLIC SCHOOL FACILITIES

These facilities may not yet have all been constructed or acquired and it is
possible that some may never be constructed or acquired.

In addition, the special taxes may be used to pay for costs of the following
services:

NONE

YOU MAY OBTAIN A COPY OF THE RESOLUTION OF FORMATION THAT AUTHORIZED CREATION OF
THE COMMUNITY FACILITIES DISTRICT, AND THAT SPECIFIES MORE PRECISELY HOW THE
SPECIAL TAX IS APPORTIONED AND HOW THE PROCEEDS OF THE TAX WILL BE USED, FROM
THE SAN FRANCISCO UNIFIED SCHOOL DISTRICT OF THE CITY AND COUNTY OF SAN
FRANCISCO BY CALLING 415-355-2203.  THERE MAY BE A CHARGE FOR THIS DOCUMENT NOT
TO EXCEED THE REASONABLE COST OF PROVIDING THE DOCUMENT.

TENANT ACKNOWLEDGES THAT IT RECEIVED AND READ A COPY OF THIS NOTICE PRIOR TO
ENTERING INTO THE LEASE WITH RESPECT TO THE PREMISES, WHICH ARE LOCATED WITHIN
THE PROPERTY.  FURTHER, TENANT UNDERSTANDS THAT IT MAY TERMINATE THE LEASE
WITHIN THREE DAYS AFTER RECEIVING

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 3

THIS NOTICE IN PERSON OR WITHIN FIVE DAYS AFTER IT WAS DEPOSITED IN THE MAIL BY
GIVING WRITTEN NOTICE OF THAT TERMINATION TO LANDLORD.

Date:_______________, 2017

NEKTAR THERAPEUTICS,
a Delaware corporation

By:  
Print Name: 
Print Title: 

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 1

EXHIBIT L TO LEASE

 

MUST TAKE SPACE

 

 




[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 2

EXHIBIT M TO LEASE

 

ROFO SPACE

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

Net Multi-Tenant Office/Laboratory455 Mission Bay / Nektar - Page 1

EXHIBIT N TO LEASE

 

PARKING DIAGRAM

[g20171108022408943821.jpg]

 

[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of August 29,
2017, by and between ARE-SAN FRANCISCO NO. 19, LLC, a Delaware limited liability
company (“Landlord”), and NEKTAR THERAPEUTICS, a Delaware corporation
(“Tenant”).

RECITALS

A.

Landlord and Tenant are parties to that certain Lease Agreement dated as of
August 4, 2017 (the “Lease”).  Pursuant to the Lease, Tenant leases certain
premises containing approximately 128,793 rentable square feet of space in that
certain building located at 455 Mission Bay Boulevard South, San Francisco,
California (“Building”).  The Premises are more particularly described in the
Lease.  Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

B.Pursuant to Section 2 of the Lease, a condition precedent to the effectiveness
of the Lease is that Landlord and Pfizer enter into an agreement to provide for
the early termination of the Pfizer Lease, such termination to be effective as
of January 31, 2020.

C.Landlord and Pfizer have agreed to an early termination of the Pfizer Lease;
the effective date of such termination is the date of this First Amendment.

D.Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease as provided in this First Amendment.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.

Definitions of Commencement Date and Base Rent.  As of the date hereof, the
definitions of Commencement Date and Base Rent on page 1 of the Lease are hereby
deleted and replaced with the following:

“Commencement Date:  September 1, 2017”

“Base Rent:

i.From and after the Commencement Date until January 31, 2020, Tenant shall pay
Base Rent for the Premises (excluding any Must Take Space) pursuant to the
schedule attached hereto as Exhibit A.  The provisions of Section 4 of this
Lease shall not apply prior to February 1, 2020.  

ii.Commencing on February 1, 2020, $4.75 per rentable square foot of the
Premises per month, subject to adjustment pursuant to Section 4 hereof.”

2.

Delivery, Acceptance of Premises; Commencement Date.  The first two paragraphs
of Section 2 of the Lease are hereby deleted in their entirety and replaced with
the following:

“The Term of this Lease for the Premises shall commence on September 1, 2017
(the “Commencement Date”).  Tenant is currently in possession of the West Wing
Portion of the Premises as a subtenant of Pfizer, Inc. (“Pfizer”) pursuant to a
sublease agreement (the “Pfizer Sublease”).  In addition, Tenant is currently in
possession of the East Wing Portion of the Premises pursuant to a Lease
Agreement between Landlord and Tenant dated September 30, 2009 (as the same has
been and may in the future be amended, the “Existing Lease
Agreement”).  Concurrently with the mutual execution of this Lease, Landlord and
Pfizer are

1[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

 

entering into an amendment (the “Pfizer Amendment”) to Pfizer’s direct lease
with Landlord (the “Pfizer Lease”) pursuant to which the Pfizer Lease will
terminate effective as of the date immediately preceding the Commencement Date
(the “New Termination Date”).  Upon request of Landlord, Tenant shall execute
and deliver a written acknowledgment of the Commencement Date in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder.  The “Term” of this Lease shall be
the Base Term, as defined above, and shall include any Extension Term(s)
pursuant to Section 41 below.”  Concurrently with the execution of this First
Amendment, Tenant and Pfizer are entering into an amendment to the Sublease to
provide for the early termination of the Sublease effective as of the New
Termination Date.

Exhibit D to the Lease is deleted in its entirety and replaced with the Exhibit
B attached hereto.

3.

Rent Adjustment Date.  The first sentence of Section 4 of the Lease is hereby
deleted and replaced with the following language:

“Base Rent shall be increased on each anniversary of February 1, 2020 (each an
“Adjustment Date”) by multiplying the Base Rent payable immediately before such
Adjustment Date by the Rent Adjustment Percentage and adding the resulting
amount to the Base Rent payable immediately before such Adjustment Date.”

4.

Security Deposit.  The first sentence of Section 6 (Security Deposit) of the
Lease is hereby deleted and replaced with the following language:

“Within five (5) business days prior to the payment of any portion of the TI
Allowance, Tenant shall deposit with Landlord a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount equal to the amount of the TI Allowance disbursement request until the
amount of the Security Deposit equals the amount set forth on page 1 of this
Lease; provided, however, that (x) notwithstanding the foregoing, Landlord shall
have received the full amount of the  Security Deposit as set forth on page 1 no
later than February 1, 2020 and (y) any unapplied cash security deposit then
being held by Landlord pursuant to the terms of the Existing Lease (originally
in the amount of $82,330.80) shall be refunded to Tenant within thirty (30) days
after the Commencement Date.”

The following language is hereby added to Section 6 of the Lease:

“Within ten (10) business days following the Commencement Date, Tenant shall
deposit with Landlord a security deposit (the “Security Deposit”) in the amount
of $301,734.85 in the form of a letter of credit for the performance of all of
Tenant’s obligations hereunder which shall be held by Landlord until such time
as Tenant amends the Letter of Credit in accordance with the first sentence of
this Section 6.”  

5.

Hazardous Materials List.  The reference to Commencement Date in Section 30(b)
of the Lease shall mean the date which is 10 business days following the full
execution of this First Amendment with respect to Tenant’s obligation to provide
the Hazardous Materials List and the Hazardous Materials Documents.

6.

Work Letter:  The last sentence of paragraph 1, Section 5(b) of the Work Letter
is hereby deleted and replaced with the following:

“Subject to Section 2 of the Lease, the TI Allowance shall be available to
Tenant immediately following the Commencement Date of the Lease.”

7.

Brokers.  Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (“Broker”), other than Kidder Matthews,
in connection with the transaction

2[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

 

reflected in this First Amendment.  Landlord and Tenant each hereby agrees to
indemnify and hold the other harmless from and against any claims by any Broker,
other than Kidder Matthews, claiming a commission or other form of compensation
by virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this leasing transaction.  There shall be no brokerage commissions due and
payable to Kidder Matthews or any other Broker in connection with this First
Amendment.

8.

OFAC.  Tenant and Landlord are currently (a) in compliance with and shall at all
times during the Term of the Lease remain in compliance with the regulations of
the Office of Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury
and any statute, executive order, or regulation relating thereto (collectively,
the “OFAC Rules”), (b) not listed on, and shall not during the term of the Lease
be listed on, the Specially Designated Nationals and Blocked Persons List,
Foreign Sanctions Evaders List, or the Sectoral Sanctions Identification List,
which are all maintained by OFAC and/or on any other similar list maintained by
OFAC or other governmental authority pursuant to any authorizing statute,
executive order, or regulation, and (c) not a person or entity with whom a U.S.
person is prohibited from conducting business under the OFAC Rules.

9.

Miscellaneous.

a.This First Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions.  This First Amendment may be amended
only by an agreement in writing, signed by the parties hereto.

b.This First Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective their respective successors and assigns.

c.This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.  The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this First Amendment attached thereto.

d.Except as amended and/or modified by this First Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this First Amendment.  In the event
of any conflict between the provisions of this First Amendment and the
provisions of the Lease the provisions of this First Amendment shall
prevail.  Whether or not specifically amended by this First Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this First Amendment.

[Signatures are on the next page]




3[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the day and year first above written.

TENANT:

NEKTAR THERAPEUTICS,

a Delaware corporation

 

 

 

By:/s/ Gil M. Labrucherie

Its: SVP & Chief Financial Officer

 

 

 

LANDLORD:

ARE-SAN FRANCISCO NO. 19, LLC,

a Delaware limited liability company

 

 



By:ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 



a Delaware limited partnership,

managing member

 

 



By:ARE-QRS CORP.,

a Maryland corporation,

general partner

       By:/s/ Eric S. Johnson

       Its: Senior Vice President RE Legal Affairs

 

4[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

 

Exhibit A

Base Rent for Premises Between September 1, 2017 and January 31, 2020

Premises SF Sublease102,283 means the West Wing Portion

Premises SF Direct  24,002 means the East Wing Second Floor Portion

Premises SF Direct    2,508 means the East Wing Fifth Floor Portion

 

Date

Month

Nektar $/SF (Direct Space) 24,002 SF

Nektar Total (Direct Space)

Nektar $/SF (Direct Space) 2,508 SF

Nektar Total (Direct Space)

Nektar $/SF
(Sublease) 102,283 SF

Nektar Total
(Sublease)

 

 

 

 

 

 

 

 

9/1/2017

2

$4.00

$96,008.00

$3.50

$8,778.00

$3.22

$329,351

10/1/2017

3

$4.00

$96,008.00

$3.61

$9,041.34

$3.22

$329,351

11/1/2017

4

$4.00

$96,008.00

$3.61

$9,041.34

$3.22

$329,351

12/1/2017

5

$4.00

$96,008.00

$3.61

$9,041.34

$3.22

$329,351

1/1/2018

6

$4.00

$96,008.00

$3.61

$9,041.34

$3.22

$329,351

2/1/2018

7

$4.12

$98,888.24

$3.61

$9,041.34

$3.22

$329,351

3/1/2018

8

$4.12

$98,888.24

$3.61

$9,041.34

$3.22

$329,351

4/1/2018

9

$4.12

$98,888.24

$3.61

$9,041.34

$3.22

$329,351

5/1/2018

10

$4.12

$98,888.24

$3.61

$9,041.34

$3.22

$329,351

6/1/2018

11

$4.12

$98,888.24

$3.61

$9,041.34

$3.22

$329,351

7/1/2018

12

$4.12

$98,888.24

$3.61

$9,041.34

$3.22

$329,351

8/1/2018

13

$4.12

$98,888.24

$3.61

$9,041.34

$3.32

$339,580

9/1/2018

14

$4.12

$98,888.24

$3.61

$9,041.34

$3.32

$339,580

10/1/2018

15

$4.12

$98,888.24

$3.72

$9,329.76

$3.32

$339,580

11/1/2018

16

$4.12

$98,888.24

$3.72

$9,329.76

$3.32

$339,580

12/1/2018

17

$4.12

$98,888.24

$3.72

$9,329.76

$3.32

$339,580

1/1/2019

18

$4.12

$98,888.24

$3.72

$9,329.76

$3.32

$339,580

2/1/2019

19

$4.24

$101,768.48

$3.72

$9,329.76

$3.32

$339,580

3/1/2019

20

$4.24

$101,768.48

$3.72

$9,329.76

$3.32

$339,580

4/1/2019

21

$4.24

$101,768.48

$3.72

$9,329.76

$3.32

$339,580

5/1/2019

22

$4.24

$101,768.48

$3.72

$9,329.76

$3.32

$339,580

6/1/2019

23

$4.24

$101,768.48

$3.72

$9,329.76

$3.32

$339,580

7/1/2019

24

$4.24

$101,768.48

$3.72

$9,329.76

$3.32

$339,580

8/1/2019

25

$4.24

$101,768.48

$3.72

$9,329.76

$3.42

$349,808

9/1/2019

26

$4.24

$101,768.48

$3.72

$9,329.76

$3.42

$349,808

10/1/2019

27

$4.24

$101,768.48

$3.83

$9,605.64

$3.42

$349,808

11/1/2019

28

$4.24

$101,768.48

$3.83

$9,605.64

$3.42

$349,808

12/1/2019

29

$4.24

$101,768.48

$3.83

$9,605.64

$3.42

$349,808

1/1/2020

30

$4.24

$101,768.48

$3.83

$9,605.64

$3.42

$349,808

 

 

 

1[g20171108022405284821.jpg]

--------------------------------------------------------------------------------

 

Exhibit B

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this 31st  day of August, 2017,
between ARE-SAN FRANCISCO NO. 19, LLC, a Delaware limited liability company
(“Landlord”), and NEKTAR THERAPEUTICS, a Delaware corporation (“Tenant”), and is
attached to and made a part of the Lease dated August 4, 2017 (the “Lease”), by
and between Landlord and Tenant.  Any initially capitalized terms used but not
defined herein shall have the meanings given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is September 1, 2017,
and the termination date of the Base Term of the Lease shall be midnight on
January 31, 2030.  In case of a conflict between the terms of the Lease and the
terms of this Acknowledgment of Commencement Date, this Acknowledgment of
Commencement Date shall control for all purposes.

[Landlord and Tenant hereby acknowledge and agree, for all purposes of the
Lease, that the Space ___ Commencement Date is ____________, 201__, and the
Space __ Rent Commencement Date is ____________, 201_.  In case of a conflict
between the terms of the Lease and the terms of this Acknowledgment of
Commencement Date, this Acknowledgment of Commencement Date shall control for
all purposes.]

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

TENANT:

NEKTAR THERAPEUTICS,

a Delaware corporation

 

 

By:

Its:

 

 

LANDLORD:

ARE-SAN FRANCISCO NO. 19, LLC,

a Delaware limited liability company

 

 



By:ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

 



a Delaware limited partnership,

managing member

 

 



By:ARE-QRS CORP.,

a Maryland corporation,

general partner

By:

Its:

 

 

1[g20171108022405284821.jpg]